Exhibit 10.1

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

among

LANTHEUS MEDICAL IMAGING, INC.,

as Borrower,

LANTHEUS HOLDINGS, INC.,

The Several Lenders

from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

and

JPMORGAN CHASE BANK, N.A.,

CITIZENS BANK, N.A. and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

Dated as of March 30, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINITIONS

     1  

1.1

 

Defined Terms

     1  

1.2

 

Other Definitional Provisions

     38  

1.3

 

Pro Forma Adjustments

     39  

1.4

 

Cashless Rollovers

     40  

SECTION 2.

 

AMOUNT AND TERMS OF TERM COMMITMENTS

     40  

2.1

 

Term Commitments

     40  

2.2

 

Procedure for Term Loan Borrowing

     41  

2.3

 

Repayment of Term Loans

     41  

2.4

 

Incremental Term Loans

     41  

2.5

 

[Reserved]

     43  

2.6

 

Extension of Maturity Date in Respect of Term Facility

     43  

SECTION 3.

 

AMOUNT AND TERMS OF REVOLVING COMMITMENTS

     44  

3.1

 

Revolving Commitments

     44  

3.2

 

Procedure for Revolving Loan Borrowing

     44  

3.3

 

[Reserved]

     45  

3.4

 

[Rserved]

     45  

3.5

 

Fees

     45  

3.6

 

Termination or Reduction of Revolving Commitments

     45  

3.7

 

L/C Commitment

     45  

3.8

 

Procedure for Issuance, Amendment, Renewal, Extension of Letters of Credit;
Certain Conditions

     46  

3.9

 

Fees and Other Charges

     46  

3.10

 

L/C Participations

     47  

3.11

 

Reimbursement Obligation of the Borrower

     47  

3.12

 

Obligations Absolute

     48  

3.13

 

Letter of Credit Payments

     48  

3.14

 

Applications

     48  

3.15

 

Defaulting Lenders

     48  

3.16

 

Incremental Revolving Commitments

     50  

3.17

 

Extension of Maturity Date in Respect of Revolving Facility

     52  

SECTION 4.

 

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

     53  

4.1

 

Optional Prepayments

     53  

4.2

 

Mandatory Prepayments

     59  

4.3

 

Conversion and Continuation Options

     60  

4.4

 

Limitations on Eurodollar Tranche

     60  

4.5

 

Interest Rates and Payment Dates

     60  

4.6

 

Computation of Interest and Fees

     61  

4.7

 

Inability to Determine Interest Rate

     61  

4.8

 

Pro Rata Treatment; Application of Payments; Payments

     62  

4.9

 

Requirements of Law

     63  

4.10

 

Taxes

     64  

4.11

 

Indemnity

     67  

4.12

 

Change of Lending Office

     67  

4.13

 

Replacement of Lenders

     67  

4.14

 

Evidence of Debt

     68  

4.15

 

Illegality

     68  

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES

     68  

5.1

 

Financial Condition

     68  

5.2

 

No Change

     69  

5.3

 

Corporate Existence; Compliance with Law

     69  

5.4

 

Power; Authorization; Enforceable Obligations

     69  

5.5

 

No Legal Bar

     69  

5.6

 

Litigation and Adverse Proceedings

     69  

5.7

 

No Default

     69  

5.8

 

Ownership of Property; Liens

     70  

5.9

 

Intellectual Property

     70  

5.10

 

Taxes

     70  

5.11

 

Federal Reserve Regulations

     70  

5.12

 

Labor Matters

     70  

5.13

 

ERISA

     70  

5.14

 

Investment Company Act; Other Regulations

     71  

5.15

 

Capital Stock and Ownership Interests of Subsidiaries

     71  

5.16

 

Use of Proceeds

     71  

5.17

 

Environmental Matters

     71  

5.18

 

Accuracy of Information, etc.

     72  

5.19

 

Security Documents

     72  

5.20

 

Solvency

     73  

5.21

 

Senior Indebtedness

     73  

5.22

 

Sanctions and Anti-Corruption Laws

     73  

5.23

 

[Reserved]

     73  

5.24

 

Patriot Act

     73  

SECTION 6.

 

CONDITIONS PRECEDENT

     74  

6.1

 

Conditions to Initial Extension of Credit

     74  

6.2

 

Conditions to Each Extension of Credit

     75  

SECTION 7.

 

AFFIRMATIVE COVENANTS

     75  

7.1

 

Financial Statements

     75  

7.2

 

Certificates; Other Information:

     76  

7.3

 

Payment of Taxes

     77  

7.4

 

Maintenance of Existence; Compliance

     77  

7.5

 

Maintenance of Property; Insurance

     77  

7.6

 

Inspection of Property; Books and Records; Discussions

     78  

7.7

 

Notices

     78  

7.8

 

Environmental Laws

     79  

7.9

 

OFAC; FCPA; Patriot Act

     79  

7.10

 

Post-Closing; Additional Collateral, etc.

     79  

7.11

 

Further Assurances

     81  

7.12

 

Rated Credit Facility; Corporate Ratings

     81  

7.13

 

Use of Proceeds

     81  

7.14

 

Designation of Subsidiaries

     81  

SECTION 8.

 

NEGATIVE COVENANTS

     82  

8.1

 

Consolidated Leverage Ratio

     82  

8.2

 

Indebtedness

     82  

8.3

 

Liens

     85  

8.4

 

Fundamental Changes

     87  

8.5

 

Disposition of Property

     88  

8.6

 

Restricted Payments

     89  

8.7

 

Investments

     91  

 

-ii-



--------------------------------------------------------------------------------

         Page  

8.8

 

Optional Payments and Modifications of Certain Debt Instruments

     93  

8.9

 

Transactions with Affiliates

     93  

8.10

 

Sales and Leasebacks

     94  

8.11

 

Hedge Agreements

     94  

8.12

 

Changes in Fiscal Periods

     94  

8.13

 

Negative Pledge Clauses

     94  

8.14

 

Clauses Restricting Subsidiary Distributions

     95  

8.15

 

Lines of Business

     96  

8.16

 

Holding Company

     96  

SECTION 9.

 

EVENTS OF DEFAULT

     97  

9.1

 

Events of Default

     97  

9.2

 

Borrower’s Right to Cure

     99  

SECTION 10.

 

THE AGENTS

     99  

10.1

 

Appointment

     99  

10.2

 

Delegation of Duties

     100  

10.3

 

Exculpatory Provisions

     100  

10.4

 

Reliance by Agents

     100  

10.5

 

Notice of Default

     100  

10.6

 

Non-Reliance on Agents and Other Lenders

     101  

10.7

 

Indemnification

     101  

10.8

 

Agent in Its Individual Capacity

     101  

10.9

 

Successor Administrative Agent

     101  

10.10

 

Agents Generally

     102  

10.11

 

Lender Action

     102  

10.12

 

Withholding Tax

     102  

SECTION 11.

 

MISCELLANEOUS

     102  

11.1

 

Amendments and Waivers

     102  

11.2

 

Notices

     105  

11.3

 

No Waiver; Cumulative Remedies

     107  

11.4

 

Survival of Representations and Warranties

     107  

11.5

 

Payment of Expenses

     108  

11.6

 

Successors and Assigns; Participations and Assignments

     109  

11.7

 

Sharing of Payments; Set-off

     113  

11.8

 

Counterparts

     114  

11.9

 

Severability

     114  

11.10

 

Integration

     114  

11.11

 

GOVERNING LAW

     114  

11.12

 

Submission To Jurisdiction; Waivers

     114  

11.13

 

Acknowledgments

     114  

11.14

 

Releases of Guarantees and Liens

     115  

11.15

 

Confidentiality

     115  

11.16

 

WAIVERS OF JURY TRIAL

     116  

11.17

 

Patriot Act Notice

     116  

11.18

 

Conflicts

     116  

11.19

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     116  

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

1.1

  

Commitments

5.4

  

Consents, Authorizations, Filings and Notices

5.15

  

Subsidiaries

5.19

  

UCC Filing Jurisdictions

8.2

  

Existing Indebtedness

8.3

  

Existing Liens

8.5

  

Dispositions

8.7

  

Existing Investments

8.9

  

Transactions with Affiliates

8.14

  

Clauses Restricting Subsidiary Distributions

EXHIBITS:

A

  

Form of Assignment and Assumption

B

  

Form of Compliance Certificate

B-1

  

Form of Borrowing Notice

C

  

Form of Guarantee and Collateral Agreement

D-1

  

Form of Intercreditor Agreement (Junior Liens)

D-2

  

Form of Intercreditor Agreement (Pari Passu)

E-1

  

Form of Term Note

E-2

  

Form of Revolving Note

F

  

Form of Joint Closing Certificate

G

  

[Reserved]

H

  

Form of Solvency Certificate

I

  

[Reserved]

J

  

Discount Range Prepayment Notice

K

  

Discount Range Prepayment Offer

L

  

Solicited Discounted Prepayment Notice

M

  

Solicited Discounted Prepayment Offer

N

  

Acceptance and Prepayment Notice

O

  

Specified Discount Prepayment Notice

P

  

Specified Discount Range Prepayment Response

Q-1

  

Form of Tax Status Certificate

Q-2

  

Form of Tax Status Certificate

Q-3

  

Form of Tax Status Certificate

Q-4

  

Form of Tax Status Certificate

 

-iv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 30, 2017, among
LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation (the “Borrower”),
LANTHEUS HOLDINGS, INC., a Delaware corporation (“Holdings”), the several banks
and other financial institutions or entities from time to time parties hereto,
as Lenders, and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as administrative agent
and collateral agent (in such capacities, and together with its successors and
permitted assigns in such capacities, the “Administrative Agent” and the
“Collateral Agent,” respectively) and the Issuing Lender (as defined below).

WHEREAS, reference is made to the Term Loan Agreement, dated as of June 30, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time immediately prior to the date hereof, the “Original Credit
Agreement”), by and among the Borrower, Holdings, the several lenders from time
to time parties thereto and Credit Suisse AG, Cayman Islands Branch, as
administrative agent and collateral agent (in such capacity, the “Original
Administrative Agent”).

WHEREAS, pursuant to the Agency Resignation, Appointment and Assignment
Agreement, dated as of the date hereof (the “Agency Succession Agreement”),
among the Original Administrative Agent, the Administrative Agent, the
Collateral Agent, the Borrower, Holdings and the other Guarantors party thereto,
(a) the Original Administrative Agent has assigned all of its rights, title and
interest in the Loan Documents (as defined in the Original Credit Agreement) in
its capacity as “Collateral Agent” and “Administrative Agent” thereunder to the
Collateral Agent and the Administrative Agent, respectively and (b) the
Administrative Agent and the Collateral Agent have agreed to succeed to the
rights, title and interests of the Original Administrative Agent under the Loan
Documents (as defined in the Original Credit Agreement) and under the Loan
Documents.

WHEREAS, the Borrower has requested that the Original Credit Agreement be
amended and restated as provided herein to, among other things, provide for
(a) the Initial Term Commitments (as defined below) and Initial Term Loans (as
defined below) on the Closing Date (as defined below) to repay in full term
loans outstanding under the Original Credit Agreement and to finance a portion
of the Transactions (as defined below) and to pay related fees and expenses and
(b) the Revolving Commitments (as defined below) on and following the Closing
Date for the purposes set forth herein; and

WHEREAS, the Lenders are willing to make available the Initial Term Commitments
and the Revolving Commitments for such purposes on the terms and subject to the
conditions set forth in this Agreement;

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Acceptable Discount”: as defined in Section 4.1(b)(iv)(B).

“Acceptable Prepayment Amount”: as defined in Section 4.1(b)(iv)(C).

“Acceptance and Prepayment Notice”: a notice in the form of Exhibit N attached
hereto.

“Acceptance Date”: as defined in Section 4.1(b)(iv)(B).

“Acquired Person”: as defined in Section 8.2(i).

“Additional Revolving Commitment Lender”: as defined in Section 3.17(d).

“Additional Term Commitment”: any Incremental Term Loan Commitments and/or any
commitments established by an Additional Term Commitment Lender as a separate
series or tranche from the Initial Term Commitment.

 

1



--------------------------------------------------------------------------------

“Additional Term Commitment Lender”: as defined in Section 2.6(d).

“Additional Term Facility”: each term facility providing a separate series or
tranche of Additional Term Loans under this Agreement.

“Additional Term Loans”: any Incremental Term Loan, any Replacement Term Loans
and/or any term loans from an Extending Term Lender, in each case, provided as a
separate series or tranche from the Initial Term Commitments.

“Adjustment Date”: the date that is three (3) Business Days after the date on
which the relevant financial statements are delivered to the Lenders pursuant to
Section 7.1(a) or (b).

“Administrative Agent”: as defined in the preamble to this Agreement.

“Administrative Agent Parties”: as defined in Section 11.2(c).

“Affected Lender”: as defined in Section 4.13.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” shall have meanings
correlative thereto.

“Affiliated Lender”: at any time, any Lender that is an Affiliate of the
Borrower (other than Holdings or any of its Subsidiaries) at such time.

“Agency Succession Agreement”: as defined in the recitals hereto.

“Agency Transfer”: the transfer of the rights, obligations and security
interests of the Administrative Agent and Collateral Agent under the Loan
Documents from Credit Suisse AG, Cayman Islands Branch to JPMorgan pursuant to
the Agency Succession Agreement

“Agent Related Parties”: the Administrative Agent, the Collateral Agent, the
Issuing Lender and each of their respective Affiliates, officers, directors,
employees, agents, advisors and representatives.

“Agents”: the collective reference to the Administrative Agent, the Collateral
Agent and the Joint Lead Arrangers, which term shall include, for purposes of
Sections 10 and 11.5 only, the Issuing Lender.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans, (b) the amount of such Lender’s Initial Term Commitment then in effect
and (c) the amount of such Lender’s Revolving Commitment then in effect or, if
the Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding, giving effect to any
assignments.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Amended and Restated Credit Agreement.

“Anti-Corruption Laws”: as defined in Section 5.22(b).

“Applicable Discount”: as defined in Section 4.1(b)(iii)(B).

 

2



--------------------------------------------------------------------------------

“Applicable Margin”: with respect to (a) the Initial Term Loans that are
(i) Eurodollar Loans, 4.50% per annum and (ii) Base Rate Loans, 3.50% per annum
and (b) the Initial Revolving Loans that are (i) Eurodollar Loans, 3.50% per
annum and (ii) Base Rate Loans, 2.50% per annum.

“Application”: an application, substantially in such form as the Issuing Lender
may specify as the form for use by its similarly situated customers from time to
time, requesting the Issuing Lender to issue or amend a Letter of Credit.

“Approved Fund”: with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property, including, without limitation, any issuance of Capital Stock of any
Subsidiary of the Borrower to a Person other than to the Borrower or a
Subsidiary of the Borrower (excluding in any case any such Disposition permitted
by clauses (a), (b), (c), (d), (e), (f), (g), (i), (j), (k), (l), (m), (n), (o),
(p), (q), (s), (t) and (v) of Section 8.5) that yields gross proceeds to any
Group Member (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$3,000,000.

“Assignee”: as defined in Section 11.6(b).

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, and,
if applicable, consented to by the Borrower, substantially in the form of
Exhibit A.

“Assignment Effective Date”: as defined in Section 11.6(d).

“Auction Agent”: (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 4.1(b); provided, that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

“Available Amount”: at any time, an amount equal to, without duplication:

(a)    the sum of:

(i)    $20,000,000; plus

(ii)    an amount, not less than zero, determined on a cumulative basis equal to
the Retained Excess Cash Flow Amount to the extent Not Otherwise Applied; plus

(iii)    the amount of any capital contributions to the Borrower or other
proceeds of any issuance of Capital Stock of the Borrower after the Closing Date
(other than any amounts (x) constituting a Specified Equity Contribution or
proceeds of any issuance of Disqualified Capital Stock, (y) received from the
Borrower or any Subsidiary or (z) constituting the proceeds of a Qualified
Public Offering), plus the fair market value, as reasonably determined by the
Borrower, of Cash Equivalents, marketable securities or other property received
by the Borrower or any Subsidiary as a capital contribution or in return for any
issuance of Capital Stock (other than any amounts (x) constituting a Specified
Equity Contribution or proceeds of any issuance of Disqualified Capital Stock or
(y) received from the Borrower or any Subsidiary), in each case, during the
period from and including the day immediately following the Closing Date through
and including such time; plus

 

3



--------------------------------------------------------------------------------

(iv)    the aggregate net cash proceeds received by the Borrower and its
Subsidiaries from any issuance of Indebtedness or Disqualified Capital Stock, in
each case, of the Borrower or any Subsidiary after the Closing Date (other than
Indebtedness or such Disqualified Capital Stock issued to the Borrower or any
Subsidiary), which has been converted into or exchanged for Capital Stock (other
than Disqualified Capital Stock) of the Borrower or any direct or indirect
parent company of the Borrower that does not constitute Disqualified Capital
Stock, together with the fair market value of any Cash Equivalents and the fair
market value (as reasonably determined by the Borrower) of any property or
assets received by the Borrower or such Subsidiary upon such exchange or
conversion, in each case, during the period from and including the day
immediately following the Closing Date through and including such time; plus

(v)    the net proceeds received by the Borrower or any Subsidiary during the
period from and including the day immediately following the Closing Date through
and including such time in connection with the Disposition to any Person (other
than the Borrower or any Subsidiary) of any Investment made pursuant to
Section 8.7(n); plus

(vi)    to the extent not already reflected as a return of capital with respect
to such Investment for purposes of determining the amount of such Investment,
the proceeds received by the Borrower or any Subsidiary during the period from
and including the day immediately following the Closing Date through and
including such time in connection with cash returns, cash profits, cash
distributions and similar cash amounts, including cash principal repayments of
loans, in each case, received in respect of any Investment made after the
Closing Date pursuant to Section 8.7(n) (in an amount not to exceed the original
amount of such Investment); plus

(vii)    without duplication of amounts that increase amounts available for
Investments pursuant to any other provision of Section 8.7, an amount equal to
the sum of (A) the amount of any Investments by the Borrower or any Subsidiary
pursuant to Section 8.7(n) in any Unrestricted Subsidiary (in an amount not to
exceed the lesser of (x) the original amount of such Investments and (y) the
fair market value of such Investments at the time of redesignation) that has
been redesignated as a Subsidiary pursuant to Section 7.14 or has been merged,
consolidated or amalgamated with or into, or is liquidated, wound up or
dissolved into, the Borrower or any Subsidiary and (B) the fair market value (as
reasonably determined by the Borrower) of the property or assets of any
Unrestricted Subsidiary that have been transferred, conveyed or otherwise
distributed (in an amount not to exceed the original amount of the Investment in
such Unrestricted Subsidiary) to the Borrower or any Subsidiary, in each case,
during the period from and including the day immediately following the Closing
Date through and including such time; plus

(viii)    the amount of any Declined Proceeds; minus

(b)    any usage of such Available Amount pursuant to Sections 8.6(e), 8.7(i)
(to the extent referring to usage of the Available Amount pursuant to clause
(d) of the definition of Permitted Acquisition), 8.7(n) and 8.8(a)(ii);

provided, that, except for purposes of Section 8.7, no amounts included in the
Available Amount under clause (a)(i) or (a)(ii) above shall be utilized unless
immediately after giving effect to the relevant usage (x) no Event of Default
has occurred and is continuing and (y) the Consolidated Leverage Ratio as of the
last day of the most recently ended fiscal quarter for which financial
statements are available would be less than or equal to 4.25 to 1.00.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

4



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate”: for any day, a rate per annum equal to the greatest of (i) the
Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus  1⁄2 of 1% and (iii) the sum of (a) the Eurodollar Rate
(after giving effect to any Eurodollar Rate “floor”) determined on such day for
a Eurodollar Loan with a one-month interest period plus (b) 1.00%. Any change in
the Base Rate due to a change in the Prime Rate or the Federal Funds Effective
Rate shall be effective on the effective day of such change in the Prime Rate or
the Federal Funds Effective Rate, respectively.

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

“Benefited Lender”: as defined in Section 11.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble to this Agreement.

“Borrower Materials”: as defined in the penultimate paragraph of Section 11.2.

“Borrower Offer of Specified Discount Prepayment”: the offer by the Borrower to
make a voluntary prepayment of Loans at a specified discount to par pursuant to
Section 4.1(b)(ii).

“Borrower Solicitation of Discount Range Prepayment Offers”: the solicitation by
the Borrower of offers for, and the corresponding acceptance by a Lender of, a
voluntary prepayment of Loans at a specified range of discounts to par pursuant
to Section 4.1(b)(iii).

“Borrower Solicitation of Discounted Prepayment Offers”: the solicitation by the
Borrower of offers for, and the subsequent acceptance, if any, by a Lender of, a
voluntary prepayment of Loans at a discount to par pursuant to Section
4.1(b)(iv).

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Calculation Date”: as defined in Section 1.3.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries, but excluding
(a) expenditures financed with any Reinvestment Deferred Amount,
(b) expenditures made in cash to fund the purchase price for assets acquired in
Permitted Acquisitions or incurred by the Person acquired in the Permitted
Acquisition prior to (but not in anticipation of) the closing of such Permitted
Acquisition and (c) expenditures made with cash proceeds from any issuances of
Capital Stock of any Group Member or contributions of capital made to the
Borrower (other than Specified Equity Contributions).

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such

 

5



--------------------------------------------------------------------------------

Person under GAAP and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP. Notwithstanding the foregoing, in no event
will any obligation in respect of a lease that would have been categorized as an
operating lease in accordance with GAAP as in effect on the Closing Date be
considered a Capital Lease Obligation for any purpose under this Agreement (and
no agreement relating to any such operating lease shall be considered a capital
lease for any purpose under this Agreement).

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided,
that Capital Stock shall not include any debt securities that are convertible
into or exchangeable for any of the foregoing Capital Stock.

“Cash Collateral”: as defined in the definition of “Cash Collateralize”.

“Cash Collateralize”: (a) in respect of an obligation, provide and pledge cash
collateral in Dollars, pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, and (b) in respect of any
L/C Obligations under Letters of Credit, either the deposit of cash collateral
(pursuant to documentation in form and substance reasonably satisfactory to the
Issuing Lender) in an amount equal to 102% of such outstanding L/C Obligations
(the “Cash Collateral”) or the delivery of a “backstop” letter of credit in form
and substance, and issued by an issuing bank, reasonably satisfactory to the
Issuing Lender (and “Cash Collateralization” has a corresponding meaning).

“Cash Equivalents”:

(i)    Dollars,

(ii)    (a) euro, or any national currency of any participating member of the
EMU, or (b) in the case of any Foreign Subsidiary, such local currencies held by
them from time to time in the ordinary course of business,

(iii)    securities issued or directly and fully and unconditionally guaranteed
or insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of twelve (12) months or less from
the date of acquisition,

(iv)    marketable direct EEA Government Obligations with maturities of twelve
(12) months or less from the date of acquisition,

(v)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any commercial bank having capital and surplus of not less
than $500,000,000,

(vi)    repurchase obligations for underlying securities of the types described
in clauses (iii), (iv) and (v) entered into with any financial institution
meeting the qualifications specified in clause (v) above,

(vii)    commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P
and, in each case, maturing within twenty-four (24) months after the date of
creation thereof,

(viii)    marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively, and in
each case, maturing within twenty-four (24) months after the date of creation
thereof,

 

6



--------------------------------------------------------------------------------

(ix)    readily marketable direct obligations issued by any state, commonwealth
or territory of the United States or any political subdivision or taxing
authority thereof having one of the two highest ratings obtainable from either
Moody’s or S&P (or reasonably equivalent ratings of another internationally
recognized ratings agency) with maturities of twenty-four (24) months or less
from the date of acquisition,

(x)    investment funds investing 90% of their assets in securities of the types
described in clauses (i) through (ix) above, and

(xi)    in the case of any Subsidiary organized or having its principal place of
business outside of the United States, investments of comparable tenor and
credit quality to those described in the foregoing clauses (iii) through (x)
customarily utilized in countries in which such Subsidiary operates.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (i) and (ii)
above; provided, that such amounts are converted into any currency listed in
clauses (i) and (ii) as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts.

“Cash Management Agreement”: any agreement for the provision of Cash Management
Services.

“Cash Management Services”: (a) cash management services, including treasury,
depository, overdraft, electronic funds transfer and other cash management
arrangements and (b) commercial credit card and merchant card services.

“Cash Pool Obligation”: the offshore cash management programs in Australian
Dollars, British Pound Sterling, Canadian Dollars, Dollars, Euros, Japanese Yen
and Swiss Francs (and such other currencies as may from time to time be approved
by the Administrative Agent) established by the Cash Pool Participants in which
cash funds of the Cash Pool Participants will be concentrated with a Subsidiary
of the Borrower that is not a Loan Party.

“Cash Pool Participants”: certain Subsidiaries of the Borrower that are not Loan
Parties identified by the Borrower to the Administrative Agent in writing from
time to time.

“CFC”: a controlled foreign corporation within the meaning of Section 957 of the
Code.

“Change of Control”: an event or series of events by which:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
Person or its Subsidiaries and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) other than a
Permitted Holder becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of Voting Stock of
Holdings representing more than the greater of (i) 35% or more of the
outstanding Voting Stock of Holdings and (ii) the percentage of the then
outstanding Voting Stock of Holdings owned, directly or indirectly, by the
Permitted Holders (collectively);

(b)    Holdings shall cease to beneficially own and control 100% on a fully
diluted basis of the economic and voting interest in the Capital Stock of the
Borrower; or

(c)    a “change of control” or similar provision as set forth in any indenture
or other instrument evidencing Material Indebtedness of a Group Member has
occurred, obligating any Group Member to repurchase, redeem or repay all or any
part of the Indebtedness provided for therein; provided, that, for purposes of
this clause (c) only, the definition of “Material Indebtedness” shall be
Indebtedness, the outstanding principal amount of which exceeds in the aggregate
$35,000,000.

“Closing Date”: March 30, 2017.

 

7



--------------------------------------------------------------------------------

“Code”: the Internal Revenue Code of 1986, as amended.

“Collateral”: all Property of the Loan Parties (other than Excluded Assets), now
owned or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.

“Collateral Agent”: as defined in the preamble to this Agreement.

“Commitment”: with respect to any Lender, any Initial Term Commitment,
Additional Term Commitment, Initial Revolving Commitment and Incremental
Revolving Commitment.

“Commitment Fee Rate”: for each fiscal quarter or portion thereof, the
applicable rate per annum set forth below based upon the Secured Leverage Ratio
as of the last Adjustment Date; provided, that, until the first Adjustment Date
occurring for the first full fiscal quarter after the Closing Date, the
Commitment Fee Rate shall be the applicable rate per annum set forth below in
Pricing Level 1.

 

Pricing
Level

  

Secured Leverage Ratio

   Commitment Fee Rate

1

   Greater than 3.00 to 1.00    0.375%

2

   Less than or equal to 3.00 to 1.00    0.25%

The Commitment Fee Rate shall be adjusted quarterly on a prospective basis on
each Adjustment Date based upon the Secured Leverage Ratio in accordance with
the table set forth above; provided, that if financial statements are not
delivered when required pursuant to Section 7.1, the Commitment Fee Rate shall
be the rate per annum set forth above in Pricing Level 1 until such financial
statements are delivered in compliance with Section 7.1.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Communications”: as defined in Section 11.2(b).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Confidential Information Memorandum”: the Confidential Information Memorandum,
dated March 2017, and furnished to the Lenders in connection with the
syndication of the Facilities.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents (other than Grant Cash) and deferred tax assets) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings and its
Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Subsidiaries at such date, but excluding (a) the current portion of any
Indebtedness of Holdings and its Subsidiaries, (b) without duplication of clause
(a) above, all Indebtedness consisting of Loans to the extent otherwise included
therein, (c) the current portion of interest and (d) the current portion of
current and deferred income Taxes.

“Consolidated Depreciation and Amortization Expense”: with respect to any Person
for any period, the total amount of depreciation and amortization expense,
including the amortization of goodwill and other intangibles, deferred financing
fees of such Person and its Subsidiaries, for such period on a consolidated
basis and otherwise determined in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated EBITDA”: with respect to any Person for any period, the
Consolidated Net Income of such Person for such period

(i)    increased (without duplication) by:

(a)    Permitted Tax Distributions and any other provision for Taxes based on
income or profits or capital gains, including, with-out limitation, state,
franchise and similar Taxes and foreign withholding Taxes of such Person paid or
accrued during such period deducted (and not added back) in computing
Consolidated Net Income; plus

(b)    Consolidated Interest Expense of such Person for such period plus amounts
excluded from the definition of Consolidated Interest Expense pursuant to
clauses (i)(x) and (i)(y) thereof to the extent the same was deducted (and not
added back) in calculating such Consolidated Net Income and, to the extent not
included therein, agency fees paid to the Administrative Agent and the
Collateral Agent; plus

(c)    Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted (and not added back) in
computing Consolidated Net Income; plus

(d)    the amount of any restructuring charge or reserve deducted (and not added
back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions after the Closing Date
and costs related to the closure and/or consolidation of facilities; plus

(e)    any other non-cash charges, including any write-offs, write-downs or
impairment charges, reducing Consolidated Net Income for such period (provided,
that if any such non-cash charges represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period);
plus

(f)    any costs or expense incurred by Holdings or a Subsidiary pursuant to any
management equity plan or stock option plan; plus

(g)    [reserved]; plus

(h)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Net Income in any period
to the extent non-cash gains relating to such income were deducted in the
calculation of Consolidated EBITDA pursuant to clause (ii) below for any
previous period and not added back; plus

(i)    any net loss included in the consolidated financial statements due to the
application of Financial Accounting Standards Board’s Accounting Standards
Codification No. 810 “Consolidation” with respect to non-controlling interests;
plus

(j)    any costs or expenses incurred in connection with pursuing a claim under
its policy of property or liability insurance (including any business
interruption insurance) in an amount not to exceed $6,000,000 for such period;
plus

(k)    costs and expenses incurred to relocate, establish, qualify or commence
manufacturing, supply or distribution operations for the Borrower’s approved
products and clinical candidates at third party manufacturers, suppliers and
distributors in an amount not to exceed $12,500,000 for such period; plus

 

9



--------------------------------------------------------------------------------

(l)    the amount of “run-rate” cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies projected by the
Borrower in good faith to be realized as a result of actions taken or expected
to be taken during such period (calculated on a pro forma basis as though such
cost savings, operating expense reductions, restructuring charges and expenses
and cost-saving synergies had been realized on the first day of such period),
net of the amount of actual benefits realized during such period from such
actions; provided, that (1) such cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies are reasonably
identifiable and factually supportable, (2) such cost savings, operating expense
reductions, restructuring charges and expenses and cost saving synergies are
commenced within eighteen (18) months of such actions, (3) no cost savings,
operating expense reductions, restructuring charges and expenses and cost-saving
synergies may be added pursuant to this clause (l) to the extent duplicative of
any expenses or charges relating thereto that are either excluded in computing
Consolidated Net Income or included (i.e., added back) in computing Consolidated
EBITDA for such period, (4) such adjustments may be incremental to (but not
duplicative of) pro forma adjustments made pursuant to Section 1.3 and (5) the
aggregate amount of cost savings, operating expense reductions and cost saving
synergies added pursuant to this clause (l) shall not exceed (A) 20.0% of
Consolidated EBITDA (calculated prior to giving effect to such adjustments under
this clause (l)) for such four-quarter period plus (B) the amount of any such
cost savings, operating expense reductions, restructuring charges and expenses
and cost-savings synergies that would be permitted to be included in financial
statements prepared in accordance with Regulation S-X under the Securities Act
during such four-quarter period; plus

(m)    charges attributable to the undertaking and/or implementation of cost
savings initiatives, operating expense reductions, transition, opening and
pre-opening expenses, business optimization and other restructuring and
integration charges (including inventory optimization programs, software
development costs, costs related to the closure or consolidation of facilities
and plants, costs relating to curtailments, costs related to entry into new
markets, strategic initiatives and contracts, consulting fees, signing or
retention costs, retention or completion bonuses, expansion and relocation
expenses, severance payments, modifications to pension and post-retirement
employee benefit plans, new systems design and implementation costs and startup
costs);

(ii)    decreased by (without duplication) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains to the extent they represent the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated EBITDA in any prior period, all as
determined on a consolidated basis for such Person and its Subsidiaries in
accordance with GAAP.

“Consolidated Funded Debt”: at any date, the aggregate amount of indebtedness
that is (or would be) reflected on the balance sheet of Holdings and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense”: with respect to any Person for any period,
without duplication, the sum of:

(i)    consolidated interest expense of such Person and its Subsidiaries for
such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income, including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers’ acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capital Lease Obligations, and (e) net
payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness, and excluding, (w) penalties and interest related to taxes,
(x) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses and (y) any expensing of bridge, commitment and other
financing fees; plus

 

10



--------------------------------------------------------------------------------

(ii)    consolidated capitalized interest of such Person and its Subsidiaries
for such period, whether paid or accrued; less

(iii)    interest income of such Person and its Subsidiaries for such period.

For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by such Person to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.

“Consolidated Leverage Ratio”: at any date, the ratio of (a) Consolidated Funded
Debt as of such date, net of unrestricted cash and Cash Equivalents of the
Borrower and its Subsidiaries and cash and Cash Equivalents of the Borrower and
its Subsidiaries restricted in favor of the Administrative Agent, the Collateral
Agent or any Secured Party (which may also include cash and Cash Equivalents
securing indebtedness included in Consolidated Funded Debt) in an aggregate
amount of such cash or Cash Equivalents not to exceed $30,000,000 to
(b) Consolidated EBITDA of Holdings and its Subsidiaries for the period of four
consecutive fiscal quarters ended on such date (or, if such date is not the last
day of any fiscal quarter, the most recently completed fiscal quarter for which
financial statements are required to have been delivered pursuant to
Section 7.1), in each case, with such pro forma adjustments to Consolidated
Funded Debt and Consolidated EBITDA as are appropriate and consistent with the
pro forma adjustment provisions set forth in Section 1.3.

“Consolidated Net Income”: with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Subsidiaries for such period,
on a consolidated basis, and otherwise determined in accordance with GAAP;
provided, however, that, without duplication,

(i)    any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or costs, charges and
expenses (including relating to the Transactions), including, without
limitation, any severance costs, integration costs, relocation costs, and
curtailments or modifications to pension and post-retirement employee benefit
plans, shall be excluded,

(ii)    the cumulative effect of a change in accounting principles during such
period shall be excluded,

(iii)    any after-tax effect of income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations shall be excluded,

(iv)    any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions (including sales or other
dispositions under a financing permitted hereunder) other than in the ordinary
course of business, as determined in good faith by the Borrower, shall be
excluded,

(v)    the Net Income for such period of any Person that is not a Subsidiary or
that is accounted for by the equity method of accounting, shall be excluded;
provided, that Consolidated Net Income of Holdings shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash (or to the extent converted into cash) to Holdings or a Subsidiary thereof
in respect of such period by such Person,

(vi)    effects of adjustments (including the effects of such adjustments pushed
down to Holdings and its Subsidiaries) in the property and equipment, software
and other intangible assets, deferred revenue and debt line items in such
Person’s consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to any consummated acquisition or
the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

 

11



--------------------------------------------------------------------------------

(vii)    (a) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
and non-cash charges associated with the roll-over, acceleration or payout of
Capital Stock by management of the Borrower, Holdings or any direct or indirect
parent thereof in connection with the Transactions or other acquisitions shall
be excluded and (b) the amount of any contingent payments related to any
acquisition or Investment permitted hereunder that are treated as compensation
expense in accordance with GAAP shall be excluded,

(viii)    any impairment charge or asset write-off or write-down, in each case,
pursuant to GAAP and the amortization of intangibles and other assets arising
pursuant to GAAP shall be excluded,

(ix)    any net gain or loss in such period (a) due solely to fluctuations in
currency values or (b) resulting from currency translation gains or losses
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from Hedging Obligations for currency exchange risk) shall be
excluded,

(x)    any increase in amortization or depreciation or other non-cash charges
resulting from the application of purchase accounting in relation to any
acquisition that is consummated after the Closing Date, net of taxes, shall be
excluded,

(xi)    any after-tax effect of income (loss) from early extinguishment or
cancellation of Indebtedness or Hedging Obligations or other derivative
instruments shall be excluded,

(xii)    any net gain or loss in such period from Hedging Obligations or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements shall be excluded,

(xiii)    any fees, charges, costs and expenses incurred in connection with the
Transactions or accruals and reserves that are established within one year from
the Closing Date that are required to be established as a result of the
Transactions in accordance with GAAP shall be excluded, and

(xiv)    any expenses or charges (other than depreciation or amortization
expense) related to any equity offering, Investments permitted hereunder,
acquisition, disposition, recapitalization or the incurrence of Indebtedness
permitted hereunder (including a refinancing thereof) (whether or not
successful), including (a) such fees, expenses or charges related to a Qualified
Public Offering, the Facilities and any financing permitted hereunder and
(b) any amendment or other modification of the Loan Documents and any financing
permitted hereunder shall be excluded.

In addition, to the extent not already included in the Net Income of such Person
and its Subsidiaries, notwithstanding anything to the contrary in the foregoing,
Consolidated Net Income shall include the amount of proceeds received from
business interruption insurance and reimbursements of any expenses and charges
that are covered by indemnification or other reimbursement provisions in
connection with any permitted Investment or any sale, conveyance or other
Disposition permitted hereunder.

“Consolidated Total Assets”: at any date, all amounts that would, in conformity
with GAAP, be set forth opposite the caption “total assets” (or any like
caption) on a consolidated balance sheet of the applicable Person at such date.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Contract Consideration”: as defined in clause (b)(xvii) of the definition of
“Excess Cash Flow”.

 

12



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Corporate Family Rating”: an opinion issued by Moody’s of a corporate family’s
ability to honor all of its financial obligations that is assigned to a
corporate family as if it had a single class of debt and a single consolidated
legal entity structure.

“Corporate Rating”: an opinion issued by S&P of an obligor’s overall financial
capacity (its creditworthiness) to pay its financial obligations.

“Debt Fund Affiliate”: any Affiliate of the Borrower (other than Holdings or any
of its subsidiaries) that is a bona fide diversified debt fund that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit or securities in the ordinary course and with
respect to which the Sponsor does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of such entity.

“Declined Proceeds”: as defined in Section 4.2(f).

“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: subject to Section 3.15(e), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such writing) has not been
satisfied or (ii) pay to the Administrative Agent, the Issuing Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
the Issuing Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with the applicable default, if any, shall be specifically identified
in such writing or public statement) cannot be satisfied), (c) has failed,
within three (3) Business Days after written request by the Administrative
Agent, the Issuing Lender or the Borrower, to confirm in writing to the
Administrative Agent or the Issuing Lender and the Borrower that it will comply
with its prospective funding obligations hereunder (provided, that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent, the Issuing Lender and
the Borrower) or (d) as to which the Administrative Agent has received
notification that such Lender is, or has a direct or indirect parent company
that is, (i) insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, (ii) the subject of
a bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or
a receiver, trustee, conservator, intervenor or sequestrator or the like has
been appointed for such Lender or its direct or indirect parent company, or such
Lender or its direct or indirect parent company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment or (iii) the subject of a Bail-in Action; provided,
that a Lender shall not be a Defaulting Lender solely by virtue of (i) the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority, or (ii) in the case
of a solvent Lender, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority or
instrumentality thereof under or based on the law of the country where such
Lender is subject to home jurisdiction supervision if applicable law requires
that such appointment not be publicly disclosed, in any case so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Discount Prepayment Accepting Lender”: as defined in Section 4.1(b)(ii)(B).

 

13



--------------------------------------------------------------------------------

“Discount Range”: as defined in Section 4.1(b)(iii)(A).

“Discount Range Prepayment Amount”: as defined in Section 4.1(b)(iii)(A).

“Discount Range Prepayment Notice”: a written notice of a Borrower Solicitation
of Discount Range Prepayment Offers made pursuant to Section 4.1(b)(iii)
substantially in the form of Exhibit J.

“Discount Range Prepayment Offer”: the irrevocable written offer by a Lender,
substantially in the form of Exhibit K, submitted in response to an invitation
to submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice.

“Discount Range Prepayment Response Date”: as defined in Section 4.1(b)(iii)(A).

“Discount Range Proration”: as defined in Section 4.1(b)(iii)(C).

“Discounted Loan Prepayment”: as defined in Section 4.1(b)(i).

“Discounted Prepayment Determination Date”: as defined in Section 4.1(b)(iv)(C).

“Discounted Prepayment Effective Date”: in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 4.1(b)(ii), Section
4.1(b)(iii) or Section 4.1(b)(iv), respectively, unless a shorter period is
agreed to between the Borrower and the Auction Agent.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”: any Capital Stock that is not Qualified Capital
Stock.

“Disqualified Institutions”: (i) any Person identified by name in writing to the
Joint Lead Arrangers on or prior to March 6, 2017, (ii) any other Person that
was or is identified by name in writing to the Joint Lead Arrangers (if after
March 6, 2017 and prior to the Closing Date) or the Administrative Agent (on and
after the Closing Date) to the extent such Person is a competitor or is an
Affiliate of a competitor of Holdings or its Subsidiaries, which designations
shall become effective two (2) days after delivery of each such written
supplement to the Administrative Agent, but which shall not apply retroactively
to disqualify any Persons that have previously acquired an assignment or
participation interest in the Loans and (iii) any Affiliate of any Person
referred to in clauses (i) or (ii) above that is (x) reasonably identifiable as
such on the basis of its name (provided, that, the Administrative Agent shall
have no obligation to carry out due diligence in order to identify such
Affiliates) or (y) identified as such by name in writing to the Administrative
Agent; provided, that a “competitor” or an Affiliate of a competitor shall not
include any bona fide debt fund or investment vehicle (other than a bona fide
debt fund or investment vehicle that has been identified in writing pursuant to
clause (i) above) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business which is managed, sponsored or advised by any Person
controlling, controlled by or under common control with such competitor or
Affiliate thereof, as applicable, and for which no personnel involved with the
competitive activities of its affiliates (i) makes any investment decisions for
such debt fund or (ii) has access to any information (other than information
publicly available) relating to Holdings or its Subsidiaries from such debt
fund.

“Disregarded Domestic Person”: any direct or indirect Domestic Subsidiary that
is treated as a disregarded entity for U.S. federal income tax purposes, if it
holds no material assets other than the equity of one or more direct or indirect
Foreign Subsidiaries that are CFCs or other Disregarded Domestic Persons.

“Dollars” and “$”: dollars in lawful currency of the United States.

 

14



--------------------------------------------------------------------------------

“Domestic Subsidiary”: any Subsidiary of Holdings (other than the Borrower) that
is not a Foreign Subsidiary.

“Earn-Out Obligations”: those certain obligations of Holdings or any Subsidiary
arising in connection with any acquisition of assets or businesses permitted
under Section 8.7 to the seller of such assets or businesses and the payment of
which is dependent on the future earnings or performance of such assets or
businesses and contained in the agreement relating to such acquisition, but only
to the extent of the reserve, if any, required under GAAP to be established in
respect thereof by Holdings and its Subsidiaries.

“ECF Percentage”: 50%; provided, that, with respect to each fiscal year of the
Borrower commencing with the fiscal year ending on December 31, 2018, the ECF
Percentage shall be reduced to (a) 25% if the Secured Leverage Ratio as of the
last day of such fiscal year is less than 3.00 to 1.00 but greater than or equal
to 2.50 to 1.00 and (b) 0% if the Secured Leverage Ratio as of the last day of
such fiscal year is less than 2.50 to 1.00.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Government Obligation”: any direct non-callable obligation of any European
Union member for the payment of which obligation the full faith and credit of
the respective nation is pledged; provided, that such nation has a credit rating
at least equal to that of the highest rated member nation of the European
Economic Area.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”: any Assignee permitted by and consented to in accordance
with Section 11.6(b); provided, that notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) except to the extent expressly permitted by
Section 4.1(b) or 11.6, Holdings or any of its subsidiaries or Affiliates,
(b) any Defaulting Lender or Affiliate of a Defaulting Lender and (c) any
natural person.

“EMU”: the economic and monetary union as contemplated in the Treaty on European
Union.

“Environment”: ambient air, indoor air, surface water, groundwater, drinking
water, land surface and subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws”: any and all applicable foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) relating to pollution or protection of the Environment,
including those relating to use, generation, storage, treatment, transport,
Release or threat of Release of Materials of Environmental Concern, or to
protection of human health or safety (to the extent relating to the presence in
the Environment or the Release or threat of Release of Materials of
Environmental Concern), as now or may at any time hereafter be in effect.

“Equivalent Managing Body”: (i) with respect to a manager managed limited
liability company, the board of managers, (ii) with respect to a member managed
limited liability company, the board of directors of its most direct corporate
parent company and (iii) with respect to a partnership, the board of directors
of the general partner to the extent such general partner is a corporation, or
the Equivalent Managing Body of the general partner if such general partner is
not a corporation.

 

15



--------------------------------------------------------------------------------

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” or “EUR”:    the single currency of participating member states of the
Economic and Monetary Union.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: for any Interest Rate Determination Date with respect to
an Interest Period for a Eurodollar Loan, (a) the rate per annum equal to the
rate determined by the Administrative Agent to be the London interbank offered
rate administered by the ICE Benchmark Administration (or any other Person which
takes over the administration of that rate) for deposits (for delivery on the
first day of such period) with a term equivalent to such period in Dollars
displayed on page LIBOR01 of the Reuters Screen (or any replacement Reuters page
which displays that rate) or on the appropriate page of such other information
service which publishes that rate from time to time in place of Reuters,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date or (b) in the event the rate referenced in the
preceding clause (a) is not available, the Interpolated Rate.

“Eurodollar Floor”: as defined in the definition of Eurodollar Rate.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum equal to the greater of
(a) with respect to the Initial Term Loans only, 1.00% and with respect to the
Initial Revolving Loans only, 0.00% (the “Eurodollar Floor”) and (b) the rate
determined for such day in accordance with the following formula:

 

 

Eurodollar Base Rate

   

1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 9.1; provided, that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of:

(a)    the sum, without duplication, of:

(i)    Consolidated Net Income for such fiscal year;

(ii)    the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income and cash
credits excluded by virtue of clauses (i) through (xiv) of the definition of
Consolidated Net Income;

(iii)    decreases in Consolidated Working Capital for such fiscal year; and

 

16



--------------------------------------------------------------------------------

(iv)    the aggregate net amount of non-cash loss on the Disposition of Property
by Holdings and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income, minus

(b)    the sum, without duplication, of:

(i)    the amount of all non-cash credits included in arriving at such
Consolidated Net Income and cash charges excluded by virtue of clauses
(i) through (xiv) of the definition of Consolidated Net Income;

(ii)    without duplication of the amount deducted pursuant to clause
(xvii) below in prior years, the aggregate amount actually paid by Holdings and
its Subsidiaries in cash during such fiscal year on account of Capital
Expenditures and permitted Investments (including Permitted Acquisitions);

(iii)    (1) the aggregate amount of all regularly scheduled principal payments
of Indebtedness (including the Loans) and (2) the aggregate principal amount of
Indebtedness (other than in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments thereunder)
prepaid during such fiscal year, excluding the Loans;

(iv)    increases in Consolidated Working Capital for such fiscal year;

(v)    the aggregate net amount of non-cash gain on the Disposition of Property
by Holdings and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business);

(vi)    customary fees, expenses or charges paid in cash related to any
permitted Investments (including Permitted Acquisitions), the issuance, payment,
amendment, exchange, refinancing or early extinguishment of Indebtedness
permitted under Section 8.2 and the issuance of Capital Stock and Dispositions
permitted under Section 8.5;

(vii)    any premium paid in cash during such period in connection with the
prepayment, redemption, purchase, defeasance or other satisfaction prior to
scheduled maturity of Indebtedness permitted to be prepaid, redeemed, purchased,
defeased or satisfied hereunder;

(viii)    cash expenditures made in respect of Hedge Agreements to the extent
not deducted in the computation of Consolidated Net Income and upfront premium
payments in connection with Hedge Agreements to the extent not deducted in the
computation of Consolidated Net Income;

(ix)    to the extent included in the calculation of Consolidated Net Income,
all non-cash income or gain, including, without limitation, any income or gain
due to the application of FASB ASC 815-10 regarding hedging activity, FASB ASC
350 regarding impairment of good will, and FASB ASC 480-10 regarding accounting
for financial instruments with debt and equity characteristics;

(x)    an amount equal to the income of Foreign Subsidiaries included in the
calculation of Excess Cash Flow where (x) such income cannot legally be
distributed to the Borrower or (y) repatriating such income to the Borrower (as
estimated in good faith by a Responsible Officer of the Borrower) would have a
material adverse tax consequence; provided, that once such income can be
repatriated other than as described under clauses (x) and (y) above, such income
will be included as, and applied (net of additional taxes payable or reserved
against as a result thereof) to, Excess Cash Flow for the fiscal year in which
such income has been repatriated;

 

17



--------------------------------------------------------------------------------

(xi)    Taxes (including, without duplication, Permitted Tax Distributions) of
Borrower and its Subsidiaries that (i) were paid in cash during such Excess Cash
Flow Payment Period (unless deducted in a previous Excess Cash Flow Payment
Period in accordance with the following clause (ii)) or (ii) will be paid within
six (6) months after the end of such Excess Cash Flow Payment Period and for
which reserves have been established;

(xii)    [Reserved];

(xiii)    [Reserved];

(xiv)    cash indemnity payments made in such fiscal year pursuant to
indemnification provisions in any agreement in connection with any Permitted
Acquisition, Disposition or any other Investment permitted hereunder (or in any
similar agreement related to any other acquisition consummated prior to the
Closing Date);

(xv)    if not deducted in determining Consolidated Net Income, the amounts paid
during such fiscal year pursuant to Section 8.6(g);

(xvi)    an amount equal to the income and withholding Taxes estimated (in good
faith after giving effect to the overall tax position of Borrower and its
Subsidiaries) by a Responsible Officer of Borrower to be payable by Borrower and
its Subsidiaries with respect to the income of Foreign Subsidiaries included in
the calculation of Excess Cash Flow to be repatriated to Borrower (it being
understood that an amount equal to such estimated taxes may not subsequently be
deducted with respect to the Excess Cash Flow Payment Period in which such taxes
are actually paid); and

(xvii)    without duplication of amounts deducted from Excess Cash Flow in
respect of any other period, at the option of the Borrower, the aggregate
consideration (including earn-outs) in connection with binding contracts (the
“Contract Consideration”) entered into prior to or during such period required
to be paid in cash by the Borrower or its Subsidiaries during the period of four
consecutive fiscal quarters of the Borrower following the end of such period;
provided, that to the extent the aggregate amount actually utilized to make any
such payments during such subsequent period of four consecutive fiscal quarters
is less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such subsequent
period of four consecutive fiscal quarters;

provided, that the amounts referenced in clauses (ii), (iii) and (xvii) of this
clause (b) shall only be included in this clause (b) and have the effect of
reducing Excess Cash Flow to the extent such amounts were funded with Internally
Generated Cash.

“Excess Cash Flow Application Date”: as defined in Section 4.2(c).

“Excess Cash Flow Payment Period”: the immediately preceding fiscal year of the
Borrower; provided, that, for purposes of this Agreement, the first Excess Cash
Flow Payment Period shall be the fiscal year ending on December 31, 2018.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Assets”: (a) assets of Unrestricted Subsidiaries, (b) assets of
Foreign Subsidiaries, (c) interests in partnerships, joint ventures and
non-Wholly Owned Subsidiaries which cannot be pledged without the consent
pursuant to the terms of the governing documents of such partnership or joint
venture of one or more third parties, subject to Uniform Commercial Code
override provisions, (d) any assets to the extent a security interest in which
would result in material adverse tax consequences as reasonably determined by
the Borrower and the Administrative Agent, (e) any property and assets the
pledge of which would require governmental consent, approval, license or
authorization, subject to Uniform Commercial Code override provisions, (f) any
“intent-to-use” trademark

 

18



--------------------------------------------------------------------------------

applications prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
applicable federal law, (g) any fee-owned real property (together with
improvements thereof) with a fair market value (as reasonably determined by the
Borrower) not in excess of $2,500,000 and real property leasehold interests,
(h) any asset identified in writing with respect to which the Administrative
Agent and the relevant Loan Party have reasonably determined that the cost,
burden, difficulty or consequence (including any effect on the ability of the
relevant Loan Party to conduct its operations and business in the ordinary
course of business) of obtaining or perfecting a security interest therein
outweigh the benefit of a security interest to the relevant Secured Parties
afforded thereby, (i) in excess of 65% of the total outstanding voting Capital
Stock of any Foreign Subsidiary or any Disregarded Domestic Person, (j) any
Intellectual Property, know-how and/or regulatory filings related to Flurpiridaz
F 18, 18F LMI 1195 – Cardiac Neuronal Imaging Agent or LMI 1174 – Vascular
Remodeling Imaging Agent (the “Subject IP”), solely to the extent that, and for
so long as, the Subject IP (x) is or becomes subject to an exclusive license
which prohibits the granting of a Lien thereon (other than in favor of the
exclusive licensee) and (y) is not subject to any other Lien (other than in
favor of the exclusive licensee or nonconsensual Liens arising by operation of
law) and (k) the Sale Leaseback Property.

“Excluded Indebtedness”: all Indebtedness permitted by Section 8.2.

“Excluded Subsidiary”: (i) any Unrestricted Subsidiaries, (ii) Immaterial
Subsidiaries, (iii) any subsidiary to the extent that the burden or cost
(including any potential tax liability) of obtaining a guarantee outweighs the
benefit afforded thereby as reasonably determined by the Borrower and the
Administrative Agent, (iv) any Disregarded Domestic Persons, (v) any Foreign
Subsidiary that is a CFC, (vi) any Domestic Subsidiary that is a direct or
indirect subsidiary of a Foreign Subsidiary that is a CFC and (vii) any
not-for-profit subsidiary or captive insurance subsidiary.

“Excluded Taxes”: with respect to the Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party under any Loan Document, (a) Taxes imposed on or measured by such
recipient’s net income or net profits (however denominated), franchise Taxes
imposed on it in lieu of net income Taxes and branch profits (or similar) Taxes
imposed on it, in each case, by any jurisdiction (i) as a result of the
recipient being organized or having its principal office or, in the case of any
Lender, its applicable lending office in such jurisdiction, or (ii) as a result
of any other present or former connection between such recipient and such
jurisdiction (other than a connection arising primarily as a result of the Loan
Documents or any transaction contemplated by the Loan Documents), (b) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 4.13), any U.S. federal withholding Tax that is imposed
on amounts payable to such Foreign Lender under any laws in effect at the time
such Foreign Lender becomes a party hereto (or designates a new lending office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, immediately prior to the time of designation of a new lending office
(or assignment), to receive additional amounts from any Loan Party with respect
to such withholding Tax pursuant to Section 4.10, (c) any withholding Tax
attributable to a Lender’s failure to comply with Section 4.10(e), (d) any
United States federal withholding Tax that is imposed pursuant to FATCA and
(e) any U.S. federal backup withholding Taxes imposed under Section 3406 of the
Code.

“Existing ABL Credit Agreement”: that certain Second Amended and Restated Credit
Agreement, dated as of June 30, 2015, by and among the Borrower, Holdings, the
Subsidiaries of the Borrower from time to time party thereto, as guarantors, the
lenders from time to time party thereto and Wells Fargo Bank, National
Association, as administrative agent and collateral agent.

“Existing Revolving Facility Maturity Date”: as defined in Section 3.17(a).

“Existing Term Facility Maturity Date”: as defined in Section 2.6(a).

“Extending Revolving Lender”: as defined in Section 3.17(e).

“Extending Term Lender”: as defined in Section 2.6(e).

 

19



--------------------------------------------------------------------------------

“Facility”: each of the Term Facility and the Revolving Facility.

“FATCA”: current Sections 1471 through 1474 of the Code (and any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), and any current or future Treasury regulations or other
official administrative guidance (including any Revenue Ruling, Revenue
Procedure, Notice or similar guidance issued by the IRS) promulgated thereunder,
any agreements entered into pursuant to current Section 1471(b)(1) of the Code
(and any amended or successor version as described above) and applicable
intergovernmental agreements and related legislation or administrative rules or
practices implementing any of the foregoing.

“FCPA”: as defined in Section 5.22(b).

“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent in a commercially reasonable manner.

“FEMA”: the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Lender”: any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary”: any direct or indirect subsidiary of the Borrower that is
organized under the laws of any jurisdiction other than the United States, any
state thereof or the District of Columbia.

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time subject to Section 1.2(e).

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank) and any securities exchange.

“Governmental Authorization”: all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business.

“Grant Cash”: all cash received from customers of the Borrower or any of its
Subsidiaries intended to pay third-party investigator site fees on behalf of
such customer as studies progress.

“Group Members”: the collective reference to Holdings and its Subsidiaries.

 

20



--------------------------------------------------------------------------------

“Guarantee and Collateral Agreement”: the Amended and Restated Guarantee and
Collateral Agreement, dated as of the date hereof, executed and delivered by
Holdings, the Borrower and each Subsidiary Guarantor.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term “Guarantee Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“guaranteeing person”: as defined in the definition of “Guarantee Obligation”.

“Guarantors”: collectively, Holdings and the Subsidiary Guarantors.

“Hedge Agreements”: any agreement with respect to any cap, swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or the Subsidiaries shall be a Hedge Agreement.

“Hedging Obligations”: obligations under Hedge Agreements.

“Holdings”: as defined in the preamble to this Agreement.

“Identified Participating Lenders”: as defined in Section 4.1(b)(iii)(C).

“Identified Qualifying Lenders”: as defined in Section 4.1(b)(iv)(C).

“Immaterial Subsidiary”: each Subsidiary of the Borrower now existing or
hereafter acquired or formed and each successor thereto, (a) which accounts for
not more than (i) 2.5% of the Consolidated EBITDA of Holdings and its
Subsidiaries or (ii) 2.5% of the Consolidated Total Assets of Holdings and its
Subsidiaries, in each case, as of the last day of the most recently completed
fiscal quarter; and (b) if the Subsidiaries that constitute Immaterial
Subsidiaries pursuant to clause (a) above account for, in the aggregate, more
than 5% of such Consolidated EBITDA and more than 5% of the Consolidated Total
Assets, each as described in clause (a) above, then the term “Immaterial
Subsidiary” shall not include each such Subsidiary necessary to account for at
least 95% of the Consolidated EBITDA and 95% of the Consolidated Total Assets,
each as described in clause (a) above.

“Increase Revolving Joinder”: as defined in Section 3.16(c).

 

21



--------------------------------------------------------------------------------

“Increase Term Joinder”: as defined in Section 2.4(c).

“Incremental Cap”:

(a)    (i) $75,000,000 less (ii) the aggregate principal amount of all
Incremental Facilities and Incremental Equivalent Debt incurred or issued in
reliance on clause (a)(i) of this definition, plus

(b)    in the case of any Incremental Facility that effectively extends the
Initial Term Loan Maturity Date or the Initial Revolving Termination Date, as
applicable, an amount equal to the portion of the Loans or commitments that will
be replaced by such Incremental Facility, plus

(c)    in the case of any Incremental Facility that effectively replaces any
Revolving Commitment terminated in accordance with Section 3.6, an amount equal
to the relevant terminated Revolving Commitment, plus

(d)    the amount of any optional prepayment of any Loan in accordance with
Section 4.1(a) and/or the amount of any permanent reduction of any Revolving
Commitment, so long as, in the case of any optional prepayment, such prepayment
was not funded (i) with the proceeds of any long-term Indebtedness (other than
revolving Indebtedness) or (ii) with the proceeds of any Incremental Facility
incurred in reliance on clause (b) or (c) above, plus

(e)    an unlimited amount so long as, in the case of this clause (e), (i) if
such Incremental Facility or Incremental Equivalent Debt is secured by a Lien on
the Collateral that is pari passu with the Lien on the Collateral securing the
Facilities, the Secured Leverage Ratio would not exceed 3.50 to 1.00, (ii) if
such Incremental Facility or Incremental Equivalent Debt is secured by a Lien on
the Collateral that is junior to the Lien on the Collateral securing the
Facilities, the Secured Leverage Ratio would not exceed 4.75 to 1.00 or (iii) if
such Incremental Facility or Incremental Equivalent Debt is unsecured, the
Consolidated Leverage Ratio would not exceed 5.00 to 1.00, in each case of
clauses (i) through (iii), calculated on a pro forma basis, including the
application of the proceeds thereof (without “netting” the cash proceeds of the
applicable Incremental Facility) (and determined on the basis of the financial
statements for the most recently ended fiscal quarter), and assuming a full
drawing under all Incremental Revolving Facilities or Incremental Equivalent
Debt constituting revolving commitments incurred at such time.

Any Incremental Facility shall be deemed to have been incurred in reliance on
clause (e) above prior to any amounts under clause (a) above, unless the
Borrower specifies otherwise.

“Incremental Commitments”: Incremental Revolving Commitments and Incremental
Term Loan Commitments.

“Incremental Equivalent Debt”: as defined in Section 8.2(x).

“Incremental Facilities”: the Incremental Term Facilities and Incremental
Revolving Facilities.

“Incremental Lender”: any Person that makes a Loan pursuant to Sections 2.4 or
3.16, or has a commitment to make a Loan pursuant to Sections 2.4 or 3.16.

“Incremental Loans”: Incremental Revolving Loans and Incremental Term Loans.

“Incremental Revolving Commitment”: as defined in Section 3.16(a).

“Incremental Revolving Facility”: as defined in Section 3.16(a).

“Incremental Revolving Loans”: as defined in Section 3.16(c).

 

22



--------------------------------------------------------------------------------

“Incremental Term Facility”: as defined in Section 2.4(a).

“Incremental Term Loan Commitment”: as defined in Section 2.4(a).

“Incremental Term Loans”: as defined in Section 2.4(c).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (excluding
(i) current trade payables incurred in the ordinary course of such Person’s
business and (ii) any Earn-Out Obligations until they become a liability on the
balance sheet of such Person in accordance with GAAP), (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of bankers’ acceptances, letters of credit, surety bonds or similar
arrangements, (g) the liquidation value of all Disqualified Capital Stock of
such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation and (j) for the purposes of
Sections 8.2 and 9.1(e) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor. For purposes of clause (j) above (including as such clause
applies to Section 9.1(e)), the principal amount of Indebtedness in respect of
Hedge Agreements shall equal the amount that would be payable (giving effect to
netting) at such time if such Hedge Agreement were terminated.

“Indemnified Liabilities”: as defined in Section 11.5(a).

“Indemnified Taxes”: (a) all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee”: as defined in Section 11.5(a).

“Initial Revolving Availability Period”: the period from the Closing Date to the
Initial Revolving Termination Date.

“Initial Revolving Commitment”: as to each Lender, the obligation of such
Lender, if any, to make Initial Revolving Loans and participate in Letters of
Credit to the Borrower hereunder in a principal amount not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.1 or in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The original
aggregate amount of Initial Revolving Commitments is $75,000,000.

“Initial Revolving Facility”: the Initial Revolving Commitments and the
extensions of credit made thereunder.

“Initial Revolving Loans”: each Revolving Loan provided under the Initial
Revolving Commitment.

“Initial Revolving Termination Date”: March 30, 2022.

“Initial Term Commitment”: as to each Lender, the obligation of such Lender, if
any, to make Term Loans to the Borrower hereunder in a principal amount not to
exceed the amount set forth opposite such Lender’s name on

 

23



--------------------------------------------------------------------------------

Schedule 1.1 or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof, including, without limitation, Section 4.2(e). The original
aggregate amount of Initial Term Commitments is $275,000,000.

“Initial Term Facility”: the term facility under this agreement providing
Initial Term Loans.

“Initial Term Loan Maturity Date”: June 30, 2022.

“Initial Term Loans”: each Term Loan provided under the Initial Term Commitment.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: collectively, all United States and foreign
(a) patents, patent applications, certificates of inventions, industrial
designs, together with any and all inventions described and claimed therein, and
reissues, divisions, continuations, extensions and continuations-in-part thereof
and amendments thereto; (b) trademarks, service marks, certification marks,
trade names, slogans, logos, trade dress, Internet domain names, and other
source identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, together with any and all
registrations and applications for any of the foregoing, goodwill connected with
the use thereof and symbolized thereby, and extensions and renewals thereof and
amendments thereto; (c) copyrights (whether statutory or common law, and whether
published or unpublished), copyrightable subject matter, and all mask works (as
such term is defined in 17 U.S.C. Section 901, et seq.), together with any and
all registrations and applications therefor, and renewals and extensions thereof
and amendments thereto; (d) rights in computer programs (whether in source code,
object code, or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing (“Software”);
(e) trade secrets and proprietary or confidential information, data and
databases, know-how and proprietary processes, designs, inventions, and any
other similar intangible rights, to the extent not covered by the foregoing,
whether statutory or common law, whether registered or unregistered; and
(f) rights, priorities, and privileges corresponding to any of the foregoing or
other similar intangible assets throughout the world.

“Intellectual Property Security Agreements”: an intellectual property security
agreement or such other agreement, as applicable, pursuant to which each Loan
Party which owns any Intellectual Property which is the subject of a
registration or application grants to the Collateral Agent, for the benefit of
the Secured Parties a security interest in such Intellectual Property,
substantially in the form attached to the Guarantee and Collateral Agreement.

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three (3) months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three (3) months, each day that is three (3) months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan (other than any Revolving Loan that is a
Base Rate Loan), the date of any repayment or prepayment made in respect
thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or if
consented to by all Lenders under the relevant Facility, twelve months)
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months (or
if consented to by all Lenders under the relevant Facility, twelve months)
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent no later than 2:00 p.m., New York City time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest

 

24



--------------------------------------------------------------------------------

Period with respect thereto; provided, that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(ii)    the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Maturity Date with respect thereto; and

(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Interest Rate Determination Date”: with respect to any Interest Period, the
date that is two (2) Business Days prior to the first day of such Interest
Period.

“Internally Generated Cash”: any cash generated by Holdings or any Subsidiary,
excluding Net Cash Proceeds and any cash constituting proceeds from an
incurrence of Long-Term Indebtedness, an issuance of Capital Stock or a capital
contribution, in each case, except to the extent such proceeds are included as
income in calculating Consolidated Net Income for such period.

“Interpolated Rate”: in relation to the Eurodollar Base Rate Loans for any Loan,
the rate which results from interpolating on a linear basis between: (a) the ICE
Benchmark Administration’s Interest Settlement Rates for deposits in Dollars for
the longest period (for which that rate is available) which is less than the
Interest Period and (b) the ICE Benchmark Administration’s interest settlement
rates for deposits in Dollars for the shortest period (for which that rate is
available) which exceeds the Interest Period, each as of approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period.

“Investments”: as defined in Section 8.7.

“IRS”: the United States Internal Revenue Service.

“Issuing Lender”: (a) JPMorgan, in its capacity as issuer of any Letter of
Credit and/or (b) such other Lender or Affiliate of a Lender as the Borrower may
select, and Administrative Agent approves, which Lender or Affiliate of a Lender
has agreed in writing, in its sole discretion, to serve as the Issuing Lender
hereunder pursuant to this Agreement.

“Joint Lead Arrangers”: JPMorgan Chase Bank, N.A., Citizens Bank, N.A. and Wells
Fargo Securities, LLC, in their capacities as joint lead arrangers and joint
bookrunners under this Agreement.

“JPMorgan”: as defined in the preamble to this Agreement.

“Junior Debt”: any (i) Subordinated Indebtedness and any Indebtedness that is
secured by a Lien on the Collateral that is junior to the Liens on the
Collateral securing the Initial Term Facility and Initial Revolving Facility,
(ii) Loans under any Incremental Facility that are unsecured, (iii) Incremental
Equivalent Debt that is unsecured and (iv) Indebtedness that was incurred
pursuant to Section 8.2(j)(iii).

“Junior Financing”: any Indebtedness of Holdings or any Subsidiary that is, or
that is required to be, subordinated in right of payment to the Obligations
and/or secured by a Lien on the Collateral that is junior to the Liens on the
Collateral securing the Initial Term Facility and Initial Revolving Facility.

“Junior Financing Documentation”: any documentation governing any Junior
Financing.

 

25



--------------------------------------------------------------------------------

“Junior Lien Intercreditor Agreement”: an intercreditor agreement substantially
consistent with the form set forth as Exhibit D-1 annexed hereto together with
(A) any immaterial changes (as determined by the Administrative Agent and
Collateral Agent in their sole discretion) agreed to by the Administrative Agent
and Collateral Agent in their sole discretion and (B) material changes thereto
in light of prevailing market conditions, which material changes shall be posted
to the Lenders not less than five (5) Business Days before execution thereof
and, if the Required Lenders shall not have objected to such changes within five
Business Days after posting, then the Required Lenders shall be deemed to have
consented to, and to be bound by, such intercreditor agreement (with such
changes) and deemed to have consented to the Administrative Agent’s and/or
Collateral Agent’s execution thereof.

“L/C Commitment”: $20,000,000.

“L/C Exposure”: as to any Lender, its Revolving Percentage of the L/C
Obligations.

“L/C Fee Payment Date”: the last day of each March, June, September and December
(commencing on June 30, 2017) and the last day of the Initial Revolving
Availability Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.11.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lenders”: each Revolving Lender, Term Lender and Incremental Lender; provided,
that unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include the Issuing Lender.

“Letters of Credit”: as defined in Section 3.7(a).

“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

“Loan”: any loans and advances made by the Lenders pursuant to this Agreement,
including any Additional Term Loans and any Incremental Revolving Loans.

“Loan Documents”: this Agreement, the Security Documents, the Agency Succession
Agreement and the Notes.

“Loan Party”: each of Holdings, the Borrower and the Subsidiary Guarantors.

“Long-Term Indebtedness”: any Indebtedness for borrowed money that, in
accordance with GAAP, constitutes (or, when incurred, constituted) a long-term
liability (other than any revolving credit facility).

“Majority Facility Lenders”: the holders of more than 50% of (a) with respect to
the Initial Term Facility, the aggregate unpaid principal amount of the
outstanding Initial Term Loans, (b) with respect to the any Additional Term
Facility, the aggregate unpaid principal amount of the outstanding Additional
Term Loans under such Additional Term Facility and (c) with respect to the
Initial Revolving Facility, the total Initial Revolving Commitments outstanding
under such facility (or, if the relevant Initial Revolving Commitments have been
terminated pursuant to the terms hereof, the total Revolving Extensions of
Credit under such Initial Revolving Commitment then outstanding).

“Margin Stock”: as defined in Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.

 

26



--------------------------------------------------------------------------------

“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect upon, the business, operations or financial condition of Holdings
and its Subsidiaries, taken as a whole; (b) a material adverse effect on the
ability of the Loan Parties taken as a whole to perform their respective payment
obligations under any Loan Document; (c) a material and adverse effect on the
rights of or remedies available to the Lenders or the Administrative Agent under
any Loan Document; or (d) a material adverse effect on the Liens in favor of the
Administrative Agent (for its benefit and for the benefit of the other Secured
Parties) on the Collateral or the priority of such Liens.

“Material Indebtedness”: of any Person at any date, Indebtedness the outstanding
principal amount of which exceeds in the aggregate $20,000,000.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, or any chemicals,
substances, materials, wastes, pollutants or contaminants in any form regulated
under any Environmental Law, including asbestos and asbestos-containing
materials, polychlorinated biphenyls, radon gas, radiation, and infectious,
biological or medical waste or animal carcasses.

“Maturity Date”: (i) with respect to the Initial Term Loans, the Initial Term
Loan Maturity Date, (ii) with respect to the Initial Revolving Commitments, the
Initial Revolving Termination Date and (iii) with respect to any Additional Term
Loans, the final maturity date applicable thereto.

“Maximum Rate”: as defined in Section 4.5(e).

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: the real properties as to which the Collateral Agent for
the benefit of the Secured Parties shall be granted a Lien pursuant to the
Mortgages pursuant to Section 7.10.

“Mortgages”: any mortgages and deeds of trust or any other documents creating
and evidencing a Lien on the Mortgaged Properties made by any Loan Party in
favor of, or for the benefit of, the Collateral Agent for the benefit of the
Secured Parties, which shall be in a form reasonably satisfactory to the
Collateral Agent.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“Net Cash Proceeds”:

(a)    in connection with any Asset Sale or any Recovery Event, the proceeds
thereof in the form of cash and Cash Equivalents (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or held in escrow or purchase price adjustment receivable
or by the Disposition of any non-cash consideration received in connection
therewith or otherwise, but only as and when received and net of costs, amounts
and taxes set forth below), net of:

(i)    attorneys’ fees, accountants’ fees, investment banking fees and other
professional and transactional fees actually incurred in connection therewith;

(ii)    amounts required to be applied to the repayment of Indebtedness secured
by a Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document or any Indebtedness secured by the Collateral on a pari passu or junior
basis to the Liens of the Security Documents on the Collateral);

(iii)    other customary fees and expenses actually incurred in connection
therewith;

(iv)    taxes paid or reasonably estimated to be payable (including Permitted
Tax Distributions) as a result thereof (after taking into account any available
tax credits or deductions and any tax sharing arrangements); and

 

27



--------------------------------------------------------------------------------

(v)    amounts provided as a reserve in accordance with GAAP against any
liabilities associated with the assets disposed of in an Asset Sale (including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such Asset Sale); provided, that such amounts shall
be considered Net Cash Proceeds upon release of such reserve; or

(b)    in connection with any issuance or sale of Capital Stock, any capital
contribution or any incurrence of Indebtedness, the cash proceeds received from
such issuance, contribution or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.

“Net Income”: with respect to any Person, the net income (loss) of such Person,
determined on a consolidated basis in accordance with GAAP.

“Non-Consenting Lender”: as defined in Section 11.1.

“Non-Defaulting Lender”: at any time, a Lender that is not a Defaulting Lender.

“Non-Extending Revolving Lender”: as defined in Section 3.17(b).

“Non-Extending Term Lender”: as defined in Section 2.6(b).

“Not Otherwise Applied”: with reference to any amount of proceeds of any
transaction or event or any amount of Excess Cash Flow, that such amount (a) was
not required to be applied to prepay the Loans pursuant to Section 4.2(c) and/or
(b) was not previously applied in determining the permissibility of a
transaction under the Loan Documents where such permissibility was (or may have
been) contingent on receipt of such amount or utilization of such amount for a
specified purpose.

“Notes”: the collective reference to any promissory note evidencing Loans.

“Notice of Intent to Cure”: as defined in Section 9.2.

“Obligations”: the unpaid principal of and interest on (including interest and
fees accruing after the maturity of the Loans and Reimbursement Obligations and
interest and fees accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Borrower, whether or not a claim for post-filing or post-petition
interest or fees is allowed or allowable in such proceeding) the Loans and all
other obligations and liabilities of the Loan Parties to any Agent or to any
Lender (or, in the case of Specified Hedge Agreements or Specified Cash
Management Agreements, any Qualified Counterparty) or any Affiliate of any Agent
or any Lender (including the obligation to provide Cash Collateral hereunder),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit (including
Reimbursement Obligations), any Specified Hedge Agreement, Specified Cash
Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to any Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto) or otherwise.

“Offered Amount”: as defined in Section 4.1(b)(iv)(A).

“Offered Discount”: as defined in Section 4.1(b)(iv)(A).

“Original Administrative Agent”: as defined in the recitals hereto.

“Original Credit Agreement”: as defined in the recitals hereto.

 

28



--------------------------------------------------------------------------------

“Organizational Documents”: as to any Person, the Certificate of Incorporation,
Certificate of Formation, By Laws, Limited Liability Company Agreement,
Partnership Agreement or other similar organizational or governing documents of
such Person.

“Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise or intangible Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.

“Pari Passu Lien Intercreditor Agreement”: an intercreditor agreement
substantially consistent with the form set forth as Exhibit D-2 annexed hereto
together with (A) any immaterial changes (as determined by the Administrative
Agent and Collateral Agent in their sole discretion) agreed to by the
Administrative Agent and Collateral Agent in their sole discretion and
(B) material changes thereto in light of prevailing market conditions, which
material changes shall be posted to the Lenders not less than five (5) Business
Days before execution thereof and, if the Required Lenders shall not have
objected to such changes within five Business Days after posting, then the
Required Lenders shall be deemed to have consented to, and to be bound by, such
intercreditor agreement (with such changes) and deemed to have consented to the
Administrative Agent’s and/or Collateral Agent’s execution thereof.

“Participant”: as defined in Section 11.6(e).

“Participant Register”: as defined in Section 11.6(e).

“Participating Lender”: as defined in Section 4.1(b)(iii)(B).

“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Permitted Acquisition”: any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, a majority of the
Capital Stock of, or a business line or unit or a division of, any Person;
provided, that

(a)    at the time of the execution of the definitive purchase agreement in
connection with such Permitted Acquisition, and after giving pro forma effect
thereto, no Event of Default shall have occurred and be continuing or would
result therefrom;

(b)    all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(c)    the Consolidated Leverage Ratio, calculated on a pro forma basis after
giving effect to such acquisition as if such acquisition had occurred on the
first day of the most recent period of four (4) consecutive fiscal quarters for
which financial statements have been delivered does not exceed 5.00 to 1.00;

(d)    the aggregate amount of Investments consisting of such Permitted
Acquisitions by Loan Parties in assets that are not (or do not become) owned by
a Loan Party or in Capital Stock of Persons that do not become Loan Parties
shall not exceed the sum of (x) $25,000,000; plus (y) amounts otherwise
available for Investments under clauses (e), (n) and (y) of Section 8.7;
provided, that the limitation described in this clause (d) shall not apply to
any acquisition to the extent (x) such acquisition is made with the proceeds of
sales of the Qualified Capital Stock of, or common equity capital contributions
to, the Borrower, in each case, that are excluded from the Available Amount, or
(y) the Person so acquired (or the Person owning the assets so acquired) becomes
a Subsidiary Guarantor even though such Person owns Capital Stock in Persons
that are not otherwise required to become Subsidiary Guarantors, if, in the case
of this clause (y), not less than 75.0% of the Consolidated EBITDA of the
Person(s) acquired in such acquisition (for this purpose and for the component
definitions used therein, determined on a consolidated

 

29



--------------------------------------------------------------------------------

basis for such Persons and their respective Subsidiaries) is generated by
Person(s) that will become Subsidiary Guarantors (i.e., disregarding any
Consolidated EBITDA generated by Subsidiaries of such Subsidiary Guarantors that
are not (or will not become) Subsidiary Guarantors); and

(e)    any Person or assets or division as acquired in accordance herewith shall
be in substantially the same business or lines of business in which the Borrower
and/or its Subsidiaries are engaged, or are permitted to be engaged as provided
in Section 8.15, as of the time of such acquisition.

“Permitted Holders”: (a) the Sponsor and (b) the equity co-investors identified
to the Joint Lead Arrangers and the Administrative Agent in writing prior to the
date hereof, in each case in this clause (b), solely with respect to (and not to
exceed) the amount of Capital Stock of Holdings directly or indirectly held by
each such Person and its Affiliates on the Closing Date.

“Permitted Refinancing”: as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided, that,
in the case of such other Indebtedness, the following conditions are satisfied:
(a) the weighted average life to maturity of such refinancing Indebtedness shall
be greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced; (b) the principal amount of such refinancing
Indebtedness shall be less than or equal to the principal amount (including any
accreted or capitalized amount) then outstanding of the Indebtedness being
refinanced, plus any required premiums, accrued and unpaid interest and other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by any amount equal to any existing commitments unutilized thereunder;
(c) the respective obligor or obligors shall be the same on the refinancing
Indebtedness as on the Indebtedness being refinanced; (d) the security, if any,
for the refinancing Indebtedness shall be substantially the same as that for the
Indebtedness being refinanced (except to the extent that less security is
granted to holders of refinancing Indebtedness); and (e) if the Indebtedness
being refinanced is subordinated to the Obligations, the refinancing
Indebtedness is subordinated to the Obligations on terms that are at least as
favorable, taken as a whole, as the Indebtedness being refinanced (as determined
in good faith and, if requested by the Administrative Agent, certified in
writing to the Administrative Agent by a Responsible Officer of the Borrower)
and the holders of such refinancing Indebtedness have entered into any
subordination or intercreditor agreements reasonably requested by the
Administrative Agent evidencing such subordination.

“Permitted Sale Leaseback”: any arrangement with any Person whereby the Borrower
or any of its Subsidiaries sells or transfers the Sale Leaseback Property to
such Person and thereafter rents or leases such Sale Leaseback Property and uses
it for substantially the same purpose or purposes as it was used prior to the
sale.

“Permitted Tax Distribution”: for any taxable period for which the Borrower
and/or any of its Subsidiaries are members of a consolidated, unitary, combined
or similar income tax group for U.S. federal and/or applicable state or local
income tax purposes of which Holdings (or its successor) is the common parent (a
“Tax Group”), actual consolidated, combined, unitary or similar income Tax
liabilities of a Tax Group for such taxable period that are attributable to
income of the Borrower and/or any of its Subsidiaries, in an amount not to
exceed the amount that the Borrower and its applicable Subsidiaries would have
been required to pay in respect of such federal, state and local income Taxes,
as the case may be, in respect of such taxable period if the Borrower and/or its
applicable Subsidiaries had paid such Taxes directly as a stand-alone corporate
taxpayer or stand-alone corporate group (reduced by any such Taxes directly paid
by the Borrower or any of its Subsidiaries).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 11.2(b).

 

30



--------------------------------------------------------------------------------

“Pledged Company”: any Subsidiary of the Borrower the Capital Stock of which is
pledged to the Collateral Agent pursuant to any Security Document.

“Pledged Equity Interests”: as defined in the Guarantee and Collateral
Agreement.

“Portfolio Interest Exemption”: as defined in Section 4.10(e).

“Pound Sterling”: the lawful currency of the United Kingdom.

“primary obligations”: as defined in the definition of “Guarantee Obligation”.

“primary obligor”: as defined in the definition of “Guarantee Obligation”.

“Prime Rate”: the rate of interest per annum determined from time to time by
JPMorgan as its prime rate in effect at its principal office in New York City
and notified to the Borrower, which rate is determined in good faith and applies
generally to similarly situated borrowers. The prime rate is a rate set by
JPMorgan based upon various factors including JPMorgan’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such rate.

“Projections”: as defined in Section 7.2(b).

“Properties”: as defined in Section 5.17(a).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Public Company Costs”: (a) costs, expenses and disbursements associated with,
related to or incurred in anticipation of, or preparation for compliance with
(x) the requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith, (y) the provisions of the
Securities Act and the Exchange Act, as applicable to companies with equity or
debt securities held by the public, and (z) the rules of national securities
exchange companies with listed equity or debt securities, (b) costs and expenses
associated with investor relations, shareholder meetings and reports to
shareholders or debtholders and listing fees, and (c) directors’ compensation,
fees, indemnification, expense reimbursement (including legal and other
professional fees, expenses and disbursements), and directors’ and officers’
insurance.

“Public Lender”: as defined in the penultimate paragraph of Section 11.2.

“Qualified Capital Stock”: any Capital Stock (other than warrants, rights or
options referenced in the definition thereof) that either (a) does not have a
maturity and is not mandatorily redeemable, or (b) by its terms (or by the terms
of any employee stock option, incentive stock or other equity-based plan or
arrangement under which it is issued or by the terms of any security into which
it is convertible or for which it is exchangeable), or upon the happening of any
event, (x) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (excluding any
mandatory redemption resulting from an asset sale or change in control so long
as no payments in respect thereof are due or owing, or otherwise required to be
made, until all Obligations have been paid in full in cash), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case, at any time on or after the ninety-first (91st) day following the
Initial Term Loan Maturity Date, or (y) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) debt securities or
(ii) any Capital Stock referred to in clause (x) above, in each case, at any
time on or after the ninety-first (91st) day following the Initial Term Loan
Maturity Date.

“Qualified Counterparty”: with respect to any Hedge Agreement or Cash Management
Agreement, any counterparty thereto that is, or that at the time such Hedge
Agreement or Cash Management Agreement was entered into, was, a Lender, an
Affiliate of a Lender, a Joint Lead Arranger, an Affiliate of a Joint Lead
Arranger, an Agent or an Affiliate of an Agent (or, in the case of any such
Hedge Agreement entered into prior to the Closing Date, any

 

31



--------------------------------------------------------------------------------

counterparty that was a Lender, an Affiliate of a Lender, a Joint Lead Arranger,
an Affiliate of a Joint Lead Arranger, an Agent or an Affiliate of an Agent on
the Closing Date); provided, that, in the event a counterparty to a Hedge
Agreement or Cash Management Agreement at the time such Hedge Agreement or Cash
Management Agreement was entered into (or, in the case of any Hedge Agreement
entered into prior to the Closing Date, on the Closing Date) was a Qualified
Counterparty, such counterparty shall constitute a Qualified Counterparty
hereunder and under the other Loan Documents; provided, further, that if such
counterparty is not a Lender or an Agent, such counterparty executes and
delivers to the Administrative Agent a letter agreement in form and substance
acceptable to the Administrative Agent pursuant to which such person appoints
the Collateral Agent as its agent under the applicable Loan Documents and agrees
to be bound by the provisions of Sections 10.3, 11.5, 11.11, 11.12, 11.16 as if
it were an Agent or a Lender.

“Qualified Public Offering”: an underwritten primary public offering of common
Capital Stock of Holdings pursuant to an effective registration statement on
Form S-1 under the Securities Act resulting in gross proceeds of at least
$65,000,000.

“Qualifying Lender”: as defined in Section 4.1(b)(iv)(C).

“Quarterly Payment Date”: March 31, June 30, September 30 and December 31 of
each year.

“Recovery Event”: any settlement of or payment in excess of $3,000,000 in
respect of any property or casualty insurance claim (but in any case, excluding
any business interruption insurance claim) or any condemnation proceeding
relating to any asset of any Group Member.

“refinance”: as defined in the definition of “Permitted Refinancing”.

“Refinanced Term Loans”: as defined in Section 11.1.

“Refinancing”: the (a) repayment in full of any outstanding revolving loans
under the Existing ABL Credit Agreement, (b) the termination of the revolving
commitments under the Existing ABL Credit Agreement, (c) repayment in full of
the term loans under the Original Credit Agreement, (d) the repayment in full of
all accrued interest, fees and other amounts due and payable under the Existing
ABL Credit Agreement and Original Credit Agreement and (e) the release of all
Liens and return of all collateral securing the foregoing obligations.

“Register”: as defined in Section 11.6(d).

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Loans pursuant to Section 4.2(b) as a result
of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business.

 

32



--------------------------------------------------------------------------------

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s or its Subsidiaries’ businesses.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve (12) months after such Reinvestment
Event, or, if within such twelve (12) month period the Borrower or a Subsidiary
has entered into an agreement in definitive form to apply any such Net Cash
Proceeds to a Reinvestment Event, then such period shall be extended, solely for
purposes of applying such Net Cash Proceeds pursuant to such agreement, for a
period of six (6) months and (b) the date on which the Borrower shall have
determined not to, or shall have otherwise ceased to, acquire or repair assets
useful in the Borrower’s or its Subsidiaries’ businesses with all or any portion
of the relevant Reinvestment Deferred Amount.

“Related Party Register”: as defined in Section 11.6(d).

“Release”: any release, spill, emission, discharge, deposit, disposal, leaking,
pumping, pouring, dumping, emptying, injection, or leaching into the
Environment, or into or from any building or facility.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Term Loans”: as defined in Section 11.1.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
pursuant to PBGC Reg. § 4043.

“Repricing Transaction”: each of (a) the prepayment, repayment, refinancing,
substitution or replacement of all or a portion of the Initial Term Loans
substantially concurrently with the incurrence by any Loan Party of any senior
secured term loans having an effective interest cost or weighted average yield
(with the comparative determinations to be made by the Administrative Agent in a
manner consistent with generally accepted financial practices, and in any event
consistent with Section 2.4(c)(iv)) that is less than the effective interest
cost or weighted average yield (as determined by the Administrative Agent on the
same basis) applicable to the Initial Term Loans so prepaid, repaid, refinanced,
substituted or replaced and (b) any amendment, waiver or other modification to
this Agreement that would have the effect of reducing the effective interest
cost of, or weighted average yield (to be determined by the Administrative Agent
on the same basis as set forth in preceding clause (a)) of, the Initial Term
Loans; provided, that the primary purpose (as reasonably determined by the
Borrower) of such prepayment, repayment, refinancing, substitution, replacement,
amendment, waiver or other modification was to reduce the effective interest
cost or weighted average yield of the Initial Term Loans; provided, further,
that in no event shall any such prepayment, repayment, refinancing,
substitution, replacement, amendment, waiver or other modification in connection
with a Change of Control or any Permitted Acquisition or similar Investment (if,
after giving effect to such Permitted Acquisition or Investment, Consolidated
EBITDA on a pro forma basis (determined as though such Permitted Acquisition or
other Investment was completed on the first day of the relevant four quarter
period) for the most recent four fiscal quarter period has increased by at least
20% compared to Consolidated EBITDA for such period prior to giving effect
thereto) constitute a Repricing Transaction.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
(b) the total amount of the Revolving Commitments then in effect or, if any
Revolving Commitments have been terminated, the total amount of Revolving
Extensions of Credit then outstanding. The Loans and Commitments of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

“Required Revolving Lenders”: at any time, the holders of more than 50% of the
sum the total amount of the Revolving Commitments then in effect or, if any
Revolving Commitments have been terminated, the total amount of Revolving
Extensions of Credit then outstanding. The Loans and Commitments of any
Defaulting Lender shall be disregarded in determining Required Revolving Lenders
at any time.

 

33



--------------------------------------------------------------------------------

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
binding determination of an arbitrator or a court or other Governmental
Authority, in each case, applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer, assistant treasurer, secretary or assistant secretary of
Holdings or the Borrower (unless otherwise specified), but in any event, with
respect to financial matters, the chief financial officer, treasurer or
assistant treasurer of the Borrower.

“Restricted Debt Payments”: as defined in Section 8.8.

“Restricted Payments”: as defined in Section 8.6.

“Retained Excess Cash Flow Amount”: at any date, an amount, not less than zero
in the aggregate, determined on a cumulative basis equal to the aggregate
cumulative sum of the Retained Percentage of Excess Cash Flow for each Excess
Cash Flow Payment Period ending after the Closing Date and prior to such date.

“Retained Percentage”: with respect to any Excess Cash Flow Payment Period, (a)
100% minus (b) the ECF Percentage with respect to such Excess Cash Flow Payment
Period.

“Revolving Commitment”: the Initial Revolving Commitments and the Incremental
Revolving Commitments.

“Revolving Commitment Increase Effective Date”: as defined in Section 3.16(a).

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: the Initial Revolving Loans and the Incremental Revolving
Loans.

“Revolving Notice Date”: as defined in Section 3.17(b).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate amount of such Lender’s
Revolving Extensions of Credit then outstanding constitutes of the aggregate
amount of the Total Revolving Extensions of Credit then outstanding).

“S&P”: Standard & Poor’s Ratings Services.

“Sale Leaseback Property”: that certain Property owned by the Borrower on the
Closing Date and located at 331 Treble Cove Road, North Billerica,
Massachusetts.

“Sanctioned Country”: at any time, a country or territory which is the subject
or target of any Sanctions.

“Sanctions”: as defined in Section 5.22(a).

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

34



--------------------------------------------------------------------------------

“Secured Leverage Ratio”: at any date, the ratio of (a) Consolidated Funded Debt
secured by a Lien on all or any portion of the Collateral or any other assets of
any of the Loan Parties as of such date, net of unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries and cash and Cash Equivalents
of the Borrower and its Subsidiaries restricted in favor of the Administrative
Agent, the Collateral Agent or any Secured Party (which may also include cash
and Cash Equivalents securing indebtedness secured by a Lien and is included in
Consolidated Funded Debt) in an aggregate amount of such cash or Cash
Equivalents not to exceed $30,000,000 to (b) Consolidated EBITDA of Holdings and
its Subsidiaries for the period of four consecutive fiscal quarters ended on
such date (or, if such date is not the last day of any fiscal quarter, the most
recently completed fiscal quarter for which financial statements are required to
have been delivered pursuant to Section 7.1), in each case, with such pro forma
adjustments to Consolidated Funded Debt and Consolidated EBITDA as are
appropriate and consistent with the pro forma adjustment provisions set forth in
Section 1.3.

“Secured Parties”: the collective reference to the Lenders, the Administrative
Agent, the Collateral Agent, the Qualified Counterparties and the Issuing Lender
and each of their successors and permitted assigns.

“Securities Act”: the Securities Act of 1933, as amended.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any), the Intellectual Property Security Agreements
and all other security documents hereafter delivered to the Administrative Agent
or the Collateral Agent granting (or purporting to grant) a Lien on any Property
of any Person to secure the Obligations of any Loan Party under any Loan
Document, Specified Hedge Agreement or Specified Cash Management Agreement.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Software”: as defined in the definition of Intellectual Property.

“Solicited Discount Proration”: as defined in Section 4.1(b)(iv)(C).

“Solicited Discounted Prepayment Amount”: as defined in Section 4.1(b)(iv)(A).

“Solicited Discounted Prepayment Notice”: a written notice of the Borrower of
Solicited Discounted Prepayment Offers made pursuant to Section 4.1(b)(iv)
substantially in the form of Exhibit L.

“Solicited Discounted Prepayment Offer”: the irrevocable written offer by each
Lender, substantially in the form of Exhibit M, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date”: as defined in Section
4.1(b)(iv)(A).

“Solvent”: as to any Person at any time, that (a) the fair value of the property
of such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person; (b) the present fair salable value of
the assets of such Person is greater than the amount that will be required to
pay the probable liability of such Person on the sum of its debts and other
liabilities, including contingent liabilities; (c) such Person has not, does not
intend to, and does not believe (nor should it reasonably believe) that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become due (whether at maturity or otherwise); and (d) such
Person does not have unreasonably small capital with which to conduct the
businesses in which it is engaged as such businesses are now conducted and are
proposed to be conducted following the Closing Date.

“Special Flood Hazard Area”: an area that FEMA’s current flood maps indicate has
at least one percent (1%) chance of a flood equal to or exceeding the base flood
elevation (a 100-year flood) in any given year.

“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by (a) any Loan Party and (b) any Qualified Counterparty, as counterparty;
provided, that any release of Collateral or

 

35



--------------------------------------------------------------------------------

Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Specified Cash Management
Agreements. No Specified Cash Management Agreement shall create in favor of any
Qualified Counterparty thereof that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under the Guarantee and Collateral Agreement.

“Specified Discount”: as defined in Section 4.1(b)(ii)(A).

“Specified Discount Prepayment Amount”: as defined in Section 4.1(b)(ii)(A).

“Specified Discount Prepayment Notice”: a written notice of the Borrower Offer
of Specified Discount Prepayment made pursuant to Section 4.1(b)(ii)
substantially in the form of Exhibit O.

“Specified Discount Prepayment Response”: the irrevocable written response by
each Lender, substantially in the form of Exhibit P, to a Specified Discount
Prepayment Notice.

“Specified Discount Prepayment Response Date”: as defined in Section
4.1(b)(ii)(A).

“Specified Discount Proration”: as defined in Section 4.1(b)(ii)(C).

“Specified Equity Contribution”: any cash contribution to the equity of the
Borrower and/or any purchase or investment in Capital Stock of the Borrower, in
each case, other than Disqualified Capital Stock, as evidenced by a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent.

“Specified Hedge Agreement”: any Hedge Agreement entered into by (a) any Loan
Party and (b) any Qualified Counterparty, as counterparty; provided, that any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements. No Specified Hedge Agreement shall create in favor
of any Qualified Counterparty thereof that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Guarantee and Collateral Agreement;
provided, however, nothing herein shall limit the rights of any such Qualified
Counterparty set forth in such Specified Hedge Agreement.

“Sponsor”: collectively, Avista Capital Partners, LP, Avista Capital Partners
(Offshore), LP, Avista Capital Partners GP, LLC, ACP-Lantern Co-Invest LLC and
any Affiliates of any of the foregoing (excluding any portfolio companies but it
being understood that Holdings and any direct or indirect parent thereof that is
not itself an operating company do not constitute portfolio companies).

“Subject IP”: as defined in the definition of Excluded Assets.

“Submitted Amount”: as defined in Section 4.1(b)(iii)(A).

“Submitted Discount”: as defined in Section 4.1(b)(iii)(A).

“Subordinated Indebtedness”: any Indebtedness of the Borrower or a Subsidiary
Guarantor the payment of principal and interest of which and other obligations
of the Borrower or such Subsidiary Guarantor in respect thereof are subordinated
to the prior payment in full of the Obligations on terms and conditions
reasonably satisfactory to the Administrative Agent.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
Notwithstanding the foregoing, an Unrestricted Subsidiary shall be deemed not to
be a Subsidiary of Holdings or any of its Subsidiaries (except for purposes of
the definition of Unrestricted Subsidiary contained herein) for purposes of this
Agreement.

 

36



--------------------------------------------------------------------------------

“Subsidiary Guarantor”: each Subsidiary of the Borrower that is a Wholly Owned
Subsidiary, other than an Excluded Subsidiary.

“Subsidiary Redesignation”: as defined in Section 7.14.

“Survey”: a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six (6) months prior to the date of delivery thereof,
unless there shall have occurred within six (6) months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than twenty (20) days prior
to such date of delivery, or after the grant or effectiveness of any such
easement, right of way or other interest in the Mortgaged Property; provided,
that the Borrower shall have a reasonable amount of time to deliver such redated
survey, (iii) certified by the surveyor (in a manner reasonably acceptable to
the Administrative Agent) to the Administrative Agent, the Collateral Agent and
the Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and (v) sufficient for the
Title Company to remove all standard survey exceptions from the title insurance
policy (or commitment) relating to such Mortgaged Property and issue customary
endorsements or (b) otherwise reasonably acceptable to the Collateral Agent.

“Tax Group”: as defined in the definition of “Permitted Tax Distribution”.

“Tax Status Certificate”: as defined in Section 4.10(e).

“Taxes”: all present or future taxes, levies, imposts, duties, fees, deductions
or withholdings or other charges imposed by any Governmental Authority, and any
interest, penalties or additions to tax imposed with respect thereto.

“Term Facility”: the Initial Term Facility, together with each Additional Term
Facility, as applicable.

“Term Lender”: each Lender that provides Initial Term Loans or Additional Term
Loans, as applicable.

“Term Loan”: the Initial Term Loans, together with any Additional Term Loans, if
applicable.

“Term Loan Increase Effective Date”: as defined in Section 2.4(a).

“Term Notice Date”: as defined in Section 2.6(b).

“Term Percentage”: as to any Term Lender at any time, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding.

“Title Company”: any title insurance company as shall be retained by Borrower
and reasonably acceptable to the Collateral Agent.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

37



--------------------------------------------------------------------------------

“Transactions”: collectively, (a) the Refinancing, (b) the borrowing of the
Initial Term Loans on the Closing Date and (c) the other transactions
contemplated by the Loan Documents.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“UCC”: the Uniform Commercial Code as in effect from time to time (except as
otherwise specified) in any applicable state or jurisdiction.

“Unasserted Contingent Obligations”: as defined in the Guarantee and Collateral
Agreement.

“Uniform Customs”: the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce (or
such later version thereof as may be in effect at the time of issuance).

“United States”: the United States of America.

“Unrestricted Subsidiary”: (a) any Subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary and (b) any subsidiary of an Unrestricted
Subsidiary.

“Voluntary Prepayment”: a prepayment of the Loans pursuant to Section 4.1(a) (in
the case of any Revolving Loans, to the extent accompanied by a permanent
reduction in the relevant Revolving Commitment), in each case, with Internally
Generated Cash.

“Voting Stock”: of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote, directly or indirectly, in the
election of the board of directors or Equivalent Managing Body of such Person.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Other Definitional Provisions.

(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP or, in the case of any Foreign
Subsidiary, other accounting standards, if applicable, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) the words “renew”, “renewing” and “renewal”,
when used in respect of a Letter of Credit, shall be construed to refer to the
extension of the expiry date of such Letter of Credit, (vi) references to

 

38



--------------------------------------------------------------------------------

agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time (subject to any
applicable restrictions hereunder), (vii) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (viii) any references
herein to any Person shall be construed to include such Person’s successors and
permitted assigns.

(c)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP in effect as of
the date hereof; provided, that, if either the Borrower notifies the
Administrative Agent that such Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then the Administrative Agent, the Borrower and the Required Lenders
shall negotiate in good faith to amend such provision to preserve the original
intent in light of the change in GAAP; provided, that such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

(f)    When the payment of any obligation or the performance of any covenant,
duty or obligation is stated to be due or performance required on a day which is
not a Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided, that,
with respect to any payment of interest on or principal of Eurodollar Loans, if
such extension would cause any such payment to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

1.3    Pro Forma Adjustments. In the event that Holdings or any Subsidiary
incurs, assumes, guarantees, redeems, retires or extinguishes any Indebtedness
(other than Indebtedness incurred under any revolving credit facility or other
incurrence of Indebtedness for working capital purposes pursuant to working
capital facilities unless, in each case, such Indebtedness has been permanently
repaid and has not been replaced) subsequent to the commencement of the period
for which the Consolidated Leverage Ratio or the Secured Leverage Ratio is being
calculated but prior to or simultaneously with the event for which the
calculation of the Consolidated Leverage Ratio or the Secured Leverage Ratio is
made (the “Calculation Date”), then the Consolidated Leverage Ratio or the
Secured Leverage Ratio, as the case may be, shall be calculated giving pro forma
effect to such incurrence, assumption, guarantee, redemption, retirement or
extinguishment of Indebtedness as if the same had occurred at the beginning of
the applicable period.

For purposes of making computations herein, Investments, acquisitions,
dispositions, mergers, consolidations and discontinued operations (as determined
in accordance with GAAP) that have been made (or committed to be made pursuant
to a definitive agreement) by Holdings or any of its Subsidiaries during the
reference period or subsequent to such reference period and on or prior to or
simultaneously with the Calculation Date shall be calculated on a pro forma
basis assuming that all such Investments, acquisitions, dispositions, mergers,
consolidations and discontinued operations (and the change in any associated
Indebtedness and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the reference period. If since the beginning of
such period any Person that subsequently became a Subsidiary or was merged with
or into the Borrower or any of its Subsidiaries since the beginning of such
period shall have made any Investment, acquisition, disposition, merger,
consolidation or discontinued operation that would have required adjustment
pursuant to this definition, then the Consolidated Leverage Ratio and the
Secured Leverage Ratio shall be calculated giving pro forma effect thereto for
such period as if such Investment, acquisition, disposition, merger,
consolidation or discontinued operation had occurred at the beginning of the
applicable period.

 

39



--------------------------------------------------------------------------------

For purposes of this Section 1.3, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of Holdings or the Borrower and may
include, without duplication, cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies resulting from such
Investment, acquisition, disposition, merger, consolidation or discontinued
operation (including the Transactions) or other transaction, in each case,
calculated in the manner described in, and not to exceed the amount set forth in
clause (i)(l) of, the definition of Consolidated EBITDA. For the avoidance of
doubt, the actual adjustments described in “Adjusted EBITDA” in the Confidential
Information Memorandum shall be deemed to comply with the standards set forth in
the immediately preceding sentence.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the applicable calculation date had been the applicable rate
for the entire period (taking into account any Hedging Obligations applicable to
such Indebtedness). Interest on a Capital Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of the Borrower to be the rate of interest implicit in such
Capital Lease Obligation in accordance with GAAP. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period except
as set forth in the second paragraph of this Section 1.3. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.

1.4    Cashless Rollovers. Notwithstanding anything to the contrary contained in
this Agreement or in any other Loan Document, to the extent that any Lender
extends the maturity date of, or replaces, renews or refinances any of its
then-existing Loans with Additional Term Loans, extended Revolving Loans or
loans incurred under a new credit facility, in each case, to the extent such
extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in immediately
available funds”, “in Cash” or any other similar requirement.

1.5    Agency Transfer. Pursuant to the Agency Transfer, Credit Suisse AG,
Cayman Islands Branch resigned as Administrative Agent and Collateral Agent
under and as defined in the Original Credit Agreement. The Lenders party hereto
(constituting the Required Lenders) and the Borrower hereby accepts the
resignation of Credit Suisse AG, Cayman Islands Branch, as Administrative Agent
and Collateral Agent under and as defined in the Original Credit Agreement and
waive any notice requirements in connection therewith and authorize JPMorgan
Chase Bank, N.A. to enter into the Agency Transfer and appoint JPMorgan Chase
Bank, N.A. as the Administrative Agent and Collateral Agent pursuant to
Section 10.9, and JPMorgan Chase Bank, N.A. hereby accepts such appointment and
shall act as Administrative Agent and Collateral Agent as of the Closing Date.

1.6    Effect of this Agreement on the Original Credit Agreement and the Other
Existing Loan Documents. Upon satisfaction of the conditions precedent to the
effectiveness of this Agreement set forth in Section 6.1, this Agreement shall
be binding on the Loan Parties, the Administrative Agent, the Collateral Agent,
the Lenders and the other parties hereto and the Original Credit Agreement and
the provisions thereof shall be replaced in their entirety by this Agreement and
the provisions hereof; provided, that for the avoidance of doubt (a) the
Obligations (as defined in the Original Credit Agreement) of the Borrower and
the other Loan Parties under the Original Credit Agreement and the other Loan
Documents that remain unpaid and outstanding as of the date of this Agreement
shall continue to exist under and be evidenced by this Agreement and the other
Loan Documents, and (b) the Collateral and the Loan Documents shall continue to
secure, guarantee, support and otherwise benefit the Obligations on the same
terms as prior to the effectiveness hereof. Upon the effectiveness of this
Agreement, each Loan Document (other than the Original Credit Agreement) that
was in effect immediately prior to the date of this Agreement shall continue to
be effective on its terms unless otherwise expressly stated herein.

 

  SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

2.1    Term Commitments. Subject to the terms and conditions hereof, each Lender
with an Initial Term Commitment agrees to make Initial Term Loans to the
Borrower in Dollars on the Closing Date in an amount not to exceed the amount of
its Initial Term Commitment. The Initial Term Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 4.3.

 

40



--------------------------------------------------------------------------------

2.2    Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice substantially in the form of Exhibit B-1
(which notice must be received by the Administrative Agent prior to 11:00 a.m.,
New York City time, on the anticipated Closing Date) requesting that the
applicable Term Lenders make the Initial Term Loans on the Closing Date and
specifying the amount to be borrowed. Upon receipt of such notice the
Administrative Agent shall promptly notify each applicable Term Lender thereof.
Not later than 2:00 p.m., New York City time, on the Closing Date, each
applicable Term Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the Initial
Term Loans to be made by such Lender. The Administrative Agent shall make the
proceeds of such Initial Term Loans available to the Borrower on such Borrowing
Date by wire transfer in immediately available funds to a bank account
designated in writing by the Borrower to the Administrative Agent.

2.3    Repayment of Term Loans. On each Quarterly Payment Date, beginning with
the Quarterly Payment Date ending on June 30, 2017, the Borrower shall repay to
the Administrative Agent for the ratable account of the Lenders the principal
amount of the Initial Term Loans then outstanding in an amount equal to a
quarter of a percent (0.25%) per annum of the original principal amount of the
Initial Term Loans made on the Closing Date. The remaining unpaid principal
amount of the Initial Term Loans and all other Obligations under or in respect
of the Initial Term Loans shall be due and payable in full, if not earlier in
accordance with this Agreement, on the Initial Term Loan Maturity Date.

2.4    Incremental Term Loans.

(a)    Borrowing Request. The Borrower may at any time and from time to time
after the Closing Date by written notice to the Administrative Agent elect to
increase the Term Facility and/or request the establishment of one or more new
term loan facilities (each, an “Incremental Term Facility”) with term loan
commitments (each, an “Incremental Term Loan Commitment”) in an amount not in
excess of the Incremental Cap, and in minimum increments of $1,000,000 and a
minimum amount of $10,000,000 (or such lesser amount equal to the remaining
Incremental Cap). Each such notice shall specify (i) the date (each, a “Term
Loan Increase Effective Date”) on which the Borrower proposes that the
Incremental Term Loan Commitment shall be effective, which shall be a date not
less than three (3) Business Days after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each Person
(which, if not a Lender, an Approved Fund or an Affiliate of a Lender, shall be
reasonably satisfactory to the Administrative Agent (such acceptance not to be
unreasonably withheld or delayed)) to whom the Borrower proposes any portion of
such Incremental Term Loan Commitment be allocated and the amounts of such
allocations.

(b)    Conditions. The Incremental Term Loan Commitment shall become effective,
as of such Term Loan Increase Effective Date; provided, that:

(i)    subject to clause (b)(ii) below and Section 2.4(d), each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
Term Loan Increase Effective Date as if made on and as of such date (except to
the extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date);

(ii)    except as otherwise agreed by the Lenders providing the relevant
Incremental Term Facility in connection with a Permitted Acquisition or other
Investment permitted by the terms of this Agreement, no Event of Default shall
exist immediately prior to or after giving effect to such Incremental Term
Facility;

(iii)    the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction; and

 

41



--------------------------------------------------------------------------------

(iv)    no Lender will be required to participate in any Incremental Term
Facility without its consent.

(c)    Terms of Incremental Term Loans and Incremental Term Loan Commitments.
The terms and provisions of the Incremental Term Loans made pursuant to the
Incremental Term Loan Commitments shall be as follows:

(i)    terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (the “Incremental Term Loans”) shall be on terms consistent with the
existing Term Loans (except as otherwise set forth herein) or, to the extent not
consistent with such existing Term Loans, on terms agreed upon between the
Borrower and the Lenders providing such Incremental Term Loans and reasonably
acceptable to the Administrative Agent (except as otherwise set forth herein)
(it being understood that Incremental Term Loans may be part of the existing
tranche of Term Loans or may comprise one or more new tranches of Term Loans);

(ii)    with respect to the such Incremental Term Loans that are secured by a
Lien on Collateral that is pari passu with the Lien on Collateral securing the
Initial Term Facility, the maturity date of such Incremental Term Loan shall be
no earlier than the Initial Term Loan Maturity Date and the weighted average
life to maturity of all new Incremental Term Loans shall be no shorter than the
then remaining weighted average life to maturity of the existing Term Loans;

(iii)    with respect to the such Incremental Term Loans that (x) are secured by
a Lien on Collateral that is junior to the Liens on Collateral securing the
Initial Term Facility or (y) are unsecured (A) such Incremental Term Loans shall
not require any amortization prior to the date that is ninety-one (91) days
following the Initial Term Loan Maturity Date and (B) the maturity of such
Incremental Term Loan shall be no earlier than ninety-one (91) days following
the Initial Term Loan Maturity Date;

(iv)    the all-in-yield applicable to any Incremental Term Loan that is pari
passu with respect to security with the Initial Term Loans will be determined by
the Borrower and the lenders providing such Incremental Term Loan and such
all-in yield (including in the form of interest rate margins, original issue
discount (based on a four (4) year average life to maturity), upfront fees,
minimum Eurodollar Rate or minimum Base Rate, but excluding arrangement,
commitment, structuring and underwriting fees and any amendment fees paid or
payable to the Joint Lead Arrangers (or their affiliates) or the Lenders in
their respective capacities as such in connection with any of the existing
Facilities or to one or more arrangers (or their affiliates) in their capacities
as such applicable to the Initial Term Facility) will not be more than 0.50%
higher than the corresponding all-in yield (determined on the same basis)
applicable to the Initial Term Facility, unless the interest rate margin with
respect to the Initial Term Facility is increased by an amount equal to the
difference between the all-in yield with respect to such Incremental Term
Facility and the corresponding all-in yield on the Initial Term Facility, minus
0.50%; and

(v)    the Incremental Term Loans may only be guaranteed by the Guarantors and
may only be secured by Liens on Collateral.

The Incremental Term Loan Commitments shall be effected by a joinder agreement
(the “Increase Term Joinder”) executed by the Borrower, the Administrative Agent
and each Lender making such Incremental Term Loan Commitment, in form and
substance reasonably satisfactory to each of them (in the case of the
Administrative Agent, to the extent required herein). The Increase Term Joinder
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.4. In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Term Loans shall be deemed, unless the
context otherwise requires, to include references to Incremental Term Loans that
are Term Loans made pursuant to this Agreement.

 

42



--------------------------------------------------------------------------------

(d)    Certain Funds. Notwithstanding anything to the contrary in this
Section 2.4 or in any other provision of any Loan Document, if the proceeds of
any Incremental Term Facility are intended to be applied to finance a Permitted
Acquisition or other Investment permitted hereunder and the lenders providing
such Incremental Term Facility so agree, the availability thereof shall be
subject to customary “SunGard” or “certain funds” conditionality.

(e)    Making of Incremental Term Loans. On any Term Loan Increase Effective
Date on which Incremental Term Loan Commitments are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such
Incremental Term Loan Commitment shall make an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment.

(f)    Ranking. The Incremental Term Loans and Incremental Term Loan Commitments
established pursuant to this Section 2.4 shall constitute Loans and Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from (x) security interests created by the Security
Documents and the guarantees of the Guarantors, except that the security
interests securing the Incremental Term Loans and Incremental Term Loan
Commitments may rank junior to the security interests securing the Term
Facilities as set forth in the Increase Term Joinder and pursuant to a Junior
Lien Intercreditor Agreement and (y) mandatory prepayments of the Term Facility
unless the Borrower and the Lenders in respect of the Incremental Term Facility
elect lesser payments, except that the right of payment under the Incremental
Term Loans and Incremental Term Loan Commitments may rank junior to the right of
payment under the Term Facilities as set forth in the Increase Term Joinder. The
Loan Parties shall take any actions reasonably required by the Administrative
Agent to ensure and/or demonstrate that the Lien and security interests granted
by the Security Documents continue to be perfected under the Uniform Commercial
Code or otherwise after giving effect to the establishment of any such class of
Incremental Term Loans or any such Incremental Term Loan Commitments.

2.5    [Reserved].

2.6    Extension of Maturity Date in Respect of Term Facility.

(a)    Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not later than 30 days prior to
the maturity date then in effect hereunder in respect of the Term Facility (the
“Existing Term Facility Maturity Date”), request that each Term Lender extend
such Lender’s Existing Term Facility Maturity Date in respect of the Term
Facility; provided, that (i) the interest rate margins, interest rate “floors,”
fees and maturity applicable to any Term Loan shall be determined by the
Borrower and the Extending Term Lenders and (ii) any such extension shall be on
the terms and pursuant to documentation to be determined by the Borrower and the
Extending Term Lenders.

(b)    Term Lender Elections to Extend. Each Term Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given within
ten (10) Business Days of delivery of the notice referred to in clause (a) (or
such other period as the Borrower and the Administrative Agent shall mutually
agree) (the “Term Notice Date”), advise the Administrative Agent whether or not
such Term Lender agrees to such extension (and each Term Lender that determines
not to so extend its Existing Term Facility Maturity Date (a “Non-Extending Term
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Term Notice Date) and any Term
Lender that does not so advise the Administrative Agent on or before the Term
Notice Date shall be deemed to be a Non-Extending Term Lender. The election of
any Term Lender to agree to such extension shall not obligate any other Term
Lender to so agree.

(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Term Lender’s determination under this Section 2.6
promptly following the Term Notice Date.

(d)    Additional Commitment Lenders. The Borrower shall have the right to
replace each Non-Extending Term Lender with, and add as “Term Lenders” under
this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Term Commitment Lender”) as provided in Section 11.6; provided, that
each of such Additional Term Commitment Lenders shall enter into an Assignment
and Assumption pursuant to which such Additional Term Commitment Lender shall
undertake an Initial Term Commitment (and, if any such Additional Term
Commitment Lender is already a Term Lender, its Initial Term Commitment shall be
in addition to any other Initial Term Commitment of such Lender hereunder on
such date).

 

43



--------------------------------------------------------------------------------

(e)    Extension Requirement. If (and only if) any Term Lender has agreed so to
extend their Existing Term Facility Maturity Date (each, an “Extending Term
Lender”), the Existing Term Facility Maturity Date in respect of the Term
Facility of each Extending Term Lender and of each Additional Term Commitment
Lender shall be extended subject to the terms of any such notice of extension
and each Additional Term Commitment Lender shall thereupon become a “Term
Lender” for all purposes of this Agreement.

(f)    Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the effective date of such extension
signed by a Responsible Officer of the Borrower (i) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such extension
and (ii) certifying that, before and after giving effect to such extension,
(A) the representations and warranties contained in Section 5 and the other Loan
Documents are true and correct in all material respects on and as of the
effective date of such extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 2.6, the representations and warranties
contained in Section 5.1 shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.1(c), and (B) no Default exists. In addition, on
the Existing Term Facility Maturity Date of each Non-Extending Term Lender, the
Borrower shall repay any non-extended Term Loans of such Non-Extending Term
Lender outstanding on such date.

(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 11.1 or 11.7 to the contrary, and the Borrower and the Administrative
Agent shall be entitled to enter into any amendments to this Agreement necessary
or desirable to reflect the extensions pursuant to this Section 2.6.

 

  SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

3.1    Revolving Commitments.

(a)    Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make Revolving Loans to the Borrower from time to time
during the Initial Revolving Availability Period in an aggregate principal
amount at any one time outstanding which, when added to such Lender’s Revolving
Percentage of the L/C Obligations then outstanding, does not exceed the amount
of such Lender’s Initial Revolving Commitment. During the Initial Revolving
Availability Period the Borrower may use the Initial Revolving Commitments by
borrowing, prepaying and reborrowing the Initial Revolving Loans in whole or in
part, all in accordance with the terms and conditions hereof. The Initial
Revolving Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 3.2 and 4.3.

(b)    The Borrower shall repay all outstanding Initial Revolving Loans on the
Initial Revolving Termination Date. In addition, if at any time the sum of
(i) the aggregate principal amount of Revolving Loans, plus (ii) the aggregate
amount of L/C Obligations exceeds the Total Revolving Commitment, the Borrower
shall, promptly, but in any event within two Business Days, repay Revolving
Loans in an amount equal to such excess.

3.2    Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Initial Revolving Availability Period on any
Business Day; provided, that the Borrower shall give the Administrative Agent
irrevocable notice substantially in the form of Exhibit B-1 (which notice must
be received by the Administrative Agent (a) prior to 11:00 a.m., New York City
time, on the anticipated Closing Date for any Initial Revolving Loans requested
to be made on the Closing Date and (b) for any Revolving Loans requested to be
made after the Closing Date, (i) prior to 1:00 p.m., New York City time, three
(3) Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (ii) prior to 11:00 a.m., New York City time, on the
requested Borrowing Date, in the case of Base Rate Loans) (provided, that any
such notice of a borrowing of Base Rate Loans to finance payments required to be
made pursuant to Section 3.5 may be given not later than 1:00 p.m., New York
City time, on the date of the proposed borrowing), specifying (x) the amount and
Type of Revolving Loans to be borrowed, (y) the requested Borrowing Date and
(z) in the case of Eurodollar Loans,

 

44



--------------------------------------------------------------------------------

the respective amounts of each such Type of Loan and the respective lengths of
the initial Interest Period therefor. Each borrowing under the Revolving
Commitments shall be in an amount equal to (x) in the case of Base Rate Loans,
$250,000 or a multiple of $100,000 in excess thereof (or, if the then aggregate
Available Revolving Commitments are less than $250,000 or $100,000, as the case
may be, such lesser amounts) and (y) in the case of Eurodollar Loans, $500,000
or a whole multiple of $100,000 in excess thereof (or, if the then aggregate
Available Revolving Commitments are less than $500,000 or $100,000, as the case
may be, such lesser amounts); provided, that borrowings of Base Rate Loans
pursuant to Section 3.11 shall not be subject to the foregoing minimum amounts.
Upon receipt of any such notice from the Borrower, the Administrative Agent
shall promptly notify each Revolving Lender thereof. Each Revolving Lender will
make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 2:00 p.m., New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. The
Administrative Agent shall make the proceeds of such Revolving Loan available to
the Borrower on such Borrowing Date by wire transfer of immediately available
funds to a bank account designated in writing by the Borrower to the
Administrative Agent.

3.3    [Reserved].

3.4    [Reserved].

3.5    Fees.

(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender with an Initial Revolving Commitment (other than a Defaulting
Lender) a commitment fee for the period from and including the Closing Date to
the last day of the Initial Revolving Availability Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on the last day of each March, June, September and December
and on the Initial Revolving Termination Date, commencing on the first of such
dates to occur after the date hereof.

(b)    The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

(c)    The Borrower agrees to pay to the Administrative Agent, for the account
of each of the Term Lenders, upfront fees in an amount equal to 0.25% of the
total principal amount of the Term Loans funded by such Term Lender on the
Closing Date. Such upfront fees shall be earned and payable on, and subject to
the occurrence of, the Closing Date.

3.6    Termination or Reduction of Revolving Commitments. The Borrower shall
have the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided, that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments; provided, further, that such notice may be
contingent on the occurrence of a refinancing or the consummation of a sale,
transfer, lease or other disposition of assets and may be revoked or the
termination date deferred if the refinancing or sale, transfer, lease or other
disposition of assets does not occur. Any such reduction shall be in an amount
equal to $500,000, or a multiple of $250,000 in excess thereof (or, if less, the
amount of the Revolving Commitments then in effect), and shall reduce
permanently the Revolving Commitments then in effect.

3.7    L/C Commitment.

(a)    Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the other Revolving Lenders and the Loan Parties
set forth herein and in the other Loan Documents, agrees to issue documentary or
standby letters of credit (the “Letters of Credit”) for the account of the
Borrower on any Business Day during the Initial Revolving Availability Period in
such form as may be approved from time to time by the Issuing Lender; provided,
that the Issuing Lender shall have no obligation to issue or cause to be issued

 

45



--------------------------------------------------------------------------------

any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Commitments would be less than zero. Each Letter of Credit
shall (i) be denominated in Dollars, (ii) have a face amount of at least
$200,000 (unless otherwise agreed by the Issuing Lender) and (iii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five (5) Business Days prior to the Initial Revolving
Termination Date; provided, that any Letter of Credit with a one-year term may
provide for the extension thereof for additional one-year periods (or a longer
period if agreed to by the Issuing Lender but in no event shall any extended
period extend beyond the date referred to in clause (y) above), unless the
Issuing Lender elects, in its sole discretion, not to extend for any such
additional period; provided, further, that (i) any Letter of Credit that expires
after the Initial Revolving Termination Date shall be Cash Collateralized on or
prior to the Initial Revolving Termination Date and (ii) to the extent that the
L/C Obligations exceed the L/C Commitment, the Borrower shall promptly, but in
any event within one (1) Business Day, Cash Collateralize such excess (it being
agreed that the Issuing Lender shall promptly upon written request return such
Cash Collateral to the Borrower if the L/C Obligations are less than or equal to
the L/C Commitment for ten (10) consecutive Business Days). Each Letter of
Credit shall be governed by laws of the State of New York (unless the laws of
another jurisdiction is agreed to by the respective Issuing Lender) and governed
under The International Standby Practices (ISP98) or the Uniform Customs, as
applicable.

(b)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit hereunder if such issuance would (i) conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law or (ii) violate one or more policies of general
application of the Issuing Lender now or hereafter in effect.

3.8    Procedure for Issuance, Amendment, Renewal, Extension of Letters of
Credit; Certain Conditions. The Borrower may from time to time request that the
Issuing Lender issue a Letter of Credit. To request the issuance of a Letter of
Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit), the Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Lender) to the Issuing Lender an Application requesting the issuance of the
Letter of Credit and specifying the requested date of issuance of such Letter of
Credit (which shall be a Business Day) and, as applicable, specifying the date
of amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with Section
3.7(a)(iii)), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. Such Application shall be
accompanied by documentary and other evidence of the proposed beneficiary’s
identity as may reasonably be requested by the Issuing Lender to enable the
Issuing Lender to verify the beneficiary’s identity or to comply with any
applicable laws or regulations, including, without limitation, Section 326 of
the Patriot Act. The Issuing Lender will issue, amend, renew or extend (or cause
to be issued, amended, renewed or extended) the requested Letter of Credit for
the account of the Borrower in the Issuing Lender’s then current standard form
with such revisions as shall be requested by the Borrower and approved by the
Issuing Lender, which shall have been approved by the Borrower, within (x) in
the case of an issuance, five (5) Business Days of the date of the receipt of
the Application and all related information and (y) in the case of an amendment,
renewal or extension, three (3) Business Days of the date of the receipt of the
Application and all related information. The Issuing Lender shall furnish a copy
of such Letter of Credit to the Borrower (with a copy to the Administrative
Agent) promptly following the issuance thereof. The Issuing Lender shall
promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance (or, amendment, extension or
renewal, as applicable) of each Letter of Credit (including the amount thereof).

3.9    Fees and Other Charges.

(a)    The Borrower will pay a fee on all outstanding Letters of Credit at a per
annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Facility on the face amount of such Letter
of Credit, shared ratably among the Revolving Lenders and payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date of such Letter of
Credit. In addition, the Borrower shall pay to the Issuing Lender for its own
account a fronting fee of 0.125% per annum on the face amount of each Letter of
Credit, payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date of such Letter of Credit.

 

46



--------------------------------------------------------------------------------

(b)    In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

3.10    L/C Participations.

(a)    The Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Participant’s own account and risk an
undivided interest equal to such L/C Participant’s Revolving Percentage in the
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit issued hereunder and the amount of each draft or other demand for payment
paid by the Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft or other demand for
payment is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Administrative Agent upon
demand of the Issuing Lender an amount equal to such L/C Participant’s Revolving
Percentage of the amount of such draft or other demand for payment, or any part
thereof, that is not so reimbursed (it being agreed that with respect to a
Letter of Credit in a currency other than Dollars, each L/C Participant shall
pay the Administrative Agent the applicable amount). The Administrative Agent
shall promptly forward such amounts to the Issuing Lender.

(b)    If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to Section
3.10(a) is paid to the Administrative Agent for the account of the Issuing
Lender after the date such payment is due, then such L/C Participant shall pay
interest on such amount to the Administrative Agent for the account of the
Issuing Lender on demand at a rate per annum equal to the product of (i) such
amount, times (ii) the daily average Federal Funds Effective Rate during the
period from and including the date such payment is required to be made to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. Notwithstanding the foregoing
sentence, if any such amount required to be paid by any L/C Participant pursuant
to Section 3.10(a) is not made available to the Administrative Agent for the
account of the Issuing Lender by such L/C Participant by the date that is three
(3) Business Days after such payment is due, then the Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date to the date on which such payment
is immediately available to the Issuing Lender at the rate per annum applicable
to Base Rate Loans under the Revolving Facility. A certificate of the Issuing
Lender submitted to any L/C Participant with respect to any amounts owing under
this Section 3.10 shall be conclusive in the absence of manifest error.

(c)    Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.10(a), the Administrative Agent or the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of collateral
applied thereto by the Administrative Agent or the Issuing Lender), or any
payment of interest on account thereof, the Administrative Agent will distribute
to such L/C Participant (or in the case of any such amounts received directly by
the Issuing Lender, the Issuing Lender will distribute to the Administrative
Agent who in turn will distribute to such L/C Participant) its pro rata share
thereof; provided, that in the event that any such payment received by the
Administrative Agent or the Issuing Lender, as the case may be, shall be
required to be returned by the Administrative Agent or the Issuing Lender, such
L/C Participant shall return to the Administrative Agent for the account of the
Issuing Lender the portion thereof previously distributed by the Administrative
Agent or the Issuing Lender, as the case may be, to it.

3.11    Reimbursement Obligation of the Borrower. The Issuing Lender shall
notify the Administrative Agent who shall in turn notify the Borrower of the
date and amount paid by the Issuing Lender under any Letter of Credit. The
Borrower agrees to reimburse the Issuing Lender for the amount of (a) such draft
or other demand for payment so paid and (b) any fees, charges or other costs or
expenses (other than taxes or similar amounts) incurred by the Issuing Lender in
connection with such payment on the next Business Day following the date on
which the Borrower receives such notice. Each such payment shall be made to the
Issuing Lender at its address for notices

 

47



--------------------------------------------------------------------------------

referred to herein in Dollars and in immediately available funds. Interest shall
be payable on any such amounts from the date on which the relevant draft or
other demand for payment is paid until payment in full at the rate set forth in
(i) until the Business Day next succeeding the date of the relevant notice,
Section 4.5(b) and (ii) thereafter, Section 4.5(c). Each drawing under any
Letter of Credit shall (unless an event of the type described in clause (i) or
(ii) of Section 9.1(f) shall have occurred and be continuing with respect to the
Borrower, in which case, the procedures specified in Section 3.10 for funding by
L/C Participants shall apply) constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to Section 3.2 of Base Rate Loans
in the amount of such drawing. The Borrowing Date with respect to such borrowing
shall be the first date on which a borrowing of Revolving Loans could be made,
pursuant to Section 3.2, if the Administrative Agent had received a notice of
such borrowing at the time the Administrative Agent receives notice from the
Issuing Lender of such drawing under such Letter of Credit.

3.12    Obligations Absolute. The Borrower’s obligations under Section 3.11
shall be absolute, unconditional and irrevocable under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.11 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee, payment by the
Issuing Lender under a Letter of Credit against presentation or a draft or other
document that does not comply with the terms of such Letter of Credit, or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 3.12, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Obligations of the Borrower hereunder. The Issuing Lender shall not be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, except for errors, omissions, interruptions or delays found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Issuing Lender.
The Borrower agrees that any action taken or omitted by the Issuing Lender under
or in connection with any Letter of Credit or the related drafts other demands
for payment or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Issuing Lender may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit

3.13    Letter of Credit Payments. If any draft or other demand for payment
shall be presented for payment under any Letter of Credit, the Issuing Lender
shall promptly notify the Administrative Agent who in turn shall promptly notify
the Borrower of the date of payment and amount paid by the Issuing Lender in
respect thereof. The responsibility of the Issuing Lender to the Borrower in
connection with any draft or other demand for payment presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft or other demand for payment) delivered under
such Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

3.14    Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Agreement, the provisions of this Agreement shall apply.

3.15    Defaulting Lenders.

(a)    The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than three (3) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of clause (b)(ii) below will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided, that such termination will not be deemed to be a
waiver or release of any claim the Borrower, the Administrative Agent, the
Issuing Lender or any Lender may have against such Defaulting Lender.

 

48



--------------------------------------------------------------------------------

(b)    If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply with respect to any
outstanding L/C Exposure and any outstanding Revolving Percentage of such
Defaulting Lender:

(i)    the L/C Exposure and the Revolving Percentage of such Defaulting Lender
will, subject to the limitation in the proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Commitments; provided, that (x) no Event of Default has occurred and is
continuing at such time (and, unless the Borrower shall have otherwise notified
the Administrative Agent at the time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), (y)
the sum of each Non-Defaulting Lender’s Revolving Extensions of Credit may not
in any event exceed the Revolving Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (z) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Lender or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender; provided, further, that,
(A) for purposes of clause (x) in the first proviso above, such reallocation
shall be given effect immediately upon the cure or waiver of such Event of
Default and subject to clauses (y) and (z) above and (B) the Borrower shall Cash
Collateralize the Lender’s Fronting Exposure with respect to such Defaulting
Lender to the extent the L/C Exposure of such Defaulting Lender cannot be
reallocated as provided in this clause (i); and

(ii)    any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 9 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.7(b) shall be applied at such time or times as may be determined by
the Administrative Agent as follows:

first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Lender hereunder;

third, to Cash Collateralize the Issuing Lender’s fronting exposure with respect
to such Defaulting Lender;

fourth, as the Borrower may request (so long as no Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent;

fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a deposit account and released in order to, on a pro rata basis, (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) Cash Collateralize the Issuing Lender’s
future fronting exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement;

sixth, to the payment of any amounts owing to the Lenders or the Issuing Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Issuing Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement;

 

49



--------------------------------------------------------------------------------

seventh, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and

eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

provided, that if (x) such payment is a payment of the principal amount of any
Loans or payment under any Letter of Credit in respect of which such Defaulting
Lender has not fully funded its appropriate share and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 6.2 were satisfied and waived, such payment shall be applied
solely to pay the Loans of, and any payment under any Letter of Credit owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or payment under any Letter of Credit owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments under the applicable Facility without giving effect to
Section 3.15(b)(i). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
3.15(b)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(c)    Notwithstanding anything to the contrary set forth in this Agreement, if
any Lender becomes, and during the period it remains, a Defaulting Lender, the
Issuing Lender will not be required to issue any Letter of Credit or to amend
any outstanding Letter of Credit to increase the face amount thereof, alter the
drawing terms thereunder or extend the expiry date thereof, unless any exposure
that would result therefrom is eliminated or fully covered by the Commitments of
the Non-Defaulting Lenders or replacement Lenders or by Cash Collateralization
or a combination thereof reasonably satisfactory to the Issuing Lender.

(d)    Notwithstanding anything to the contrary set forth in this Agreement,
during such period as a Lender is a Defaulting Lender, all fees pursuant to
Sections 3.5(a) and 3.9 shall cease to accrue with respect to such Defaulting
Lender (without prejudice to the rights of the Lenders other than Defaulting
Lenders in respect of such fees); provided, that (i) to the extent that a
portion of the L/C Exposure of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to clause (b)(i) above, such fees that would
have accrued for the benefit of such Defaulting Lender will instead accrue for
the benefit of and be payable to such Non-Defaulting Lenders, pro rata in
accordance with their respective Revolving Commitments, and (ii) to the extent
any portion of such L/C Exposure cannot be so reallocated, such fees will
instead accrue for the benefit of and be payable to the Issuing Lender as its
interests appear (and the pro rata payment provisions of Section 4.8 will
automatically be deemed adjusted to reflect the provisions of this Section)
until and to the extent that such L/C Exposure is reallocated, Cash
Collateralized and/or such Defaulting Lender is replaced.

(e)    If the Borrower, the Administrative Agent and the Issuing Lender agree in
writing in their discretion that a Lender that is a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in clause (b) above), such Lender will, to the extent applicable,
purchase such portion of outstanding Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Extensions of Credit and L/C Exposure of the Lenders to be
on a pro rata basis in accordance with their respective Revolving Commitments,
whereupon such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender (and such L/C Exposure of each Lender will automatically
be adjusted on a prospective basis to reflect the foregoing); provided, that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
provided, further, that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

3.16    Incremental Revolving Commitments. Borrower Request. The Borrower may at
any time and from time to time after the Closing Date by written notice to the
Administrative Agent elect to request an increase to

 

50



--------------------------------------------------------------------------------

the Initial Revolving Commitment (each, an “Incremental Revolving Facility”)
with revolving commitments (each, an “Incremental Revolving Commitment”) in an
amount not in excess of the Incremental Cap, and in minimum increments of
$500,000 and a minimum amount of $5,000,000 (or such lesser amount equal to the
remaining Incremental Cap). Each such notice shall specify (i) the date (each, a
“Revolving Commitment Increase Effective Date”) on which the Borrower proposes
that the Incremental Revolving Commitment shall be effective, which shall be a
date not less than three (3) Business Days after the date on which such notice
is delivered to the Administrative Agent and (ii) the identity of each Person
(which, if not a Lender, an Approved Fund or an Affiliate of a Lender, shall be
reasonably satisfactory to the Administrative Agent and the Issuing Lender (each
such acceptance not to be unreasonably withheld or delayed)) to whom the
Borrower proposes any portion of such Incremental Revolving Commitment be
allocated and the amounts of such allocations; provided, that any existing
Lender approached to provide all or a portion of the Incremental Revolving
Commitments may elect or decline, in its sole discretion, to provide such
Incremental Revolving Commitment.

(b)    Conditions. The Incremental Revolving Commitment shall become effective
as of such Revolving Commitment Increase Effective Date; provided, that:

(i)    subject to clause (b)(ii) below and Section 3.16(d), each of the
conditions set forth in Section 6.2 shall be satisfied;

(ii)    except as otherwise agreed by the Lenders providing the relevant
Incremental Revolving Facility in connection with a Permitted Acquisition or
other Investment permitted by the terms of this Agreement, no Event of Default
shall exist immediately prior to or after giving effect to such Incremental
Facility;

(iii)    the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction; and

(iv)    no existing Lender will be required to participate in any Incremental
Revolving Facility without its consent.

(c)    Terms of Incremental Revolving Loans and Incremental Revolving
Commitments. The terms and provisions of the Incremental Revolving Commitments
and the Loans made pursuant to the Incremental Revolving Commitments shall be as
follows:

(i)    terms and provisions of Loans made pursuant to Incremental Revolving
Commitments (the “Incremental Revolving Loans”) shall be on terms consistent
with the existing Revolving Loans; and

(ii)    the Incremental Revolving Loans may only be guaranteed by the Guarantors
and may only be secured by Liens on Collateral that are pari passu with the
Liens on Collateral securing the Initial Revolving Facility.

The Incremental Revolving Commitments shall be effected by a joinder agreement
(the “Increase Revolving Joinder”) executed by the Borrower, the Administrative
Agent and each Lender making such Incremental Revolving Commitment, in form and
substance reasonably satisfactory to each of them (in the case of the
Administrative Agent, to the extent required herein). The Increase Revolving
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 3.16.

(d)    Certain Funds. Notwithstanding anything to the contrary in this
Section 3.16 or in any other provision of any Loan Document, if the proceeds of
any Incremental Revolving Loans are intended to be applied to finance a
Permitted Acquisition or other Investment permitted hereunder and the lenders
providing such Incremental Revolving Facility so agree, the availability thereof
shall be subject to customary “SunGard” or “certain funds” conditionality.

 

51



--------------------------------------------------------------------------------

(e)    Ranking. The Incremental Revolving Loans and Incremental Revolving
Commitments established pursuant to this Section 3.16 shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from security interests created by the
Security Documents and the guarantees of the Guarantors.

3.17    Extension of Maturity Date in Respect of Revolving Facility. Requests
for Extension. The Borrower may, by notice to the Administrative Agent (who
shall promptly notify the Lenders) not later than thirty (30) days prior to the
termination date then in effect with respect to the Revolving Facility (the
“Existing Revolving Facility Maturity Date”), request that each Revolving Lender
extend such Lender’s Existing Revolving Facility Maturity Date in respect of the
Revolving Facility; provided, that (i) the interest rate margins, interest rate
“floors,” fees and maturity applicable to any extended Revolving Loan shall be
determined by the Borrower and the Extending Revolving Lenders and (ii) any such
extension shall be on the terms and pursuant to documentation to be determined
by the Borrower and the Extending Revolving Lenders.

(b)    Revolving Lender Elections to Extend. Each Revolving Lender, acting in
its sole and individual discretion, shall, by notice to the Administrative Agent
given within ten (10) Business Days of delivery of the notice referred to in
clause (a) (or such other period as the Borrower and the Administrative Agent
shall mutually agree) (the “Revolving Notice Date”), advise the Administrative
Agent whether or not such Revolving Lender agrees to such extension (and each
Revolving Lender that determines not to so extend its Existing Revolving
Facility Maturity Date (a “Non-Extending Revolving Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Revolving Notice Date) and any Revolving Lender that
does not so advise the Administrative Agent on or before the Revolving Notice
Date shall be deemed to be a Non-Extending Revolving Lender. The election of any
Revolving Lender to agree to such extension shall not obligate any other
Revolving Lender to so agree.

(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Revolving Lender’s determination under this
Section 3.17 promptly following the Revolving Notice Date.

(d)    Additional Commitment Lenders. The Borrower shall have the right to
replace each Non-Extending Revolving Lender with, and add as “Revolving Lenders”
under this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Revolving Commitment Lender”) as provided in Section 11.6; provided,
that each of such Additional Revolving Commitment Lenders shall enter into an
Assignment and Assumption pursuant to which such Additional Revolving Commitment
Lender shall undertake an Revolving Commitment (and, if any such Additional
Revolving Commitment Lender is already a Revolving Lender, its Revolving
Commitment shall be in addition to any other Revolving Commitment of such Lender
with respect thereto on such date).

(e)    Extension Requirement. If (and only if) any Revolving Lender has agreed
so to extend their Existing Revolving Facility Maturity Date (each, an
“Extending Revolving Lender”), the Initial Revolving Termination Date in respect
of such Initial Revolving Facility of each Extending Revolving Lender and of
each Additional Revolving Commitment Lender shall be extended subject to the
terms of any such notice of extension and each Additional Revolving Commitment
Lender shall thereupon become a “Revolving Lender” for all purposes of this
Agreement.

(f)    Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the effective date of such extension
signed by a Responsible Officer of the Borrower (i) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such extension
and (ii) certifying that, before and after giving effect to such extension,
(A) the representations and warranties contained in Section 5 and the other Loan
Documents are true and correct in all material respects on and as of the
effective date of such extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 3.17, the representations and warranties
contained in Section 5.1 shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.1(c), and (B) no Default exists. In addition, on
the termination date of each Non-Extending Revolving Lender, the Borrower shall
repay any non-extended Revolving Loans of such Non-Extending Revolving Lender
outstanding on such date.

 

52



--------------------------------------------------------------------------------

(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 11.1 or 11.7 to the contrary, and the Borrower and the Administrative
Agent shall be entitled to enter into any amendments to this Agreement necessary
or desirable to reflect the extensions pursuant to this Section 3.17.

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

4.1    Optional Prepayments.

(a)    The Borrower may at any time and from time to time prepay the Loans under
any Facility, in whole or in part, without premium or penalty (except as set
forth in Section 4.1(d)), upon irrevocable notice delivered to the
Administrative Agent no later than 2:00 p.m., New York City time, three
(3) Business Days prior thereto, in the case of Eurodollar Loans, and no later
than 2:00 p.m., New York City time, one (1) Business Day prior thereto, in the
case of Base Rate Loans, which notice shall specify the date and amount of
prepayment, the applicable Facility and whether the prepayment is of Eurodollar
Loans or Base Rate Loans and if such payment is to be applied to prepay Term
Loans, the manner in which such prepayment is to be applied thereto; provided,
that if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 4.11; provided, further, that such notice may be
contingent on the occurrence of a refinancing or the consummation of a sale,
transfer, lease or other Disposition of assets and may be revoked or the
termination date deferred if the refinancing or sale, transfer, lease or other
Disposition of assets does not occur. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are Base Rate Loans) accrued interest to such date on the
amount prepaid. Partial prepayments of Eurodollar Loans shall be in an aggregate
principal amount of $500,000 or integral multiples of $100,000 in excess
thereof. Partial prepayments of Base Rate Loans shall be in an aggregate
principal amount of $250,000 or integral multiples of $100,000 in excess
thereof.

(b)    Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing, the Borrower may
also prepay the outstanding Term Loans (which shall, for the avoidance of doubt,
be automatically and permanently canceled immediately upon acquisition by the
Borrower) (or Holdings or any of its Subsidiaries (other than the Borrower) may
purchase such outstanding Term Loans) on the following basis; provided, that
(i) Holdings, the Borrower or its Subsidiary, as the case may be, shall
represent and warrant as of the date of any assignment to Holdings, the Borrower
or any of their Subsidiaries that it does not have any material non-public
information with respect to Holdings, the Borrower, their Subsidiaries and their
respective securities for purposes of United States securities laws that has not
been disclosed to the Lenders (other than Lenders that do not wish to receive
material non-public information with respect to Holdings, the Borrower, any of
their Subsidiaries or Affiliates) prior to such time, (ii) the Revolving Loans
shall not be utilized to fund the assignment and (iii) any offer to purchase or
take by assignment any Term Loans by Holdings, the Borrower or their
Subsidiaries shall have been made pursuant to the provisions of this Section
4.1(b):

(i)    Any Group Member shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offer or
Borrower Solicitation of Discounted Prepayment Offer (any such prepayment, the
“Discounted Loan Prepayment”), in each case, made in accordance with this
Section 4.1(b); provided, that no Group Member shall initiate any action under
this Section 4.1(b) in order to make a Discounted Loan Prepayment unless (I) at
least ten (10) Business Days shall have passed since the consummation of the
most recent Discounted Loan Prepayment as a result of a prepayment made by a
Group Member on the applicable Discounted Prepayment Effective Date; or (II) at
least three (3) Business Days shall have passed since the date the Group Member
was notified that no Lender was willing to accept any prepayment of any Term
Loan at the Specified Discount, within the Discount Range or at any discount to
par value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of any Group Member’s election not to accept any
Solicited Discounted Prepayment Offers.

 

53



--------------------------------------------------------------------------------

(ii)    (A) Subject to the proviso to clause (i) above, any Group Member may
from time to time offer to make a Discounted Loan Prepayment by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided, that (I) any such offer shall be made
available, at the sole discretion of the Group Member, to (x) each Lender and/or
(y) each Lender with respect to any class of Term Loans on an individual tranche
basis, (II) any such offer shall specify the aggregate principal amount offered
to be prepaid (the “Specified Discount Prepayment Amount”) with respect to each
applicable tranche, the tranche or tranches of Term Loans subject to such offer
and the specific percentage discount to par (the “Specified Discount”) of such
Term Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Specified Discount Prepayment Amount shall be in an aggregate amount not less
than $5,000,000 and whole increments of $500,000 in excess thereof and (IV) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each relevant Lender with
a copy of such Specified Discount Prepayment Notice and a form of the Specified
Discount Prepayment Response to be completed and returned by each such Lender to
the Auction Agent (or its delegate) by no later than 5:00 p.m., New York City
time, on the third (3rd) Business Day after the date of delivery of such notice
to such Lenders (the “Specified Discount Prepayment Response Date”).

(B)    Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Loan Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable.
Any Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment.

(C)    If there is at least one Discount Prepayment Accepting Lender, the
relevant Group Member will make a prepayment of outstanding Term Loans pursuant
to this clause (C) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to clause
(B) above; provided, that, if the aggregate principal amount of Term Loans
accepted for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Group Member and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response
Date, notify (I) the relevant Group Member of the respective Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Loan Prepayment and the tranches to be
prepaid, (II) each Lender of the Discounted Prepayment Effective Date, and the
aggregate principal amount and the tranches of Term Loans to be prepaid at the
Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Term Loans of such Lender to be prepaid at
the Specified Discount on such date. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to the Group Member and such Lenders
shall be conclusive and binding for all purposes absent manifest error. The

 

54



--------------------------------------------------------------------------------

payment amount specified in such notice to the Group Member shall be due and
payable by such Group Member on the Discounted Prepayment Effective Date in
accordance with clause (vi) below (subject to clause (c) below).

(iii)    (A) Subject to the proviso to clause (i) above, any Group Member may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided, that (I) any such solicitation shall be
extended, at the sole discretion of such Group Member, to (x) each Lender and/or
(y) each Lender with respect to any Term Loans on an individual tranche basis,
(II) any such notice shall specify the maximum aggregate principal amount of the
relevant Term Loans (the “Discount Range Prepayment Amount”), the tranche or
tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant tranche of Term Loans willing to
be prepaid by such Group Member (it being understood that different Discount
Ranges and/or Discount Range Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such event, each such offer will be
treated as separate offer pursuant to the terms of this Section), (III) the
Discount Range Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $500,000 in excess thereof and (IV) each such
solicitation by the relevant Group Member shall remain outstanding through the
Discount Range Prepayment Response Date. The Auction Agent will promptly provide
each relevant Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York City time, on the third (3rd) Business Day after the date of delivery of
such notice to such Lenders (the “Discount Range Prepayment Response Date”).
Each Lender’s Discount Range Prepayment Offer shall be irrevocable and shall
specify a discount to par within the Discount Range (the “Submitted Discount”)
at which such Lender is willing to allow prepayment of any or all of its then
outstanding Term Loans of the applicable tranche or tranches and the maximum
aggregate principal amount and tranches of such Lender’s Term Loans (the
“Submitted Amount”) such Lender is willing to have prepaid at the Submitted
Discount. Any Lender whose Discount Range Prepayment Offer is not received by
the Auction Agent by the Discount Range Prepayment Response Date shall be deemed
to have declined to accept a Discounted Loan Prepayment of any of its Term Loans
at any discount to their par value within the Discount Range.

(B)    The Auction Agent shall review all Discount Range Prepayment Offers which
were received on or before the applicable Discount Range Prepayment Response
Date and shall determine (in consultation with such Group Member and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Term Loans to be prepaid at such
Applicable Discount in accordance with this clause (iii). The relevant Group
Member agrees to accept on the Discount Range Prepayment Response Date all
Discount Range Prepayment Offers received by the Auction Agent by the Discount
Range Prepayment Response Date, in the order from the Submitted Discount that is
the largest discount to par to the Submitted Discount that is the smallest
discount to par, up to and including the Submitted Discount that is the smallest
discount to par within the Discount Range (such Submitted Discount that is the
smallest discount to par within the Discount Range being referred to as the
“Applicable Discount”) which yields a Discounted Loan Prepayment in an aggregate
principal amount equal to the lower of (I) the Discount Range Prepayment Amount
and (II) the sum of all Submitted Amounts. Each Lender that has submitted a
Discount Range Prepayment Offer to accept prepayment at a discount to par that
is larger than or equal to the Applicable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Submitted Amount
(subject to any required proration pursuant to the following clause (C)) at the
Applicable Discount (each such Lender, a “Participating Lender”).

 

55



--------------------------------------------------------------------------------

(C)    If there is at least one Participating Lender, the relevant Group Member
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided, that if
the Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Group Member and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Group Member of
the respective Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Loan Prepayment and the tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount and tranches of Term Loans to be
prepaid at the Applicable Discount on such date, (III) each Participating Lender
of the aggregate principal amount and tranches of such Lender to be prepaid at
the Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the relevant
Group Member and Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to the Group Member
shall be due and payable by such Group Member on the Discounted Prepayment
Effective Date in accordance with clause (vi) below (subject to clause
(c) below).

(iv)    (A) Subject to the proviso to clause (i) above, any Group Member may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided, that (I) any such solicitation shall be
extended, at the sole discretion of such Group Member, to (x) each Lender and/or
(y) each Lender with respect to any class of Term Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate amount of the
Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Term Loans such Group Member is willing to prepay at a discount (it
being understood that different Solicited Discounted Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section), (III) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such solicitation by such Group Member shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each relevant Lender with a copy of such
Solicited Discounted Prepayment Notice and a form of the Solicited Discounted
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., New York City time on the third (3rd)
Business Day after the date of delivery of such notice to such Lenders (the
“Solicited Discounted Prepayment Response Date”). Each Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Lender is willing to allow prepayment of its then
outstanding Term Loan and the maximum aggregate principal amount and tranches of
such Term Loans (the “Offered Amount”) such Lender is willing to have prepaid at
the Offered Discount. Any Lender whose Solicited Discounted Prepayment Offer is
not received by the Auction Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount.

 

56



--------------------------------------------------------------------------------

(B)    The Auction Agent shall promptly provide the relevant Group Member with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Group Member shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Group Member (the
“Acceptable Discount”), if any. If the Group Member elects to accept any Offered
Discount as the Acceptable Discount, then as soon as practicable after the
determination of the Acceptable Discount, but in no event later than by the
third (3rd) Business Day after the date of receipt by such Group Member from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this clause (B) (the “Acceptance Date”), the Group
Member shall submit an Acceptance and Prepayment Notice to the Auction Agent
setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Group Member by the
Acceptance Date, such Group Member shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(C)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with such Group Member
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant Group
Member at the Acceptable Discount in accordance with this Section 4.1(b)(iv). If
the Group Member elects to accept any Acceptable Discount, then the Group Member
agrees to accept all Solicited Discounted Prepayment Offers received by the
Auction Agent by the Solicited Discounted Prepayment Response Date, in the order
from largest Offered Discount to smallest Offered Discount, up to and including
the Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”). The Group Member will prepay outstanding
Term Loans pursuant to this clause (iv) to each Qualifying Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided, that
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with such Group Member and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Group Member of the Discounted Prepayment Effective Date and Acceptable
Prepayment Amount comprising the Discounted Loan Prepayment and the tranches to
be prepaid, (II) each Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the tranches to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Lender of the aggregate principal amount and the tranches of such
Lender to be prepaid at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the

 

57



--------------------------------------------------------------------------------

Auction Agent of the amounts stated in the foregoing notices to the relevant
Group Member and Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to such Group Member
shall be due and payable by such Group Member on the Discounted Prepayment
Effective Date in accordance with clause (vi) below (subject to clause
(c) below).

(v)    In connection with any Discounted Loan Prepayment, the relevant Group
Member and the Lenders acknowledge and agree that the Auction Agent may require
as a condition to any Discounted Loan Prepayment, the payment of reasonable
customary fees and expenses from such Group Member in connection therewith.

(vi)    If any Term Loan is prepaid in accordance with clauses (ii) through (iv)
above, the relevant Group Member shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The relevant Group Member shall make such prepayment
to the Administrative Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the Administrative Agent’s office in immediately available funds not later
than 11:00 a.m. (New York City time) on the Discounted Prepayment Effective Date
and all such prepayments shall be applied to the remaining principal
installments of the relevant tranche of Term Loans on a pro rata basis across
such installments. The Term Loans so prepaid shall be accompanied by all accrued
and unpaid interest on the par principal amount so prepaid up to, but not
including, the Discounted Prepayment Effective Date. The aggregate principal
amount of the tranches and installments of the relevant Term Loans outstanding
shall be deemed reduced by the full par value of the aggregate principal amount
of the tranches of Term Loans prepaid on the Discounted Prepayment Effective
Date in any Discounted Loan Prepayment.

(vii)    To the extent not expressly provided for herein, each Discounted Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 4.1(b), established by the Auction Agent acting in
its reasonable discretion and as reasonably agreed by the relevant Group Member.

(viii)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 4.1(b), each notice or other communication required to
be delivered or otherwise provided to the Auction Agent (or its delegate) shall
be deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided,
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(ix)    The relevant Group Member and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this Section 4.1(b) by
itself or through any Affiliate of the Auction Agent and expressly consent to
any such delegation of duties by the Auction Agent to such Affiliate and the
performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Loan Prepayment provided for in this Section 4.1(b) as well as activities of the
Auction Agent.

(c)    The relevant Group Member shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is
revoked pursuant to the preceding clauses, any failure by such Group Member to
make any prepayment to a Lender, as applicable, pursuant to this Section 4.1(b)
shall not constitute a Default or Event of Default under Section 9.1).

(d)    Notwithstanding anything in any Loan Document to the contrary, in the
event that, on or prior to the six (6) month anniversary of the Closing Date,
the Borrower (x) makes any prepayment of Initial Term

 

58



--------------------------------------------------------------------------------

Loans pursuant to Section 4.1(a) or 4.2(a) in connection with any Repricing
Transaction, or (y) effects any amendment of this Agreement resulting in a
Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each applicable Term Lender, (I) in the case of clause
(x), a prepayment premium of 1% of the principal amount of the Initial Term
Loans being prepaid and (II) in the case of clause (y), a payment equal to 1% of
the aggregate principal amount of the applicable Initial Term Loans subject to
such amendment.

4.2    Mandatory Prepayments.

(a)    If any Indebtedness shall be incurred or issued by any Group Member after
the Closing Date (other than Excluded Indebtedness), an amount equal to 100% of
the Net Cash Proceeds thereof shall be applied on the date of such incurrence or
issuance toward the prepayment of the Term Loans as set forth in Section 4.2(e).

(b)    If on any date any Group Member shall receive Net Cash Proceeds in excess
of $3,000,000 in any fiscal year from any Asset Sale or Recovery Event then,
unless a Reinvestment Notice shall be delivered in respect thereof, an amount
equal to 100% of such Net Cash Proceeds shall be applied on such date toward the
prepayment of the Term Loans as set forth in Section 4.2(e); provided, that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loans as
set forth in Section 4.2(e).

(c)    The Borrower shall, on each Excess Cash Flow Application Date, apply the
ECF Percentage of the excess, if any, of (i) Excess Cash Flow for the related
Excess Cash Flow Payment Period minus (ii) Voluntary Prepayments made during
such Excess Cash Flow Payment Period or, at the option of the Borrower, on or
prior such Excess Cash Flow Application Date, toward the prepayment of the Term
Loans as set forth in Section 4.2(e). Each such prepayment shall be made on a
date (an “Excess Cash Flow Application Date”) no later than ten (10) days after
the date on which the financial statements referred to in Section 7.1(a) for the
fiscal year of the Borrower with respect to which such prepayment is made are
required to be delivered to the Lenders.

(d)    [reserved].

(e)    Unless any Increase Term Joinder or any other amendment governing any
Incremental Term Loans, any Replacement Term Loans and/or any term loans
provided by an Extending Term Lender provides that Incremental Term Loans,
Replacement Term Loans or such term loans provided by an Extending Term Lender,
as applicable, shall participate on a less than pro rata basis with the Initial
Term Loans in connection with prepayments pursuant to this Section 4.2, each
prepayment of Term Loans pursuant to this Section 4.2 shall be applied on a pro
rata basis between the Initial Term Loans and each Additional Term Facility then
outstanding based on the aggregate principal amount of the Term Loans under each
such Term Facility then outstanding (provided, that any prepayment of Term Loans
with the net proceeds of an Incremental Term Facility or Replacement Term Loans
incurred for the purpose of refinancing or replacing such Term Loans shall be
applied to the Term Loans of the applicable Term Facility being refinanced or
replaced). With respect to Term Loans under any Term Facility, amounts to be
applied in connection with prepayments made pursuant to this Section 4.2 shall
be applied against the remaining scheduled installments of principal due in
respect of the Term Loans of such Term Facility as directed by the Borrower (or,
in the absence of direction from the Borrower, to the remaining scheduled
amortization payments in respect of the Term Loans of such Term Facility in
direct order of maturity), and each such prepayment shall be paid to the Term
Lenders of such class in accordance with Section 4.8 and first, to Base Rate
Loans and, second, to Eurodollar Loans in a manner that minimizes the amount of
any payments required to be made by the Borrower pursuant to Section 4.11. Each
prepayment of the Term Loans under this Section 4.2 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.

(f)    Each Lender may elect, by notice to the Administrative Agent at or prior
to the time and in the manner specified by the Administrative Agent, prior to
any prepayment of Term Loans required to be made by the Borrower pursuant
Sections 4.2(b) or (c), to decline all (but not a portion) of its share of such
prepayment (such declined amounts, the “Declined Proceeds”), in which case such
Declined Proceeds may be retained by the Borrower; provided, that, for the
avoidance of doubt, no Lender may reject any prepayment made under Section
4.2(a) above to the extent that such prepayment is made with the Net Cash
Proceeds of any Permitted Refinancing

 

59



--------------------------------------------------------------------------------

incurred to refinance all or a portion of the Term Loans. If any Lender fails to
deliver a notice to the Administrative Agent of its election to decline receipt
of its share of any mandatory prepayment within the time frame specified by the
Administrative Agent, such failure will be deemed to constitute an acceptance of
such Lender’s share of the total amount of such mandatory prepayment of Term
Loans.

(g)    Notwithstanding the foregoing, to the extent that (and for so long as)
the repatriation to the Borrower as a distribution or dividend of any amounts
required to mandatorily prepay the Term Loans pursuant to Sections 4.2(b) or
(c) above that are attributable to any Foreign Subsidiary are (i) prohibited or
delayed by applicable local Requirements of Law from being repatriated to the
jurisdiction of organization of the Borrower or (ii) would result in a material
and adverse Tax liability (including any withholding Tax) (such amount, a
“Restricted Amount”), the calculation of Net Cash Proceeds and/or Excess Cash
Flow, as applicable, shall be reduced by such Restricted Amount; provided, that
once such repatriation of any such affected Net Cash Proceeds and/or Excess Cash
Flow, as applicable, is (x) permitted under the applicable local Requirements of
Law and/or (y) would no longer result in such material and adverse Tax
liability, the Group Members shall be treated as having received Net Cash
Proceeds and/or Excess Cash Flow, as applicable, equal to the amount of such
reduction.

4.3    Conversion and Continuation Options.

(a)    The Borrower may elect from time to time to convert Eurodollar Loans to
Base Rate Loans by giving the Administrative Agent prior irrevocable notice of
such election no later than 2:00 p.m., New York City time, on the Business Day
preceding the proposed conversion date; provided, that any such conversion of
Eurodollar Loans may be made only on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert Base Rate
Loans to Eurodollar Loans by giving the Administrative Agent prior irrevocable
notice of such election no later than 2:00 p.m., New York City time, on the
third (3rd) Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided,
that no Base Rate Loan under a particular Facility may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans; provided,
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such continuations; and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
Base Rate Loans on the last day of such then expiring Interest Period. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

4.4    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $500,000
or integral multiples of $100,000 in excess thereof (or, if less, the then
outstanding amount of the Eurodollar Loans (or, in the case of a conversion,
Base Rate Loans) to be borrowed, converted or continued) and (b) no more than
five (5) Eurodollar Tranches shall be outstanding at any one time.

4.5    Interest Rates and Payment Dates.

(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.

(b)    Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

 

60



--------------------------------------------------------------------------------

(c)    If an Event of Default under Section 9.1(a) shall have occurred and be
continuing, such overdue amounts shall bear interest at a rate per annum equal
to (i) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section plus 2.00%, (ii) in
the case of Reimbursement Obligations, the non-default rate applicable to Base
Rate Loans under the Revolving Facility plus 2.00% and (iii) in the case of any
such other amounts that do not relate to a particular Facility, the non-default
rate then applicable to Base Rate Loans under the Revolving Facility plus 2.00%,
in each case, from the date of such Event of Default until such Event of Default
is no longer continuing.

(d)    Interest shall be payable in arrears on each Interest Payment Date and as
provided in Section 3.11; provided, that interest accruing pursuant to clause
(c) of this Section shall be payable from time to time on demand.

(e)    Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable law (the
“Maximum Rate”). If any Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

4.6    Computation of Interest and Fees.

(a)    Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to Base Rate Loans, the interest thereon shall be calculated on the basis of a
365- (or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, promptly deliver to
the Borrower a statement showing the quotations used by the Administrative Agent
in determining any interest rate pursuant to Section 4.6(a).

4.7    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a)    the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

(b)    the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as reasonably determined and
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period,

the Administrative Agent shall give written notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter but at least two
(2) Business Days prior to the first day of such Interest Period. If such notice
is given (x) any Eurodollar Loans under the relevant Facility requested to be
made on the first day of such Interest

 

61



--------------------------------------------------------------------------------

Period shall be made as Base Rate Loans, (y) any Loans under the relevant
Facility that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as Base Rate Loans and (z) any
outstanding Eurodollar Loans under the relevant Facility shall be converted, on
the last day of the then current Interest Period, to Base Rate Loans. Until such
notice has been withdrawn by the Administrative Agent (which notice the
Administrative Agent agrees to withdraw promptly upon a determination that the
condition or situation which gave rise to such notice no longer exists), no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.

4.8    Pro Rata Treatment; Application of Payments; Payments.

(a)    Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee and any reduction in the
Commitments of the Lenders under the applicable Facility shall be made pro rata
according to the respective Term Percentages or Revolving Percentages, as the
case may be, of the relevant Lenders.

(b)    Except as provided in Section 4.2(e), each payment (including each
prepayment) on account of principal of and interest on the Term Loans under any
Term Facility shall be made pro rata according to the respective outstanding
principal amounts of the Term Loans then held by the Term Lenders under such
Term Facility. The amount of each principal prepayment of the Term Loans under
the relevant Term Facility made pursuant to Section 4.1(a) shall be applied to
reduce the then remaining installments of the Term Loans under such Term
Facility as specified by the Borrower in the applicable notice of prepayment.
The amount of each principal prepayment of the Term Loans made pursuant to
Section 4.2 shall be applied to reduce the then remaining installments of the
Term Loans in direct order of maturity.

(c)    Each payment on account of principal of and interest on the Revolving
Loans under any Revolving Facility shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Loans then held by the
Revolving Lenders under such Revolving Facility.

(d)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 1:00 p.m., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may
(but shall not be required to), in reliance upon such assumption, make available
to the Borrower a corresponding amount. If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under the relevant Facility, on demand, from the Borrower.

 

62



--------------------------------------------------------------------------------

(f)    Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may (but shall not be required to), in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(g)    Notwithstanding anything to the contrary contained herein, the provisions
of this Section 4.8 (i) shall be subject to the express provisions of this
Agreement which require or permit differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders and (ii) shall not
restrict any transactions permitted by Section 4.1(b) or 11.6, or any “amend and
extend” transactions.

4.9    Requirements of Law.

(a)    If the adoption of, taking effect of or any change in any Requirement of
Law or in the administration, interpretation or application thereof or
compliance by any Lender or Issuing Lender with any request, guideline or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the date hereof (and, for
purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or regulatory authorities,
in each case, pursuant to Basel III, are deemed to have gone into effect and
adopted subsequent to the date hereof):

(A)    shall impose, modify or hold applicable any reserve, special deposit,
liquidity, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender or Issuing Lender that is not otherwise included in the
determination of the Eurodollar Rate hereunder;

(B)    shall impose on such Lender or Issuing Lender (or its applicable lending
office) any additional Tax (other than any Indemnified Taxes indemnified under
Section 4.10 or any Excluded Taxes) with respect to this Agreement or any of the
other Loan Documents or any of its obligations hereunder or thereunder or any
payments to such Lender or Issuing Lender (or its applicable lending office) of
principal, interest, fees or any other amount payable hereunder; or

(C)    shall impose on such Lender or Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender of making, converting into, continuing or maintaining Loans or
Letters of Credit or to reduce any amount receivable hereunder in respect
thereof (whether of principal, interest or any other amount), then, in any such
case, the Borrower shall promptly pay such Lender or Issuing Lender, upon its
demand, any additional amounts necessary to compensate such Lender or Issuing
Lender for such increased cost or reduced amount receivable. If any Lender or
Issuing Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b)    If any Lender or Issuing Lender shall have reasonably determined that the
adoption of, taking effect of or any change in any Requirement of Law regarding
capital adequacy or in the interpretation or application thereof or compliance
by such Lender or Issuing Lender or any corporation controlling such Lender or
Issuing Lender with any request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof (and, for purposes of this
Agreement,

 

63



--------------------------------------------------------------------------------

(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives in connection therewith and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or regulatory authorities, in each case,
pursuant to Basel III, are deemed to have gone into effect and adopted
subsequent to the date hereof) shall have the effect of reducing the rate of
return on such Lender’s or Issuing Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect to the Loans or
the Letters of Credit to a level below that which such Lender or Issuing Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or Issuing Lender’s or such
corporation’s policies with respect to capital adequacy), then from time to
time, after submission by such Lender or Issuing Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender or Issuing Lender such additional amount or amounts as
will compensate such Lender or Issuing Lender or such corporation for such
reduction.

(c)    A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender or Issuing Lender to the Borrower (with a copy
to the Administrative Agent) shall be conclusive in the absence of manifest
error. Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided, that
the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section for any amounts incurred more than 180 days prior to
the date that such Lender or Issuing Lender notifies the Borrower of such
Lender’s or Issuing Lender’s intention to claim compensation therefor; provided,
further, that, if the circumstances giving rise to such claim have a retroactive
effect, then such 180 day period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder. The Borrower shall pay the Lender or
Issuing Lender, as the case may be, the amount shown as due on any certificate
referred to above within thirty (30) days after receipt thereof.

4.10    Taxes.

(a)    Payments Free of Indemnified Taxes. Any and all payments by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document
shall (except to the extent required by law) be made free and clear of and
without deduction or withholding for any Taxes; provided, that if any Loan
Party, the Administrative Agent or any other applicable withholding agent shall
be required by applicable law to deduct or withhold any Taxes from any sum paid
or payable by any Loan Party under any of the Loan Documents, then (i) if the
Tax in question is an Indemnified Tax, the sum payable by the applicable Loan
Party shall be increased as necessary so that after all required deductions or
withholdings have been made (including deductions or withholdings applicable to
additional sums payable under this Section 4.10), the Lender or the applicable
Agent (in the case of payments being made to such Agent for its own account), as
the case may be, receives on the due date a net amount equal to the sum it would
have received had no such deductions or withholdings been made, (ii) the
applicable Loan Party, the Administrative Agent or withholding agent shall make
such deductions or withholdings and (iii) the applicable Loan Party, the
Administrative Agent or withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law.

(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of clause (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c)    Indemnification by the Borrower. The Loan Parties shall, jointly and
severally, indemnify each Agent or Lender, within ten (10) Business Days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed on or attributable to amounts payable under this
Section 4.10) imposed on or payable by such Agent or Lender, as the case may be,
with respect to this Agreement or any other Loan Document, and reasonable
expenses arising therefrom, whether or not such Indemnified Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth the amount of such payment or liability delivered by a
Lender (with a copy to the relevant Agent), or by an Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

64



--------------------------------------------------------------------------------

(d)    Evidence of Payments. As soon as practicable after any payment of any
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 4.10, the Borrower shall deliver to the Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Agent.

(e)    Status of Lenders. Each Lender shall deliver to the Borrower and to the
Administrative Agent, whenever reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws and such other reasonably requested information as
will permit the Borrower or the Administrative Agent, as the case may be, (a) to
determine whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (b) to determine, if applicable, the required
rate of withholding or deduction and (c) to establish such Lender’s entitlement
to any available exemption from, or reduction of, applicable Taxes in respect of
any payments to be made to such Lender pursuant to any Loan Document or
otherwise to establish such Lender’s status for withholding Tax purposes in an
applicable jurisdiction. If any form, certification or other documentation
provided by a Lender pursuant to this Section 4.10(e) (including any of the
specific documentation described below) expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly notify the Borrower and
the Administrative Agent in writing and shall promptly update or otherwise
correct the affected documentation or promptly notify the Borrower and the
Administrative Agent in writing that such Lender is not legally eligible to do
so. Each Lender hereby authorizes the Administrative Agent to deliver to the
Borrower and to any successor Administrative Agent any documentation provided to
the Administrative Agent pursuant to this Section 4.10(e).

Without limiting the generality of the foregoing,

(A)    Any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent) two duly completed and executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding.

(B)    Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent), two duly completed and executed originals
of whichever of the following is applicable:

(i)    IRS Form W-8BEN or W-8BEN-E (or any successor thereto) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii)    IRS Form W-8ECI (or any successor thereto),

(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Sections 881(c) or 871(h) of the Code (the
“Portfolio Interest Exemption”), (x) a certificate, substantially in the form of
Exhibit Q-1, Q-2, Q-3 or Q-4, as applicable (a “Tax Status Certificate”) and
(y) IRS Form W-8BEN or W-8BEN-E (or any successor thereto),

(iv)    where such Lender is a partnership (for U.S. federal income tax
purposes) or otherwise not a beneficial owner (e.g., where such Lender has sold
a participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
Exemption, a Tax Status Certificate of such beneficial owner(s) (provided, that,
if the Foreign Lender is a partnership and not a participating Lender, the Tax
Status Certificate from the direct or indirect partner(s) may be provided by the
Foreign Lender on behalf of the direct or indirect partner(s)), or

 

65



--------------------------------------------------------------------------------

(v)    any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in United States federal withholding Tax together
with such supplementary documentation as may be prescribed by applicable laws to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

(C)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the applicable withholding agent to
comply with its obligations under FATCA, to determine whether such Lender has
complied with such Lender’s obligations under FATCA and to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Notwithstanding anything to the contrary in this Section 4.10(e), no Lender
shall be required to deliver any documentation pursuant to this Section 4.10(e)
that it is not legally eligible to provide.

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
the Lender to the Administrative Agent pursuant to this Section 4.10(e).

(f)    On or prior to the date on which the Administrative Agent becomes an
Administrative Agent under this Agreement (and from time to time thereafter upon
the request of the Borrower) two duly completed and executed originals of
whichever of the following is applicable: (i) if the Administrative Agent is a
“United States person” within the meaning of Section 7701(a)(30) of the Code,
IRS Form W-9 certifying that such Administrative Agent is exempt from U.S.
federal backup withholding or (ii) if the Administrative Agent is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code, (x) IRS
Form W-8ECI with respect to payments received for its own account and (y) IRS
Form W-8IMY certifying that the Administrative Agent is a U.S. branch and has
agreed to be treated as a “United States person” within the meaning of Section
7701(a)(30) of the Code with respect to payments received by it from the
Borrower in its capacity as Administrative Agent on behalf of the Lenders.
Notwithstanding anything to the contrary in this Section 4.10(f), the
Administrative Agent shall not be required to deliver any documentation that the
Administrative Agent is not legally eligible to deliver as a result of a change
in Requirements of Law occurring after the Closing Date. If any documentation
provided by the Administrative Agent pursuant to this Section 4.10(f) expires or
becomes obsolete or inaccurate in any respect, the Administrative Agent shall
promptly notify the Borrower in writing and shall promptly update or otherwise
correct the affected documentation or promptly notify the Borrower in writing
that such Lender is not legally eligible to do so.

(g)    If any Agent or Lender determines, in its good faith discretion, that it
has received a refund (whether received in cash or applied as an offset against
other Taxes due) of any Indemnified Taxes as to which it has been indemnified by
any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 4.10, it shall promptly pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by any Loan Party under this Section 4.10 with
respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or Lender (including any Taxes), as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of such Agent or Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to such Agent or Lender in the event
such Agent or Lender is required to repay such refund to such Governmental
Authority. Such Lender or Agent, as the case may be, shall, at the Borrower’s
written reasonable request, provide the Borrower with a copy of any notice of
assessment or other

 

66



--------------------------------------------------------------------------------

evidence reasonably satisfactory to the Borrower of the requirement to repay
such refund received from the relevant taxing authority. This subsection shall
not be construed to require any Agent or Lender to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

(h)    The agreements in this Section 4.10 shall survive the termination of this
Agreement, the payment of the Loans and all other amounts payable hereunder or
under any other Loan Document the resignation of the Administrative Agent and
any assignment of rights by, or replacement of, any Lender.

4.11    Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss, cost or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of, or a conversion from, Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto or (d) any other default by the Borrower
in the repayment of such Eurodollar Loans when and as required pursuant to the
terms of this Agreement. Such indemnification may include an amount (other than
with respect to clause (d)) equal to the excess, if any, of (i) the amount of
interest that would have accrued on the amount so prepaid, or not so borrowed,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of such Interest
Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure), in each
case, at the applicable rate of interest for such Loans provided for herein
(excluding, however, the Applicable Margin and the Eurodollar Floor included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) that would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurodollar market. A certificate as to any amounts payable pursuant to
this Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

4.12    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 4.9 or 4.10(a), (b) or
(c) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage or any unreimbursed costs or expenses; and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 4.9 or 4.10(a), (b) or
(c). The Borrower hereby agrees to pay all reasonable, documented out-of-pocket
costs and expenses incurred by any Lender in connection with any such
designation.

4.13    Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section 4.9
or 4.10(a), (b) or (c) (such Lender, an “Affected Lender”), (b) is a
Non-Consenting Lender or (c) is a Defaulting Lender, with a replacement
financial institution or other entity; provided, that (i) such replacement does
not conflict with any Requirement of Law, (ii) in the case of an Affected
Lender, prior to any such replacement, such Lender shall have taken no action
under Section 4.12 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 4.9 or 4.10(a), (b) or (c), (iii) the replacement
financial institution or entity shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(iv) the Borrower shall be liable to such replaced Lender under Section 4.11 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (v) the replacement
financial institution or entity shall be an Eligible Assignee, (vi) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 11.6 (provided, that, except in the case of clause
(c) hereof, the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (vii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 4.9 or 4.10(a), (b) or (c), as the case may be,
(viii) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender and (ix) in the case of a Non-Consenting Lender, the
replacement financial institution or entity shall consent at the time of such
assignment to each matter in respect of which the replaced Lender was a
Non-Consenting Lender.

 

67



--------------------------------------------------------------------------------

4.14    Evidence of Debt.

(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

(b)    The Administrative Agent, on behalf of the Borrower (or, in the case of
an assignment not required to be recorded in the Register in accordance with the
provisions of Section 11.6(d), the assigning Lender, acting solely for this
purpose as a non-fiduciary agent of the Borrower), shall maintain the Register
(or, in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), a Related Party Register), in
each case, pursuant to Section 11.6(d), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type of such Loan and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent (or,
in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), the assigning Lender)
hereunder from the Borrower and each Lender’s share thereof.

(c)    The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 4.14(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded (absent manifest error); provided,
however, that the failure of any Lender or the Administrative Agent to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to the Borrower by such Lender in accordance with the terms of this
Agreement; provided, further that, in the event of any inconsistency between
entries made in the Register and such account of a Lender, the entries in the
Register shall control.

(d)    The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans or Revolving Loans, as the case
may be, of such Lender, substantially in the forms of Exhibit E-1, or E-2,
respectively, with appropriate insertions as to date and principal amount.

4.15    Illegality. Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue, amend, extend, renew or participate in the Letters of
Credit, each of Holdings and the Borrower hereby represents and warrants to each
Agent and each Lender that:

5.1    Financial Condition. The audited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries as of and for each of the fiscal years ended on December 31,
2014, 2015 and 2016, accompanied by a report from Deloitte & Touche LLP, present
fairly in all

 

68



--------------------------------------------------------------------------------

material respects the consolidated financial condition of the Borrower and its
Subsidiaries as at such dates, and the consolidated results of their respective
operations and cash flows for such period then ended. All such financial
statements, including the related schedules and notes thereto, have been
prepared substantially in accordance with GAAP applied consistently throughout
the periods involved.

5.2    No Change. Since December 31, 2016, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

5.3    Corporate Existence; Compliance with Law. Except as permitted under
Section 8.4, each Group Member (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the organizational power and authority, and the legal right, to own and operate
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, (d) is in compliance with the terms of its
Organizational Documents and (e) is in compliance with the terms of all
Requirements of Law and all Governmental Authorizations, except to the extent
that any failure under clause (a) (with respect to any Group Member other than
the Borrower) or clauses (b), (c) and (e) to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.4    Power; Authorization; Enforceable Obligations. Each Loan Party has the
organizational power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder. Each Loan Party has taken
all necessary organizational and other action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (a) consents, authorizations, filings and notices described in
Schedule 5.4, (b) consents, authorizations, filings and notices which have been,
or will be, obtained or made and are in full force and effect on or before the
Closing Date, (c) any such consent, authorizations, filings and notices the
absence of which could not reasonably be expected to have a Material Adverse
Effect, and (d) the filings referred to in Section 5.19. Each Loan Document has
been duly executed and delivered on behalf of each Loan Party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate (a) the
Organizational Documents of any Loan Party, (b) any Requirement of Law,
Governmental Authorization or any Contractual Obligation of any Group Member and
(c) will not result in, or require, the creation or imposition of any Lien on
any Group Member’s respective properties or revenues pursuant to its
Organizational Documents, any Requirement of Law or any such Contractual
Obligation (other than the Liens created by the Security Documents and Liens
permitted by Section 8.3), except for any violation set forth in clause (b) or
(c) which could not reasonably be expected to have a Material Adverse Effect.

5.6    Litigation and Adverse Proceedings. No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of Holdings or the Borrower, threatened in writing by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents, which would in any
respect impair the enforceability of the Loan Documents, taken as a whole or
(b) that could reasonably be expected to have a Material Adverse Effect.

5.7    No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

 

69



--------------------------------------------------------------------------------

5.8    Ownership of Property; Liens.

(a)    Each Group Member has title in fee simple (or local law equivalent) to
all of its owned real property, a valid leasehold interest in all its leased
real property, and good title to, or a valid leasehold interest in, license to,
or right to use, all its other tangible Property material to its business, in
all material respects, and no such Property is subject to any Lien except as
permitted by Section 8.3. The tangible Property of the Group Members, taken as a
whole, (i) is in good operating order, condition and repair (ordinary wear and
tear excepted) and (ii) constitutes all the Property which is required for the
business and operations of the Group Members as presently conducted.

(b)    Schedule 3 to the perfection certificate dated the Closing Date contains
a true and complete list of each interest in real property owned by any Loan
Party in the United States having a fair market value (as reasonably determined
by the Borrower) in excess of $2,500,000 (other than any Excluded Asset) as of
the date hereof.

(c)    No Mortgage encumbers improved real property that is located in Special
Flood Hazard Area unless flood insurance under the applicable Flood Insurance
Laws has been obtained in connection with Section 7.5.

5.9    Intellectual Property. Except as could not reasonably be expected to have
a Material Adverse Effect, to the knowledge of any Loan Party: (a) the conduct
of, and the use of Intellectual Property in, the business of the Group Members
as currently conducted (including the products and services of the Group
Members) does not infringe, misappropriate, or otherwise violate the
Intellectual Property rights of any other Person; (b) in the last two (2) years,
there has been no such claim, to the knowledge of any Loan Party, threatened in
writing against any Group Member; (c) to the knowledge of any Loan Party, there
is no valid basis for a claim of infringement, misappropriation, or other
violation of Intellectual Property rights against any Group Member; (d) to the
knowledge of any Loan Party, no Person is infringing, misappropriating, or
otherwise violating any Intellectual Property of any Group Member, and there has
been no such claim asserted or threatened in writing against any third party by
any Group Member or to the knowledge of any Loan Party, any other Person; and
(e) each Group Member has at all times complied with all applicable laws, as
well as its own rules, policies, and procedures, relating to privacy, data
protection, and the collection and use of personal information collected, used,
or held for use by such Group Member.

5.10    Taxes. Each Loan Party has filed or caused to be filed all federal,
state and other tax returns that are required to be filed by it and each Loan
Party has paid all federal, state and other taxes and any assessments made in
writing against it or any of its property by any Governmental Authority (other
than (a) any which are not yet due or the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Loan Party or (b) any which the failure to so file or pay
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect).

5.11    Federal Reserve Regulations. No Group Member is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. No part of the proceeds of any
extension of credit under this Agreement will be used for any purpose that
violates or would be inconsistent with the provisions of Regulation T, U or X of
the Board.

5.12    Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of Holdings
or the Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act,
as amended, or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.

5.13    ERISA. Neither a Reportable Event nor a failure to satisfy the minimum
funding standard under Section 412 of the Code or Section 302 of ERISA, whether
or not waived has occurred or is reasonably expected to

 

70



--------------------------------------------------------------------------------

occur with respect to any Single Employer Plan, and each Single Employer Plan
and Multiemployer Plan is in compliance in all respects with the applicable
provisions of ERISA and the Code except where such Reportable Event, failure, or
non-compliance could not reasonably be expected to have a Material Adverse
Effect. No withdrawal by the Borrower or any Commonly Controlled Entity from a
Single Employer Plan subject to Section 4063 of ERISA during a plan year in
which it was a substantial employer (as defined in Section 4001(a)(2) of ERISA)
or a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA has occurred or is reasonably expected to occur, except as
could not reasonably be expected to have a Material Adverse Effect. Except as
could not reasonably be expected to have a Material Adverse Effect, no
termination of a Single Employer Plan has occurred or is reasonably expected to
occur. No Lien against the Borrower or any Commonly Controlled Entity in favor
of the PBGC or a Single Employer Plan or a Multiemployer Plan has arisen during
the past five years, except as could not reasonably be expected to have a
Material Adverse Effect. No non-exempt prohibited transaction (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) has occurred or is
reasonably expected to occur with respect to any Plan, except as could not
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any Commonly Controlled Entity has had a complete or partial withdrawal from
any Multiemployer Plan and neither the Borrower nor any Commonly Controlled
Entity reasonably would become subject to any liability under ERISA if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the valuation date most closely preceding the date
on which this representation is made or deemed made, except, in each case, for
any liability that could not reasonably be expected to result in a Material
Adverse Effect. No failure to make a required contribution to a Multiemployer
Plan has occurred or is reasonably expected to occur, except as could not
reasonably be expected to have a Material Adverse Effect. No such Multiemployer
Plan is in Reorganization or Insolvent or in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA), except
as could not reasonably be expected to have a Material Adverse Effect.

5.14    Investment Company Act; Other Regulations. No Loan Party is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board, as amended) that limits its ability to incur
Indebtedness.

5.15    Capital Stock and Ownership Interests of Subsidiaries. As of the Closing
Date (a) Schedule 5.15 sets forth the name and jurisdiction of formation or
incorporation of each Group Member and, as to each such Group Member (other than
the Borrower), states the beneficial and record owners thereof and the
percentage of each class of Capital Stock owned by any Loan Party, and (b) there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees,
independent contractors or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of any Group Member (other than the
Borrower), except as created by the Loan Documents or as permitted hereby.
Except as listed on Schedule 5.15, as of the Closing Date, no Group Member owns
any interests in any joint venture, partnership or similar arrangements with any
Person.

5.16    Use of Proceeds. The proceeds of the Initial Term Loans shall be used to
effect the Transactions, including the payment of fees and expenses related
thereto. The proceeds of the Revolving Loans shall be used on and after the
Closing Date to finance working capital and for general corporate purposes of
the Borrower and its Subsidiaries. The Letters of Credit shall be used for
working capital and general corporate purposes of the Borrower and its
Subsidiaries.

5.17    Environmental Matters. Except as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

(a)    the facilities and properties owned or, to the Borrower’s knowledge,
leased or operated by any Group Member (the “Properties”) do not contain any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute a violation of, or could reasonably be expected to
give rise to liability under, any Environmental Law;

(b)    no Group Member has received any written claim, demand, notice of
violation, or of actual or potential liability with respect to any Environmental
Laws relating to any Group Member;

 

71



--------------------------------------------------------------------------------

(c)    Materials of Environmental Concern have not been transported, sent for
treatment or disposed of from the Properties by any Group Member or, to the
Borrower’s knowledge, by any other person in violation of, or in a manner or to
a location that could reasonably be expected to result in any Group Member
incurring liability under, any Environmental Law, nor have any Materials of
Environmental Concern been released, generated, treated, or stored by any Group
Member or, to the Borrower’s knowledge, by any other person at, on, under or
from any of the Properties in violation of, or in a manner that could reasonably
be expected to give rise to result in any Group Member incurring liability
under, any applicable Environmental Law;

(d)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or, to the Borrower’s knowledge,
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or relating to any Group Member;

(e)    each Group Member, the Properties and all operations at the Properties
are in compliance with all applicable Environmental Laws; and

(f)    no Group Member has assumed by contract any liability of any other Person
under Environmental Laws, nor is any Group Member paying for or conducting , in
whole or in part, any response or other corrective action to address any
Materials of Environmental Concern at any location pursuant to any Environmental
Law.

5.18    Accuracy of Information, etc. No written statement contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by any Loan Party to the Administrative Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents (including the
Confidential Information Memorandum) (other than information of a general
economic or industry-specific nature), when taken as a whole, contained as of
the date such statement, information, document or certificate was furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not materially
misleading in the light of the circumstances under which such statements were
made after giving effect to any supplements thereto; provided, however, that
(i) with respect to the pro forma financial information contained in the
materials referenced above, the Borrower represents only that the same were
prepared in good faith and are based upon assumptions believed by management of
the Borrower to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact, is by its nature inherently uncertain and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount and (ii) no
representation is made with respect to information of a general economic or
industry nature.

5.19    Security Documents. The Guarantee and Collateral Agreement and each
other Security Document is, or upon execution will be, effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a valid
security interest in the Collateral described therein and proceeds thereof (to
the extent a security interest can be created therein under the Uniform
Commercial Code). In the case of the Pledged Equity Interests, when stock or
interest certificates representing such Pledged Equity Interests (along with
properly completed stock or interest powers endorsing the Pledged Equity
Interest and executed by the owner of such shares or interests) are delivered to
the Collateral Agent, and in the case of the other Collateral described in the
Guarantee and Collateral Agreement or any other Security Document, when
financing statements and other filings specified on Schedule 5.19 in appropriate
form are filed in the offices specified on Schedule 5.19 and upon the taking of
possession or control by the Collateral Agent of the Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by the Security Documents), the Collateral Agent, for the benefit of
the Secured Parties, shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case, prior and
superior in right to any other Person (except Liens permitted by Section 8.3)
subject, in the case of the Intellectual Property that is the subject of any
application or registration, to the recordation of appropriate evidence of the
Collateral Agent’s Lien in the United States Patent and Trademark Office and/or
United States Copyright Office, as appropriate, and the taking of actions and
making of filings necessary under the applicable Requirements of Law to obtain
the equivalent of perfection.

 

72



--------------------------------------------------------------------------------

5.20    Solvency. Holdings and its Subsidiaries (on a consolidated basis), after
giving effect to the Transactions and the incurrence of all Indebtedness and
obligations being incurred in connection herewith and therewith, will be and
will continue to be Solvent.

5.21    Senior Indebtedness. The Obligations constitute “senior debt,” “senior
indebtedness,” “designated senior debt,” “guarantor senior debt” or “senior
secured financing” (or any comparable term) of each Loan Party with respect to
any Junior Financing.

5.22    Sanctions and Anti-Corruption Laws.

(a)    Neither Holdings, the Borrower nor any of their Subsidiaries or, to the
knowledge of Holdings and Borrower, any director, officer, employee, agent or
representative of Holdings or the Borrower, is an individual or entity (for
purposes of only this Section 5.22, “Person”) currently the subject of any
sanctions administered or enforced by the U.S. Department of Treasury’s Office
of Foreign Assets Control, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), nor is Holdings, the Borrower or any Subsidiary
located, organized or resident in a Sanctioned Country. Each of Holdings and the
Borrower represents that it will not, directly or indirectly, use any Loan,
Letter of Credit or proceeds of the transaction, or lend, contribute or
otherwise make available such Loan, Letter of Credit or proceeds to any
subsidiary, joint venture partner or other Person, to fund any activities of or
business with any Person, or in any country or territory, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.

(b)    Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
the Borrower, any director, officer, agent or employee of the Borrower or any of
its Subsidiaries is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”) or any other applicable anti-bribery or anti-corruption law
(“Anti-Corruption Laws”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Borrower and its
Subsidiaries have conducted their businesses in compliance with the FCPA. No
part of the proceeds of the Loans or Letters of Credit will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of any Anti-Corruption
Law.

5.23    [Reserved].

5.24    Patriot Act. The Borrower and each of its Subsidiaries are in compliance
in all material respects with (a) the Trading with the Enemy Act, and each of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (b) the Patriot Act and (c) other federal or
state laws relating to “know your customer” and anti-money laundering rules and
regulations.

 

73



--------------------------------------------------------------------------------

SECTION 6.     CONDITIONS PRECEDENT

6.1    Conditions to Initial Extension of Credit. The agreement of each Lender
to make the initial extension of credit requested to be made by it is subject to
the satisfaction or waiver, prior to or substantially concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent:

(a)    Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by Holdings, the Borrower, each Person that is
a Lender as of the Closing Date and each other party listed on the signature
pages hereto, (ii) the Guarantee and Collateral Agreement and each other
Security Document (except for Mortgages and other deliverables as set forth in
Section 7.10) required to be delivered on the Closing Date, executed and
delivered by the Borrower and each other Loan Party that is a party thereto,
(iii) a perfection certificate in customary form and substance, (iv) a Note
executed by the Borrower in favor of each Lender that has requested a Note at
least two (2) Business Days in advance of the Closing Date and (v) the Agency
Succession Agreement, executed and delivered by the Administrative Agent, the
Original Administrative Agent and each Loan Party.

(b)    Transactions. On the Closing Date, after giving effect to the
Transactions, neither Holdings nor any of its Subsidiaries on a consolidated
basis shall have any indebtedness for borrowed money other than the Facilities
and other indebtedness permitted by Section 8.2.

(c)    Financial Statements. The Joint Lead Arrangers shall have received,
(i) the financial statements described in Section 5.1 and (ii) the forecasts of
the consolidated financial performance of Holdings and its Subsidiaries on an
annual basis through 2022.

(d)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in the jurisdiction where each Loan Party is organized
and maintains its chief executive office.

(e)    Fees. The Joint Lead Arrangers and the Agents shall have received all
reasonable and documented out-of-pocket costs and expenses required to be paid,
including without limitation, the reasonable and invoiced fees and disbursements
of Cahill Gordon & Reindel LLP. The Borrower and its Subsidiaries shall have
paid all fees required to be paid on the Closing Date under (i) that certain
Engagement Letter dated March 20, 2017, (ii) any fee letters delivered in
connection with such Engagement Letter and (iii) Section 3.5(c).

(f)    Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit F, with appropriate insertions and attachments including the
certificate of incorporation or certificate of formation, as applicable, of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party.

(g)    Legal Opinions. The Administrative Agent shall have received the legal
opinions of Weil, Gotshal & Manges LLP, counsel to Holdings and its
Subsidiaries. Such legal opinions shall be addressed to the Agents and the
Lenders and shall cover such other matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require that are customary for transactions of this kind.

(h)    Pledged Equity Interests; Stock Powers; Pledged Notes. The Collateral
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Guarantee and Collateral Agreement, if
applicable, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) each promissory note (if any) pledged to the Administrative Agent pursuant
to the Guarantee and Collateral Agreement endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof.

(i)    Filings, Registrations and Recordings. Each Uniform Commercial Code
financing statement and Intellectual Property Security Agreement required by the
Security Documents to be filed, registered or recorded in order to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 8.3), shall be in proper form for filing, registration or recordation.

(j)    Patriot Act, Etc. The Administrative Agent shall have received, with
respect to such documents and other information requested in writing at least
ten (10) Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.

 

74



--------------------------------------------------------------------------------

(k)    Solvency Certificate. The Administrative Agent shall have received a
certificate, in the form of Exhibit H, from a senior financial officer of
Holdings or the Borrower certifying that Holdings and its subsidiaries, on a
consolidated basis after giving effect to the Transactions and the other
transactions contemplated hereby are Solvent.

(l)    Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3 of the Guarantee and
Collateral Agreement (except as set forth in Section 7.10).

(m)    Refinancing. Substantially concurrently with the initial funding of the
Term Loans hereunder, the Refinancing shall have been consummated.

6.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit (other than the amendment, modification, renewal or
extension of a Letter of Credit which does not increase the face amount, of such
Letter of Credit and except as otherwise expressly set forth herein) requested
to be made by it is subject to the satisfaction of the following conditions
precedent:

(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (except to the extent made as of a specific date, in which
case such representation and warranty shall be true and correct in all material
respects on and as of such specific date).

(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c)    Notices. The Borrower shall have delivered to the Administrative Agent
and, if applicable, the Issuing Lender, the notice of borrowing or Application,
as the case may be, for such extension of credit in accordance with this
Agreement.

Each borrowing by and issuance or amendment of a Letter of Credit (other than
the amendment, modification, renewal or extension of a Letter of Credit which
does not increase the face amount, of such Letter of Credit and except as
otherwise expressly set forth herein) on behalf of the Borrower hereunder shall
constitute a representation and warranty by the Borrower as of the date of such
extension of credit that the conditions contained in this Section 6.2 have been
satisfied.

SECTION 7. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder (other than Unasserted Contingent Obligations,
Letters of Credit that have been Cash Collateralized and any amount owing under
Specified Hedge Agreements and Specified Cash Management Agreements), Holdings
shall and shall cause each of its Subsidiaries to:

7.1    Financial Statements. Furnish to the Administrative Agent which shall
distribute to each Lender:

(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of Holdings, beginning with the fiscal year ending on
December 31, 2017, (i) a copy of the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income or operations, members’ equity
and cash flows for such year, setting forth, in each case in comparative form
the figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit

 

75



--------------------------------------------------------------------------------

(other than upcoming maturity of the Facilities or any default or potential
default under Section 8.1), by Deloitte & Touche LLP or other independent
certified public accountants of nationally recognized standing and (ii) a
narrative report and management’s discussion and analysis of the financial
condition and results of operations of Holdings for such fiscal year, as
compared to amounts for the previous fiscal year; and

(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three quarterly periods of each fiscal year of
Holdings, beginning with the quarter ending March 31, 2017, (i) the unaudited
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at
the end of such quarter and the related unaudited consolidated statements of
income or operations, and cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth, in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer of Holdings as fairly presenting in all material respects the financial
condition, results of operation, and cash flows of Holdings in accordance with
GAAP applied consistently throughout the periods reflected therein (subject to
normal year-end audit adjustments and the absence of footnotes) and (ii) a
narrative report and management’s discussion and analysis of the financial
condition and results of operations for such fiscal quarter and the then elapsed
portion of the fiscal year, as compared to the corresponding period of the
previous fiscal year.

Documents required to be delivered pursuant to Section 7.1(a) or (b) or Section
7.2(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at www.lantheus.com (or such other website specified by the Borrower to
the Administrative Agent from time to time); or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that, (x) to the extent the Administrative Agent so requests,
the Borrower shall deliver paper copies of such documents to the Administrative
Agent until a written request to cease delivering paper copies is given by the
Administrative Agent and (y) the Borrower shall notify the Administrative Agent
(by facsimile or electronic mail) of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to herein, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Notwithstanding the foregoing, if (i) Holdings’ financial statements are
consolidated with its direct or indirect parent’s financial statements or
(ii) any direct or indirect parent of Holdings is subject to periodic reporting
requirements of the Exchange Act and Holdings is not, then the requirement to
deliver consolidated financial statements of Holdings and its Subsidiaries
pursuant to Sections 7.1(a) and 7.1(b) and the related narrative discussion and
analysis and opinion of an independent certified public accountant, as
applicable, may be satisfied by delivering consolidated financial statements of
such direct or indirect parent of Holdings accompanied by a schedule showing, in
reasonable detail, consolidating adjustments, if any, attributable solely to
such direct or indirect parent and any of its subsidiaries that are not Holdings
or any of its Subsidiaries, and the related narrative discussion and analysis
and opinion of an independent certified public accountant, as applicable, of
such direct or indirect parent; provided, that any such opinion of an
independent certified public accountant shall otherwise meet the requirements of
Section 7.1(a)(i) and shall relate solely to Holdings, its Subsidiaries, and
such direct or indirect parent (as applicable) but, in the case of such indirect
parent, only if such indirect parent has no direct or indirect Subsidiaries
other than (i) the direct parent of Holdings, Holdings and its Subsidiaries and
(ii) any intermediate parent that itself has no direct or indirect Subsidiaries
other than the direct parent of Holdings, Holdings and its Subsidiaries and one
or more other intermediate parents that meet the requirements of this clause
(ii).

7.2    Certificates; Other Information. Furnish to the Administrative Agent and
the Collateral Agent (as applicable):

(a)    concurrently with the delivery of any financial statements pursuant to
Section 7.1(a) or (b), a Compliance Certificate of a Responsible Officer of the
Borrower (i) certifying that no Default or Event of Default has occurred and is
continuing except as specified in such certificate, (ii) to the extent not
previously disclosed and delivered to the Administrative Agent and the
Collateral Agent, listing any

 

76



--------------------------------------------------------------------------------

Intellectual Property which is the subject of a United States federal
registration or federal application (including Intellectual Property included in
the Collateral which was theretofore unregistered and becomes the subject of a
United States federal registration or federal application) acquired by any Loan
Party since the date of the most recent list delivered pursuant to this clause
(ii) (or, in the case of the first such list so delivered, since the Closing
Date), and, at the request of the Administrative Agent, promptly deliver to the
Collateral Agent an Intellectual Property Security Agreement suitable for
recordation in the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, or such other instrument in form and
substance reasonably acceptable to the Administrative Agent, and undertake the
filing of any instruments or statements as shall be reasonably necessary to
create, record, preserve, protect or perfect the Collateral Agent’s security
interest in such Intellectual Property, (iii) in the case of any financial
statements pursuant to Section 7.1(a), setting forth the reasonably detailed
calculations of Excess Cash Flow for such fiscal year and (iv) setting forth the
reasonably detailed calculations demonstrating compliance with Section 8.1;

(b)    as soon as available, and in any event no later than ninety (90) days
after the end of each fiscal year of the Borrower, a detailed consolidated
budget for the following fiscal year shown on a quarterly basis (including a
projected consolidated balance sheet of Holdings and its Subsidiaries as of the
end of the following fiscal year, the related consolidated statements of
projected cash flow and projected income and a description of the underlying
assumptions applicable thereto) (collectively, the “Projections”), which
Projections shall, in each case, be accompanied by a certificate of a
Responsible Officer of Holdings stating that such Projections are based on
reasonable estimates, information and assumptions at the time prepared;

(c)    promptly after the same are filed, copies of all annual, regular or
periodic and special reports and registration statements which the Loan Parties
may file or be required to file with the SEC and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; and

(d)    promptly, such additional financial and other information regarding the
business, financial or corporate affairs of Holdings or any of its Subsidiaries
as the Administrative Agent may from time to time reasonably request, including,
without limitation, other information with respect to the Patriot Act.

7.3    Payment of Taxes. Pay all Taxes, assessments, fees or other charges
imposed on it or any of its property by any Governmental Authority before they
become delinquent, except (a) where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member or (b) where the failure to
pay could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

7.4    Maintenance of Existence; Compliance.

(a)    (i) Preserve, renew and keep in full force and effect its organizational
existence except as permitted hereunder and (ii) take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business, including, without limitation, all necessary
Governmental Authorizations, except, in each case, as otherwise permitted by
Section 8.4 and except, in the case of clause (i) above solely with respect to
Holdings or any Subsidiary of the Borrower, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and

(b)    Comply with all Organizational Documents and Requirements of Law
(including, without limitation, and as applicable, ERISA and the Code), except
to the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

7.5    Maintenance of Property; Insurance. (a) Except as permitted by
Section 8.5, keep all material Property useful and necessary in its business in
good working order and condition, subject to casualty, condemnation, ordinary
wear and tear and obsolescence, and (b) maintain insurance with financially
sound and reputable insurance companies on all its Property in at least such
amounts and against at least such risks as are

 

77



--------------------------------------------------------------------------------

usually insured against in the same general area by companies engaged in the
same or a similar business. The Borrower will furnish to the Administrative
Agent, upon its reasonable request, information in reasonable detail as to the
insurance so maintained. If any improvement located on any Mortgaged Property is
at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a Special Flood Hazard Area with respect to
which flood insurance has been made available under the Flood Insurance Laws,
then the Borrower shall, or shall cause each Loan Party to (i) maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(ii) deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.

7.6    Inspection of Property; Books and Records; Discussions. Keep proper books
of records and account in which full, true and correct entries in conformity
with GAAP shall be made of all material dealings and transactions in relation to
its business and activities and permit representatives of the Administrative
Agent who may be accompanied by any Lender to visit and inspect any of its
properties (which inspection shall not include any invasive sampling of the
Environment) and examine and make abstracts from any of its books and records at
any reasonable time during normal business hours and upon reasonable advance
notice to the Borrower and to discuss the business, operations, properties and
financial and other condition of the Group Members with the officers of the
Group Members and with their independent certified public accountants (provided,
that the Borrower or its Subsidiaries may, at their option, have one or more
employees or representatives present at any discussion with such accountants);
provided, that, unless an Event of Default has occurred and is continuing, only
one (1) such visit in any calendar year shall be permitted and such visit shall
be at the Borrower’s expense.

7.7    Notices. Promptly give notice to the Administrative Agent of:

(a)    the occurrence of any Default or Event of Default;

(b)    any (i) default or event of default under any Contractual Obligation of
any Group Member that could reasonably be expected to have a Material Adverse
Effect or (ii) litigation, investigation or proceeding that may exist at any
time between any Group Member and any Governmental Authority, which could
reasonably be expected to have a Material Adverse Effect;

(c)    the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority
(i) which could reasonably be expected to have a Material Adverse Effect or
(ii) which relates to any Loan Document;

(d)    the following events, as soon as possible and in any event within thirty
(30) days after a Responsible Officer of the Borrower obtains actual knowledge
thereof, except to the extent as such events could not reasonably be expected to
have a Material Adverse Effect: (i) the occurrence of any Reportable Event with
respect to any Single Employer Plan, a failure to make any required contribution
to any Single Employer Plan or Multiemployer Plan, the creation of any Lien
against the Borrower or any Commonly Controlled Entity in favor of the PBGC or a
Single Employer Plan or Multiemployer Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Single Employer Plan or Multiemployer Plan; and

(e)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action, if any, the Borrower or the relevant Subsidiary
proposes to take with respect thereto.

 

78



--------------------------------------------------------------------------------

7.8    Environmental Laws.

(a)    Comply with, and use commercially reasonable efforts to ensure compliance
in all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, except, in each case, to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws to
address Materials of Environmental Concern, and promptly comply with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

7.9    OFAC; FCPA; Patriot Act.

(a)    Comply in all material respects with the requirements described in
Section 5.22(a) and 5.24.

(b)    Not directly, or to its knowledge, indirectly, use any part of the
proceeds of the Loans for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of any
Anti-Corruption Law.

7.10    Post-Closing; Additional Collateral, etc.

(a)    With respect to any property acquired after the Closing Date by any Group
Member (other than (x) any property described in clauses (b), (c) or (d) below,
(y) property acquired by any Group Member that is not a Loan Party and
(z) property that is not required to become subject to Liens in favor of the
Collateral Agent pursuant to the Loan Documents) as to which the Collateral
Agent, for the benefit of the Secured Parties, does not have a perfected Lien,
promptly (but in any event within sixty (60) days following such acquisition or
such later date as the Collateral Agent may agree) (i) execute and deliver to
the Collateral Agent such amendments to the applicable Security Document or such
other documents as the Collateral Agent deems reasonably necessary or advisable
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in such property, and (ii) take all actions reasonably
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in such property,
subject only to Liens permitted by Section 8.3, including, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the applicable Security Document or by law and, in the case of Intellectual
Property subject to a United States federal registration or federal application,
the delivery for filing of an Intellectual Property Security Agreement suitable
for recordation in the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, or such other instrument in form and
substance reasonably acceptable to the Collateral Agent, or as may be reasonably
requested by the Collateral Agent.

(b)    With respect to any fee interest in any real property having a fair
market value (together with improvements thereof), as reasonably determined by
the Borrower, of at least $2,500,000 owned or acquired after the Closing Date by
any Group Member (other than (x) any such real property subject to a Lien
expressly permitted by Section 8.3(g), (y) real property acquired by a Group
Member that is not a Loan Party and (z) the Sale Leaseback Property), promptly
(but in any event within ninety (90) days or such later date as the Collateral
Agent may agree) (i) execute and deliver a first priority Mortgage subject to
Liens permitted under Section 8.3, in favor of the Collateral Agent, for the
benefit of the Secured Parties, covering such real property, (ii) provide the
Secured Parties with a policy of title insurance (or marked up title insurance
commitment having the effect of a policy of title insurance) covering such real
property in an amount at least equal to the purchase price of such real property
(or such other amount as shall be reasonably acceptable to the Collateral Agent;
provided, that in jurisdictions that impose mortgage recording taxes, the
Security Documents shall not secure indebtedness in an amount exceeding 105% of
the fair market value of the Mortgaged Property, as reasonably determined in
good faith by the Loan Parties and reasonably acceptable to Collateral Agent),
as well as a Survey or any existing survey together with a no

 

79



--------------------------------------------------------------------------------

change affidavit from the mortgagor in lieu thereof, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent,
(iii) deliver to the Collateral Agent legal opinions relating to, among other
things, the enforceability, due authorization, execution and delivery of the
applicable Mortgage, which opinions shall be in customary form and substance
reasonably satisfactory to the Collateral Agent and (iv) deliver to the
Administrative Agent a “Life-of-Loan” Federal Emergency Standard Flood Hazard
Determination (together with a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto), and if such Mortgaged Property is located in a Special Flood
Hazard Area, evidence of flood insurance confirming that such insurance has been
obtained and any and all other documents as the Collateral Agent may reasonably
request, in each case, in form and substance reasonably satisfactory to the
Collateral Agent.

(c)    With respect to any new Wholly Owned Subsidiary (other than an Excluded
Subsidiary) created or acquired after the Closing Date by any Group Member
(except that, for the purposes of this clause (c), the term Subsidiary shall
include any existing Wholly Owned Subsidiary that ceases to be an Excluded
Subsidiary), promptly (but in any event within sixty (60) days or such later
date as the Collateral Agent may agree) (i) execute and deliver to the
Collateral Agent such Security Documents as the Collateral Agent deems
reasonably necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Capital Stock of such new Subsidiary that is owned by any Loan Party,
(ii) deliver to the Collateral Agent the certificates, if any, representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (iii) cause
such new Subsidiary (A) to become a party to the applicable Security Documents,
(B) to take such actions reasonably necessary or advisable to grant to the
Collateral Agent for the benefit of the Secured Parties a perfected first
priority security interest (subject to Liens permitted by Section 8.3 hereof) in
all or substantially all, or any portion of the property of such new Subsidiary
that is required to become subject to a Lien in favor of the Collateral Agent,
for the benefit of the Secured Parties, pursuant to the Loan Documents as the
Collateral Agent shall determine, in its reasonable discretion, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Collateral Agent and (C) deliver to the Collateral Agent a
certificate of such Subsidiary, substantially in the form of Exhibit F, with
appropriate insertions and attachments, and (iv) if reasonably requested by the
Collateral Agent, deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in customary form and
substance; provided, that such opinions will only be given as to Subsidiaries
other than Immaterial Subsidiaries.

(d)    With respect to any new “first-tier” Foreign Subsidiary or Disregarded
Domestic Person created or acquired after the Closing Date (other than any
Foreign Subsidiary (i) excluded pursuant to Section 7.10(f) or (ii) that is an
Immaterial Subsidiary) by any Loan Party, promptly (but in any event within
sixty (60) days or such later date as the Collateral Agent may agree) (A)
execute and deliver to the Collateral Agent such Security Documents as the
Collateral Agent deems reasonably necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by any such Loan Party (provided, that in no event shall more than 65% of
the total outstanding voting Capital Stock of any such new Subsidiary be
required to be so pledged) and (B) deliver to the Collateral Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party, as the case may be, and take such other action as may be
reasonably necessary or, in the opinion of the Collateral Agent, desirable to
perfect the Collateral Agent’s security interest therein.

(e)    Within thirty (30) days after the Closing Date (or such later date as the
Collateral Agent may in its sole discretion agree), the Collateral Agent shall
receive endorsements with respect to the insurance certificates delivered
pursuant to Section 6.1(l), thereby naming the Collateral Agent, for the benefit
of the Secured Parties, as additional insured and/or mortgagee/loss payee, in
each case, in form and substance reasonably satisfactory to the Collateral
Agent.

(f)    Notwithstanding anything to the contrary in this Section 7.10, (x)
clauses (a), (b), (c) and (d) of this Section 7.10 shall not apply to (i) any
property, new Subsidiary or Capital Stock of a “first-tier” Foreign Subsidiary
created or acquired after the Closing Date, as applicable, as to which the
Administrative Agent and the Borrower have reasonably determined that (A) the
collateral value thereof is insufficient to justify the cost, burden or
consequences (including adverse tax consequences) of obtaining a perfected
security interest therein, (B) under the law of such Foreign Subsidiary’s
jurisdiction of formation, it is unlikely that the Collateral Agent would have
the

 

80



--------------------------------------------------------------------------------

ability to enforce such security interest if granted or (C) such security
interest would violate any applicable law; (ii) any property which is otherwise
excluded or excepted under the Guarantee and Collateral Agreement or any
corresponding section of any Security Document; or (iii) any Excluded Assets;
and (y) no foreign law security or pledge agreements will be required.

7.11    Further Assurances. From time to time execute and deliver, or cause to
be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent or the
Collateral Agent may reasonably request for the purposes of implementing or
effectuating the provisions of this Agreement and the other Loan Documents, or
of more fully perfecting or renewing the rights of the Administrative Agent, the
Collateral Agent and the Secured Parties with respect to the Collateral (or with
respect to any additions thereto or replacements or proceeds thereof or with
respect to any other property or assets hereafter acquired by the Borrower or
any other Loan Party which may be deemed to be part of the Collateral) pursuant
hereto or thereto. Upon the reasonable exercise by the Administrative Agent, the
Collateral Agent or any Secured Party of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or such
Secured Party may be reasonably required to obtain from the Borrower or any of
its Subsidiaries for such governmental consent, approval, recording,
qualification or authorization.

7.12    Rated Credit Facility; Corporate Ratings. Use commercially reasonable
efforts to (a) cause the Facilities to be continuously rated by S&P and Moody’s
and (b) cause the Borrower to continuously receive a public Corporate Family
Rating and Corporate Rating (it being acknowledged and agreed, in each case,
that no minimum ratings shall be required).

7.13    Use of Proceeds. The Borrower shall use the proceeds of the Loans and
the Letters of Credit solely as set forth in Section 5.16.

7.14    Designation of Subsidiaries. The Borrower shall be permitted to
designate an existing or subsequently acquired or organized Subsidiary as an
Unrestricted Subsidiary after the Closing Date, by written notice to the
Administrative Agent, so long as (a) no Default has occurred and is continuing
or would result therefrom, (b) immediately after giving effect to such
designation, the Borrower shall be in compliance on a pro forma basis with a
Consolidated Leverage Ratio of 5.00:1.00, such compliance to be determined on
the basis of the financial information most recently delivered to Administrative
Agent by the Borrower pursuant to Section 7.1, (c) such Unrestricted Subsidiary
shall be capitalized (to the extent capitalized by the Borrower or any of its
Subsidiaries) through Investments as permitted by, and in compliance with,
Section 8.7, (d) without duplication of clause (c), any assets owned by such
Unrestricted Subsidiary at the time of the initial designation thereof shall be
treated as Investments pursuant to Section 8.7, and (e) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower, certifying compliance with the requirements
of preceding clauses (a) through (d), and containing the calculations and
information required by the preceding clause (b). The Borrower may designate any
Unrestricted Subsidiary to be a Subsidiary for purposes of this Agreement (each,
a “Subsidiary Redesignation”); provided, that (i) no Default has occurred and is
continuing or would result therefrom, (ii) immediately after giving effect to
such Subsidiary Redesignation, the Borrower shall be in compliance on a pro
forma basis with a Consolidated Leverage Ratio of 5.00:1.00, such compliance to
be determined on the basis of the financial information most recently delivered
to Administrative Agent by the Borrower pursuant to Section 7.1, (iii) the
representations and warranties set forth in Section 5 and in the other Loan
Documents shall be true and correct in all material respects immediately after
giving effect to such Subsidiary Redesignation, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representation and warranties shall have been true and correct in all
material respects as of such earlier date and (iv) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower, certifying compliance with the requirements
of preceding clauses (i) through (iii); provided, further, that no Unrestricted
Subsidiary that has been designated as a Subsidiary pursuant to a Subsidiary
Redesignation may again be designated as an Unrestricted Subsidiary.

 

81



--------------------------------------------------------------------------------

SECTION 8. NEGATIVE COVENANTS

Holdings and the Borrower hereby agree that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding or any Loan or other amount
is owing to any Lender or Agent hereunder (other than Unasserted Contingent
Obligations, Letters of Credit that have been Cash Collateralized and any amount
owing under Specified Hedge Agreements or any Specified Cash Management
Agreements), Holdings shall not, and shall not permit any of its Subsidiaries
to:

8.1    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio, as
of the last day of the most recent fiscal quarter of Holdings then last ended,
to exceed the ratio set forth below opposite the period during which such last
day occurs:

 

Date of Fiscal Quarter End

   Ratio

Each fiscal quarter end from and including June 30, 2017 to and including
March 31, 2018

   5.00 to 1.00

Each fiscal quarter end from and including June 30, 2018 to and including
March 31, 2019

   4.75 to 1.00

June 30, 2019 and thereafter

   4.50 to 1.00

8.2    Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:

(a)    Indebtedness of any Loan Party pursuant to any Loan Document;

(b)    unsecured Indebtedness of (i) any Loan Party owed to any other Loan
Party; (ii) any Loan Party owed to any Group Member; (iii) any Group Member that
is not a Loan Party owed to any other Group Member that is not a Loan Party; and
(iv) subject to Section 8.7(g), any Group Member that is not a Loan Party owed
to a Loan Party; provided, that (x) in the case of clauses (i) and (iv), any
such Indebtedness is evidenced by, and subject to the provisions of, an
intercompany note, which shall be in a form reasonably satisfactory to the
Administrative Agent, and (y) in the case of any such Indebtedness of a Loan
Party owed to a Group Member that is not a Loan Party, such Indebtedness shall
be subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent;

(c)    Guarantee Obligations incurred in the ordinary course of business by
(i) any Group Member that is a Loan Party of obligations of any other Loan Party
and, subject to Section 8.7(g), of any Group Member that is not a Loan Party and
(ii) any Group Member that is not a Loan Party of obligations of any Loan Party
or any other Group Member;

(d)    Indebtedness outstanding on the date hereof and listed on Schedule 8.2
and any Permitted Refinancing thereof;

(e)    Indebtedness incurred to finance the acquisition of fixed or capital
assets (including, without limitation, Capital Lease Obligations) of the
Borrower or any Subsidiary secured by Liens permitted by Section 8.3(g), and any
Permitted Refinancing thereof, in an aggregate principal amount not to exceed
$25,000,000 at any one time outstanding;

(f)    Hedge Agreements permitted under Section 8.11;

(g)    Indebtedness of the Borrower or any Subsidiary in respect of performance,
bid, surety, indemnity, appeal bonds, completion guarantees and other
obligations of like nature and guarantees and/or obligations as an account party
in respect of the face amount of letters of credit in respect thereof, in each
case, securing obligations not constituting Indebtedness for borrowed money
(including worker’s compensation claims, environmental remediation and other
environmental matters and obligations in connection with insurance or similar
requirements) provided in the ordinary course of business;

 

82



--------------------------------------------------------------------------------

(h)    Indebtedness arising from the endorsement of instruments in the ordinary
course of business;

(i)    Indebtedness of a Person existing at the time such Person became a
Subsidiary of any Loan Party (such Person, an “Acquired Person”), together with
all Indebtedness assumed by the Borrower or any of its Subsidiaries in
connection with any acquisition permitted under Section 8.7, but only to the
extent that (i) such Indebtedness was not created or incurred in contemplation
of such Person becoming a Subsidiary of such Loan Party or such acquisition,
(ii) any Liens securing such Indebtedness attach only to the assets of the
Acquired Person and (iii) after giving pro forma effect to the acquisition,
(x) the Consolidated Leverage Ratio does not exceed 5.00 to 1.00 and (y) the
Secured Leverage Ratio does not exceed 4.75 to 1.00;

(j)    Indebtedness of the Borrower or any of its Subsidiary Guarantors;
provided, that (i) if such Indebtedness is secured by a Lien on the Collateral
that is pari passu with the Lien on the Collateral securing the Facilities, the
Secured Leverage Ratio, after giving pro forma effect thereto (without “netting”
the cash proceeds of such Indebtedness), does not exceed 3.50 to 1.00; provided,
that, (x) such Indebtedness shall be subject to Sections 2.4(c)(ii) and
3.16(c)(i) and will be deemed to be Incremental Term Loans or Incremental
Revolving Loans, as applicable, for purposes of such Sections and (y) if such
Indebtedness is incurred in the form of term loans (other than “bridge loans”)
or revolving loans, such Indebtedness shall be subject to Sections 2.4(c)(iv)
and 3.16(c)(i) and will be deemed to be Incremental Term Loans or Incremental
Revolving Loans, as applicable, for purposes of such Sections, (ii) if such
Indebtedness is secured by Lien a on the Collateral that is junior to the Lien
on the Collateral securing the Initial Term Facility, the Secured Leverage
Ratio, after giving pro forma effect thereto (without “netting” the cash
proceeds of such Indebtedness), does not exceed 4.75 to 1.00; provided, that,
such Indebtedness shall be subject to Sections 2.4(c)(iii) and 3.16(c)(i) and
will be deemed to be Incremental Term Loans or Incremental Revolving Loans, as
applicable, for purposes of such Section; and (iii) if such Indebtedness is
unsecured, the Consolidated Leverage Ratio, after giving pro forma effect
thereto (without “netting” the cash proceeds of such Indebtedness) does not
exceed 5.00 to 1.00; provided, that such Indebtedness shall be subject to
Section 2.4(c)(iii) and 3.16(c)(i) and will be deemed to be Incremental Term
Loans or Incremental Revolving Loans, as applicable, for purposes of such
Section;

(k)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within ten (10) Business Days of incurrence;

(l)    Indebtedness of Holdings or any Subsidiary that may be deemed to exist in
connection with agreements providing for indemnification, purchase price
adjustments, Earn-Out Obligations and similar obligations in connection with
investments, acquisitions or sales of assets and/or businesses;

(m)    [reserved];

(n)    Indebtedness arising from judgments or decrees not constituting an Event
of Default under Section 9.1(h);

(o)    Guarantee Obligations incurred by any Loan Party in respect of
Indebtedness otherwise permitted by this Section 8.2; provided, that, any
Guarantee Obligations of a Loan Party in respect of Indebtedness of a Group
Member that is not a Loan Party shall be subject to Section 8.7(g);

(p)    other Indebtedness of the Borrower or any of its Subsidiary Guarantors in
an aggregate principal amount (for the Borrower and all Subsidiary Guarantors)
not in excess of $25,000,000 at any time outstanding;

 

83



--------------------------------------------------------------------------------

(q)    Indebtedness of Foreign Subsidiaries and Subsidiaries of the Borrower
that are not Loan Parties not in excess of $25,000,000 at any time outstanding;

(r)    Indebtedness representing deferred compensation to future, present or
former employees, officers, directors or consultants of Holdings, the Borrower
or any Subsidiary;

(s)    Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors, employees or consultants of any Group
Member (or any spouses, successors, administrators, heirs or legatees of any of
the foregoing) to finance the purchase or redemption of Capital Stock permitted
by Section 8.6(d);

(t)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(u)    any Indebtedness of any Group Member that is not a Loan Party owing to
another Group Member that is not a Loan Party under any Cash Pool Obligation;

(v)    Indebtedness in respect of overdraft facilities, foreign exchange
facilities, payment facilities, cash management obligations and similar
obligations incurred in the ordinary course of business;

(w)    Indebtedness in respect of the Permitted Sale Leaseback;

(x)    secured or unsecured notes and/or loans (and/or commitments in respect
thereof) issued or incurred by the Borrower in lieu of Incremental Loans (such
notes or loans, “Incremental Equivalent Debt”); provided, that (i) the aggregate
outstanding principal amount (or committed amount, if applicable) of all
Incremental Equivalent Debt, together with the aggregate outstanding principal
amount (or committed amount, if applicable) of all Incremental Loans and
Incremental Commitments provided pursuant to Sections 2.4 and 3.16, shall not
exceed the Incremental Cap, (ii) any Incremental Equivalent Debt constituting
term loans shall be subject to Sections 2.4(b)(ii) (except, in the case of
Section 2.4(b)(ii), as otherwise agreed by the Persons providing such
Incremental Equivalent Debt) and (x) if such Incremental Equivalent Debt is
secured by a Lien on Collateral that is pari passu with the Liens on Collateral
securing the Initial Term Facility, Section 2.4(c)(ii) and (y) in all other
cases, Section 2.4(c)(iii), (iii) any Incremental Equivalent Debt constituting
revolving commitments shall be subject to Section 3.16(b)(ii) and 3.16(c)(i)
(except, in the case of Section 3.16(b)(ii), as otherwise agreed by the Persons
providing such Incremental Equivalent Debt), (iv) any Incremental Equivalent
Debt that is secured shall be secured only by the Collateral, with Liens that
are pari passu with or on a junior basis to the Liens on Collateral securing the
Obligations (as permitted by the definition of Incremental Cap), (v) any
Incremental Equivalent Debt in the form of term loans (other than “bridge
loans”) or revolving loans that is secured by Liens on the Collateral that are
on a pari passu basis with the Liens on the Collateral securing the Obligations
shall be subject to Sections 2.4(c)(iv) and 3.16(c)(i), (vi) any Incremental
Equivalent Debt that ranks pari passu in right of security shall be subject to a
Pari Passu Lien Intercreditor Agreement or that is subordinated in right of
security shall be subject to a Junior Lien Intercreditor Agreement and (vii) no
Incremental Equivalent Debt may be guaranteed by any Person that is not a Loan
Party or secured by any assets other than the Collateral;

(y)    Indebtedness in respect of ordinary course intercompany balances among
Group Members; and

(z)    Indebtedness in respect of letters of credit and bank guarantees in an
aggregate stated or face amount not to exceed $10,000,000 at any time
outstanding.

 

84



--------------------------------------------------------------------------------

8.3    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

(a)    Liens for Taxes, assessments or governmental charges or levies (i) that
are not overdue for a period of more than 30 days, (ii) that are being contested
in good faith by appropriate proceedings that stay the enforcement of such
claim; provided, that adequate reserves with respect thereto are maintained on
the books of the Borrower or its Subsidiaries, as the case may be, in conformity
with GAAP, (iii) that arise from government allowed payment plans providing for
payment of Taxes over a period of time not to exceed one year that stay the
enforcement of such Lien and for which adequate reserves have been established
in accordance with GAAP or (iv) that are immaterial amounts;

(b)    Liens imposed by law, including, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than sixty (60) days (or, if
more than sixty (60) days overdue, no action has been taken to enforce such
Lien) or that are being contested in good faith by appropriate proceedings,
which proceedings have the effect of preventing the forfeiture and sale of the
property or assets subject to any such Lien;

(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation, or letters of
credit or guarantees issued in respect thereof, other than any Lien imposed by
ERISA with respect to a Single Employer Plan or Multiemployer Plan;

(d)    pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business or letters of credit or guarantees issued in
respect thereof;

(e)    easements, zoning restrictions, rights-of-way, restrictions, covenants,
licenses, encroachments, protrusions and other similar encumbrances incurred in
the ordinary course of business, and minor title deficiencies, in each case,
that do not in any case individually or in the aggregate materially interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

(f)    Liens in existence on the date hereof listed on Schedule 8.3 and any
renewals or extensions of any of the foregoing; provided, that no such Lien is
spread to cover any additional property after the Closing Date (other than
improvements thereon) and the Indebtedness secured thereby is permitted by
Section 8.2(d);

(g)    Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 8.2(e) to finance the acquisition of fixed or capital
assets; provided, that (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (ii) the amount of
Indebtedness secured thereby is not increased other than as permitted by Section
8.2(e);

(h)    Liens created pursuant to the Security Documents or any other Loan
Document;

(i)    Liens approved by Collateral Agent appearing on the policies of title
insurance being issued in connection with any Mortgages;

(j)    any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(k)    licenses, leases or subleases granted to third parties or Group Members
in the ordinary course of business which, individually or in the aggregate, do
not (i) materially impair the use (for its intended purposes) or the value of
the property subject thereto or (ii) materially interfere with the ordinary
course of business of the Borrower or any of its Subsidiaries;

(l)    Liens securing judgments not constituting an Event of Default under
Section 9.1(h) or securing appeal or other surety bonds related to such
judgments;

 

85



--------------------------------------------------------------------------------

(m)    the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases and consignment arrangements;

(n)    Liens existing on property acquired by the Borrower or any Subsidiary at
the time such property is so acquired (whether or not the Indebtedness secured
thereby shall have been assumed) and any modification, replacement, renewal or
extension thereof; provided, that (i) such Lien is not created in contemplation
of such acquisition, (ii) such Lien does not extend to any other property of any
Group Member not subject to such Lien at the time of acquisition (other than
improvements thereon) and (iii) the Indebtedness secured by such Liens is
permitted by Section 8.2(i);

(o)    (i) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Group Member, in each case, granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided, that, unless such Liens are nonconsensual
and arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness, and (ii) Liens of a
collection bank arising under Section 4-210 of the UCC on items in the course of
collection;

(p)    Liens in favor of customs and revenue authorities arising as a matter of
law and in the ordinary course of business to secure payment of customs duties
in connection with the importation of goods;

(q)    statutory and common law landlords’ liens under leases to which the
Borrower or any of its Subsidiaries is a party;

(r)    Liens on assets of Foreign Subsidiaries and Subsidiaries of the Borrower
that are not Loan Parties securing Indebtedness of such Subsidiaries to the
extent such Indebtedness secured thereby is permitted under Section 8.2;

(s)    Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby do not exceed
$20,000,000 at any one time;

(t)    Liens arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers or Indebtedness
permitted under Section 8.2(v);

(u)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Group Member in
the ordinary course of business;

(v)    licenses of Intellectual Property granted by any Group Member in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Group Members;

(w)    Liens (i) on deposits of cash or Cash Equivalents in favor of the seller
of any property to be acquired in any Permitted Acquisition or any other
Investment permitted by this Agreement to be applied against the purchase price
for such Permitted Acquisition or Investment, (ii) consisting of an agreement to
dispose of any property in a permitted Disposition and (iii) earnest money
deposits of cash or Cash Equivalents made by any Group Member in connection with
any letter of intent or purchase agreement permitted hereunder;

(x)    Liens on cash or cash equivalents securing Indebtedness permitted by
Section 8.2(z);

(y)    [reserved];

 

86



--------------------------------------------------------------------------------

(z)    Liens on Collateral securing Indebtedness that is permitted to be
incurred by clauses (i) and (ii) of Section 8.2(j) with such Liens having the
ranking permitted by such clauses (i) and (ii); provided, that, the
representative for such Indebtedness that (i) is pari passu in right of security
to the Facility shall become party to and bound by the Pari Passu Lien
Intercreditor Agreement or (ii) is subordinated in right of security to the
Facility shall be become party to and bound by to the Junior Lien Intercreditor
Agreement;

(aa)    Liens on Collateral securing Indebtedness permitted by Section 8.2(x)
with such Liens having the ranking permitted by the definition of Incremental
Cap; provided, that, the representative for such Indebtedness that (i) is pari
passu in right of security to the Facility shall become party to and bound by
the Pari Passu Lien Intercreditor Agreement or (ii) is subordinated in right of
security to the Facility shall become party to and bound by the Junior Lien
Intercreditor Agreement;

(bb)    Liens in connection with the Permitted Sale Leaseback.

8.4    Fundamental Changes. Merge into, amalgamate or consolidate with any
Person, or permit any other Person to merge into, amalgamate or consolidate with
it, or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

(a)    any Subsidiary of the Borrower may be merged, consolidated or be
amalgamated (i) with or into the Borrower (provided, that the Borrower shall be
the continuing or surviving corporation), (ii) with or into any other Subsidiary
of the Borrower (provided, that if only one party to such transaction is a
Subsidiary Guarantor, the Subsidiary Guarantor shall be the continuing or
surviving corporation) or (iii) with or into any other Group Member; provided,
that, any Loan Party may only be merged, consolidated or amalgamated with a
Group Member that is not a Loan Party pursuant to Section 8.7(g);

(b)    any Subsidiary of the Borrower may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or any
Subsidiary Guarantor or any other Group Member; provided, that, any such
Disposition by a Loan Party to a Group Member that is not a Loan Party shall be
made pursuant to Section 8.7(g);

(c)    any Subsidiary that is not a Loan Party may (i) merge, consolidate or
otherwise combine (including via contribution or sale) with or into any
Subsidiary that is not a Loan Party or (ii) dispose of all or substantially all
of its assets (including any Disposition that is in the nature of a voluntary
liquidation) to (x) another Subsidiary that is not a Loan Party or (y) to a Loan
Party;

(d)    any Subsidiary may enter into any merger, consolidation or similar
transaction with another Person to effect a transaction permitted under
Section 8.7;

(e)    transactions permitted under Section 8.5 shall be permitted;

(f)    any Subsidiary of the Borrower may dissolve, liquidate or wind up its
affairs at any time; provided, that such dissolution, liquidation or winding up,
as applicable, could not reasonably be expected to have a Material Adverse
Effect; and

(g)    so long as no Event of Default exists or would result therefrom, Holdings
may merge or consolidate or amalgamate with or into any other Person (other than
the Borrower and any of its subsidiaries), so long as (i) Holdings shall be the
continuing or surviving Person or (ii) if the Person formed by or surviving any
such merger or consolidation or amalgamation is not Holdings, (A) the successor
Person shall expressly assume all the obligations of Holdings under this
Agreement and the other Loan Documents to which Holdings is a party pursuant to
a supplement hereto and/or thereto in a form reasonably satisfactory to the
Administrative Agent; (B) such successor shall be an entity organized under the
laws of the United States, any state thereof or the District of Columbia and
(C) such successor has no Indebtedness or other liabilities and engages in no
business activities and owns no material assets, in each case, other than as
permitted under Section 8.16; provided, that if the conditions set forth in this
clause (A) are satisfied are satisfied, the successor to Holdings will succeed
to, and be substituted for, Holdings under this Agreement.

 

87



--------------------------------------------------------------------------------

For the avoidance of doubt, nothing in this Agreement shall prevent Holdings or
any Subsidiary thereof from being converted into, or reorganized or
reconstituted as a limited liability company, limited partnership or
corporation; provided, that (i) the Administrative Agent shall have been
provided at least ten (10) days’ prior written notice of such change (or such
other period acceptable to the Administrative Agent in its sole discretion) and
(ii) the relevant Group Member shall take all such actions and execute all such
documents as the Administrative Agent or the Collateral Agent may reasonably
request in connection therewith.

8.5    Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of the Borrower or any Subsidiary,
issue or sell any shares of the Borrower’s or such Subsidiary’s Capital Stock to
any Person, except:

(a)    Dispositions of obsolete, damaged, uneconomic or worn out machinery,
parts, property or equipment, or property or equipment no longer used or useful,
in the conduct of its business, whether now owned or hereafter acquired;

(b)    the sale of inventory and owned or leased vehicles, each in the ordinary
course of business;

(c)    Dispositions permitted by Sections 8.4(a), (b), (c), (d) and (f);

(d)    the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor or, if such Subsidiary is not a Loan Party, to any
other Group Member;

(e)    any Subsidiary of the Borrower may Dispose of any assets to the Borrower
or any Subsidiary Guarantor or any other Group Member, and any Subsidiary that
is not a Subsidiary Guarantor may Dispose of any assets, or issue or sell
Capital Stock, to any other Subsidiary that is not a Subsidiary Guarantor;
provided, that, any such Disposition by a Loan Party to a Group Member that is
not a Loan Party is made pursuant to Section 8.7(g);

(f)    Dispositions of cash or Cash Equivalents in the ordinary course of
business in transactions not otherwise prohibited by this Agreement;

(g)    licenses granted by the Loan Parties with respect to Intellectual
Property, or leases or subleases, granted to third parties in the ordinary
course of business which, individually or in the aggregate, do not materially
interfere with the ordinary conduct of the business of the Loan Parties or any
of their Subsidiaries, taken as a whole;

(h)    the Disposition of other property; provided, that at least 75% of the
consideration received in connection therewith consists of cash or Cash
Equivalents;

(i)    the issuance or sale of shares of any Subsidiary’s Capital Stock to
qualify directors if required by applicable law;

(j)    Dispositions or exchanges of equipment or real property to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;

(k)    Dispositions of leases entered into in the ordinary course of business,
to the extent that they do not materially interfere with the business of the
Loan Parties and their Subsidiaries, taken as a whole;

 

88



--------------------------------------------------------------------------------

(l)    the abandonment or other Disposition of Intellectual Property that is, in
the reasonable judgment of the Borrower, no longer economically practicable to
maintain and material in the conduct of the business of the Loan Parties and
their Subsidiaries, taken as a whole;

(m)    the Disposition of Property which constitutes a Recovery Event;

(n)    Dispositions consisting of the sale, transfer, assignment or other
Disposition of accounts receivable in connection with the collection, compromise
or settlement thereof in the ordinary course of business and not as part of a
financing transaction;

(o)    Dispositions constituting Investments in compliance with Section 8.7;

(p)    dispositions of non-core assets acquired in connection with any Permitted
Acquisition in an aggregate amount not to exceed $4,000,000 per calendar year;

(q)    the disposition of property which constitutes, or which is subject to, a
Recovery Event;

(r)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(s)    sale or issuances of Qualified Capital Stock of Holdings to future,
present or former employees, officers, directors or consultants in respect of
compensation of services;

(t)    the unwinding of any Hedge Agreements;

(u)    Dispositions of intellectual property, so long as (i) the subject
intellectual property solely relates to products that are still in the
development phase and (ii) such disposition is made for cash and Cash
Equivalents in an amount not less than the fair market value of such property;

(v)    Dispositions listed on Schedule 8.5;

(w)    the Disposition of other property having a fair market value not to
exceed $30,000,000; and

(x)    the Permitted Sale Leaseback.

8.6    Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock or other common equity interests of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member, in
each case, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of Holdings or any Subsidiary (collectively, “Restricted
Payments”), except that:

(a)    any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor or any other Person that owns a direct equity interest in
such Subsidiary in proportion to such Person’s ownership interest in such
Subsidiary;

(b)    each Subsidiary may make Restricted Payments to the Borrower and to
Wholly Owned Subsidiaries (and, in the case of a Restricted Payment by a
non-Wholly Owned Subsidiary, to the Borrower and any Subsidiary and to each
other owner of Capital Stock or other equity interests of such Subsidiary on a
pro rata basis based on their relative ownership interests);

(c)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, Holdings may purchase, redeem or otherwise acquire
shares of its common stock or other

 

89



--------------------------------------------------------------------------------

common equity interests or warrants or options to acquire any such shares, in
each case, to the extent consideration therefor consists of the proceeds
received from the substantially concurrent issue of new shares of Qualified
Capital Stock (other than any Specified Equity Contribution);

(d)    (i) Holdings may make a Restricted Payment to (or to allow any direct or
indirect parent thereof to) pay for the repurchase, retirement or other
acquisition of Capital Stock of Holdings (or any direct or indirect parent
thereof) held by any future, present or former officers, directors, employees or
consultants of any Group Member (or any spouses, successors, administrators,
heirs or legatees of any of the foregoing) upon the death, disability or
termination of employment or services of such individual, and (ii) any Group
Member may purchase, redeem or otherwise acquire any Capital Stock from the
present or former employees, officers, directors and consultants of any Group
Member (or any spouses, successors, administrators, heirs or legatees of any of
the foregoing) pursuant to the terms of any employee stock option, incentive
stock or other equity-based plan or arrangement; provided, that the aggregate
amount of payments under this clause (d) shall not exceed in any fiscal year
$3,000,000 (with unused amounts in any fiscal year being carried over to
succeeding fiscal years subject to a maximum of $6,000,000 in any fiscal year)
plus, in each case, (x) any proceeds received by any Group Member after the date
hereof in connection with the issuance of Qualified Capital Stock (other than
any Specified Equity Contribution) that are used for the purposes described in
this clause (d) plus (y) the net cash proceeds of any “key-man” life insurance
policies of any Group Member that have not been used to make any repurchases,
redemptions or payments under this clause (d);

(e)    Holdings and the Borrower may make additional Restricted Payments in an
aggregate amount not to exceed the portion, if any, of the Available Amount on
such date that the Borrower elects to apply to this clause (e);

(f)    the Borrower or its Subsidiaries may make Permitted Tax Distributions;

(g)    (i) to the extent actually used by Holdings to pay such taxes, costs and
expenses, the Borrower may make Restricted Payments to or on behalf of Holdings
in an amount sufficient to pay franchise taxes or similar taxes or fees required
to maintain the legal existence of Holdings or its qualification to do business,
(ii) the Borrower may make Restricted Payments to or on behalf of Holdings in an
amount sufficient to pay out-of-pocket legal, accounting and filing costs and
other expenses in the nature of overhead in the ordinary course of business of
Holdings (or any direct or indirect parent thereof) to the extent such expenses
are attributable to the ownership or operation of the Borrower and the
Subsidiaries in an aggregate amount not to exceed $5,000,000 in any fiscal year,
(iii) the Borrower may make Restricted Payments to or on behalf of Holdings (or
any direct or indirect parent thereof) to enable Holdings to pay fees, salaries,
bonuses, expenses and indemnities owing to directors, officers and employees of
Holdings (or any direct or indirect parent thereof) to the extent such expenses
are attributable to the ownership or operation of the Borrower and the
Subsidiaries and (iv) the Borrower may make Restricted Payments to Holdings in
an amount sufficient to pay any Public Company Costs;

(h)    the Borrower may make Restricted Payments to Holdings (or any direct or
indirect parent thereof) the proceeds of which are used to make cash payments in
lieu of issuing fractional shares in connection with the exercise of warrants,
options, or other securities convertible into or exchangeable for Capital Stock
in an amount not to exceed $250,000 in any fiscal year;

(i)    Holdings may make Restricted Payments constituting non-cash repurchases
of Capital Stock of Holdings (or any direct or indirect parent thereof) deemed
to occur upon exercise of stock options or warrants (or equivalent) if such
Capital Stock represents a portion of the exercise price and/or related tax
liability of such options or warrants;

(j)    to the extent constituting Restricted Payments, any Group Member may
enter into transactions expressly permitted by Sections 8.4, 8.5 or 8.7;

(k)    [reserved];

 

90



--------------------------------------------------------------------------------

(l)    the Borrower may make Restricted Payments on its common stock (or
Restricted Payments to Holdings or any direct or indirect parent thereof to fund
Restricted Payments on such entity’s common stock), following the consummation
of a Qualified Public Offering, of up to 6% per annum of the net cash proceeds
received by or contributed to the Borrower in or from any Qualified Public
Offering;

(m)    Holdings and the Borrower may make additional Restricted Payments (i) in
an aggregate amount not to exceed $25,000,000 minus (A) the amount of Restricted
Debt Payments made in reliance on Section 8.8(a)(iii)(B) minus the outstanding
amount of any Investments made in reliance on Section 8.7(e)(ii);

(n)    the Borrower may make Restricted Payments to Holdings to fund Restricted
Payments to be made by Holdings pursuant to clause (c), (d), (e), (f), (m) or
(o) of this Section 8.6; and

(o)    Holdings and the Borrower may make additional Restricted Payments so long
as, after giving effect thereto on a pro forma basis, the Consolidated Leverage
Ratio does not exceed 3.50 to 1.00.

8.7    Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business line or unit of, or a division of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:

(a)    extensions of trade credit in the ordinary course of business;

(b)    Investments in cash and Cash Equivalents;

(c)    Guarantee Obligations permitted by Section 8.2;

(d)    loans and advances to present or prospective officers, directors and
employees of any Group Member in the ordinary course of business (including for
travel, entertainment, relocation and similar expenses) in an aggregate amount
for all Group Members not to exceed $2,500,000 at any time outstanding;

(e)    Investments made after the Closing Date by the Borrower or any of its
Subsidiaries in an aggregate amount (valued at cost, if applicable) not to
exceed

(i)    $25,000,000, plus

(ii)    $25,000,000, minus the amount of Restricted Payments made in reliance on
Section 8.6(m), minus any Restricted Debt Payments made in reliance on Section
8.8(a)(iii)(B);

(f)    intercompany Investments by (i) any Group Member in any Loan Party;
provided, that all such intercompany Investments to the extent such Investment
is a loan or advance owed to a Loan Party are evidenced by an intercompany note
and (ii) any Group Member that is not a Loan Party to any other Group Member
that is not a Loan Party;

(g)    intercompany Investments by any Loan Party in any Subsidiary, that, after
giving effect to such Investment, is not a Subsidiary Guarantor (including,
without limitation, Guarantee Obligations with respect to obligations of any
such Subsidiary, loans made to any such Subsidiary, Investments resulting from
mergers with or sales of assets to any such Subsidiary and Investments in
Foreign Subsidiaries) and Investments by any Subsidiaries that are not Loan
Parties in an amount (valued at cost) not to exceed $30,000,000 at any time
outstanding;

(h)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit or lease, utility and other similar deposits and
deposits with suppliers in the ordinary course of business;

 

91



--------------------------------------------------------------------------------

(i)    Permitted Acquisitions, including Investments by any Loan Party in any
Foreign Subsidiary the proceeds of which are promptly used by such Foreign
Subsidiary (directly or indirectly through another Foreign Subsidiary) to
consummate a Permitted Acquisition of Persons organized under the laws of,
and/or assets located in, a jurisdiction other than the United States or any
State thereof (and pay fees and expenses incurred in connection therewith);

(j)    Investments consisting of Hedge Agreements permitted by Section 8.11;

(k)    Investments existing as of the Closing Date and set forth in Schedule 8.7
and any extension or renewal thereof; provided, that the amount of any such
Investment is not increased at the time of such extension or renewal;

(l)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other Persons
to the extent reasonably necessary in order to prevent or limit loss or in
connection with the bankruptcy or reorganization of suppliers or customers and
in settlement of delinquent obligations of, and other disputes with, suppliers
or customers arising in the ordinary course of business;

(m)    Investments received as consideration in connection with Dispositions
permitted under Section 8.5 and Investments as consideration for services
provided by the Borrower and its Subsidiaries;

(n)    Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost, if applicable) not to exceed the portion, if any, of the
Available Amount on such date that the Borrower elects to apply to this clause
(n);

(o)    Investments by a Group Member that is not a Loan Party in the form of
Cash Pool Obligations;

(p)    loans and advances to Holdings (or any direct or indirect parent thereof)
in lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or any direct or indirect parent
thereof) in accordance with Section 8.6;

(q)    promissory notes or other obligations of directors, officers, employees
or consultants of a Group Member in connection with such directors’, officers’,
employees’ or consultants’ purchase of Capital Stock of Holdings (or any direct
or indirect parent thereof), so long as no cash or Cash Equivalent is advanced
by any Group Member in connection with such Investment;

(r)    purchases and other acquisitions of inventory, materials, equipment and
intangible property in the ordinary course of business;

(s)    leases, licenses and sublicenses of real or personal property in the
ordinary course of business;

(t)    mergers and consolidations in compliance with Section 8.4 (other than
Section 8.4(d));

(u)    [reserved];

(v)    Investments in joint ventures not to exceed $20,000,000 at any time
outstanding;

(w)    [reserved];

(x)    [reserved];

 

92



--------------------------------------------------------------------------------

(y)    additional Investments so long as, after giving effect thereto on a pro
forma basis, the Consolidated Leverage Ratio does not exceed 4.00 to 1.00; and

(z)    Investments permitted by Section 8.2(y).

8.8    Optional Payments and Modifications of Certain Debt Instruments.

(a)    Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any Junior Debt (collectively “Restricted Debt
Payments”), except for:

(i)    Permitted Refinancings;

(ii)    Restricted Debt Payments in an aggregate amount not to exceed the
portion, if any, of the Available Amount on such date that the Borrower elects
to apply to this clause (a)(ii);

(iii)    Restricted Debt Payments in an aggregate amount not to exceed:

(A)    $25,000,000, plus

(B)    $25,000,000, minus the amount of Restricted Payments made in reliance on
Section 8.6(m), minus the amount of any Investments made in reliance on Section
8.7(e)(ii); and

(iv)    additional Restricted Debt Payments so long as, after giving effect
thereto on a pro forma basis, the Consolidated Leverage Ratio does not exceed
3.50 to 1.00;

(b)    amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Junior Debt (other than any amendment that is not materially adverse to the
Lenders, it being agreed that any amendment, modification, waiver or other
change that, in the case of any Junior Debt, would extend the maturity or reduce
the amount of any payment of principal thereof or reduce the rate or extend any
date for payment of interest thereon is not materially adverse to the Lenders);
or amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Qualified Capital Stock that would cause such Qualified Capital Stock to become
Disqualified Capital Stock; and

(c)    amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Organizational Document of any Loan Party or any Pledged Company if such
amendment, modification, waiver or change could reasonably be expected to have a
Material Adverse Effect.

8.9    Transactions with Affiliates. Enter into any transaction of any kind
involving payments in excess of $2,000,000 in any fiscal year with any Affiliate
of the Borrower, whether or not in the ordinary course of business, other than
on fair and reasonable terms substantially as favorable to Holdings or such
Subsidiary as would be obtainable by Holdings or such Subsidiary at the time in
a comparable arm’s length transaction with a Person other than an Affiliate,
except:

(a)    transactions between Holdings and its Subsidiaries;

(b)    loans or advances to directors, officers and employees permitted under
Section 8.7(d) and transactions permitted by Sections 8.2(r), 8.2(s) and 8.7(q);

(c)    the payment of reasonable and customary fees, compensation, benefits and
incentive arrangements paid or provide to, and indemnities provided on behalf
of, officers, directors, employees or consultants of the Borrower, Holdings (or
any direct or indirect parent thereof) or any of its Subsidiaries;

 

93



--------------------------------------------------------------------------------

(d)    (i) any issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by Holdings’ board
of managers (or similar governing body) or the senior management thereof and
(ii) any repurchases of any issuances, awards or grants issued pursuant to
clause (i), in each case, to the extent permitted by Section 8.6;

(e)    employment arrangements entered into in the ordinary course of business
between Holdings or any Subsidiary and any employee thereof;

(f)    any Restricted Payment permitted by Section 8.6;

(g)    the Transactions and the payment of all fees and expenses related to the
Transactions as set forth in the Confidential Information Memorandum;

(h)    [reserved];

(i)    Intellectual Property licenses to Group Members in existence on the
Closing Date;

(j)    sales of Qualified Capital Stock of Holdings to Affiliates of the
Borrower not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith;

(k)    any transaction with an Affiliate where the only consideration paid by
any Loan Party is Qualified Capital Stock of Holdings;

(l)    transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods and services, in each case, in the ordinary
course of business and otherwise not prohibited by the Loan Documents;

(m)    transactions in the ordinary course of business with (i) Unrestricted
Subsidiaries or (ii) joint ventures in which Holdings or a Subsidiary thereof
holds or acquires an ownership interest (whether by way of Capital Stock or
otherwise) so long as the terms of any such transactions are no less favorable
to Holdings or Subsidiary participating in such joint ventures than they are to
other joint venture partners; and

(n)    the transactions listed on Schedule 8.9.

8.10    Sales and Leasebacks. Enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred, unless (i) the sale of such property is permitted by
Section 8.5 and (ii) any Liens arising in connection with its use of such
property are permitted by Section 8.3.

8.11    Hedge Agreements. Enter into any Hedge Agreement, except Hedge
Agreements entered into in the ordinary course of business and not for
speculative purposes.

8.12    Changes in Fiscal Periods. Permit any change in the fiscal year of the
Borrower; provided, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent (such acceptance not to be unreasonably
withheld or delayed), in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

8.13    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits, limits or imposes any condition upon the
ability of any Group Member to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired
other than (a) this

 

94



--------------------------------------------------------------------------------

Agreement, the other Loan Documents and documents governing any Incremental
Equivalent Debt, (b) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (c) any agreement governing the Permitted Sale Leaseback, (d) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (e) customary provisions
in leases, licenses and other contracts restricting the assignment thereof,
(f) any licenses in connection with the Subject IP, (g) any other agreement that
does not restrict in any manner (directly or indirectly) Liens created pursuant
to the Loan Documents or any Collateral securing the Obligations and does not
require the direct or indirect granting of any Lien securing any Indebtedness or
other obligation by virtue of the granting of Liens on or pledge of Property of
any Loan Party to secure the Obligations and (h) any prohibition or limitation
that (i) exists pursuant to applicable Requirements of Law, (ii) consists of
customary restrictions and conditions contained in any agreement relating to any
transaction permitted under Section 8.4 or the sale of any property permitted
under Section 8.5, (iii) restricts subletting or assignment of leasehold
interests contained in any lease governing a leasehold interest of any Group
Member, (iv) exists in any agreement in effect at the time such Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into in contemplation of such Person becoming a Subsidiary, (v) exists in any
instrument governing Indebtedness assumed in connection with any Permitted
Acquisition, which encumbrance or restriction is not applicable to any Person,
or the Property or assets of any Person, other than the Person or the Property
or assets of the Person so acquired or (vi) is imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents or the
contracts, instruments or obligations referred to in clause (b), (c), (d), (e),
(f), (g)(iv) or (g)(v); provided, that such amendments and refinancings are no
more materially restrictive with respect to such prohibitions and limitations
than those in effect prior to such amendment or refinancing (as determined in
good faith and, if requested by the Administrative Agent, certified in writing
to the Administrative Agent by a Responsible Officer of the Borrower).

8.14    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of:

(i)    any restrictions existing under (x) the Loan Documents and (y) any
Incremental Equivalent Debt and, in each case, any Permitted Refinancing
thereof,

(ii)    any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary,

(iii)    any restrictions set forth in the agreement governing any Indebtedness
incurred under Section 8.2(j), so long as the restrictions set forth therein are
not materially more restrictive than the corresponding provisions in the Loan
Documents,

(iv)    any agreements governing any purchase money Liens, Capital Lease
Obligations or the Permitted Sale Leaseback otherwise permitted hereby (in which
case, any prohibition or limitation shall only be effective against the assets
financed thereby),

(v)    restrictions and conditions existing on the date hereof identified on
Schedule 8.14 (but not to any amendment or modification expanding the scope or
duration of any such restriction or condition),

(vi)    restrictions or conditions imposed by any agreement relating to Liens
permitted by this Agreement but solely to the extent that such restrictions or
conditions apply only to the property or assets subject to such permitted Lien,

 

95



--------------------------------------------------------------------------------

(vii)    customary provisions in leases, licenses and other contracts entered
into in the ordinary course of business restricting the assignment thereof,

(viii)    customary restrictions in joint venture agreements and other similar
agreements applicable to joint ventures permitted hereunder and applicable
solely to such joint venture,

(ix)    any agreement of a Foreign Subsidiary governing Indebtedness permitted
to be incurred or permitted to exist under Section 8.2,

(x)    any agreement or arrangement already binding on a Subsidiary when it is
acquired so long as such agreement or arrangement was not created in
anticipation of such acquisition,

(xi)    Requirements of Law,

(xii)    customary restrictions and conditions contained in any agreement
relating to any transaction permitted under Section 8.4 or the sale of any
property permitted under Section 8.5 pending the consummation of such
transaction or sale,

(xiii)    any agreement in effect at the time such Subsidiary becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into in
connection with or in contemplation of such Person becoming a Subsidiary of the
Borrower,

(xiv)    any instrument governing Indebtedness assumed in connection with any
Permitted Acquisition, which encumbrance or restriction is not applicable to any
Person, or the Property or assets of any Person, other than the Person or the
Property or assets of the Person so acquired, or

(xv)    any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents or the
contracts, instruments or obligations referred to in clause (vi), (x), (xiii) or
(xiv) of this Section; provided, that such amendments or refinancings are no
more materially restrictive with respect to such encumbrances and restrictions
than those in effect prior to such amendment or refinancing (as determined in
good faith and, if requested by the Administrative Agent, certified in writing
to the Administrative Agent by a Responsible Officer of the Borrower).

8.15    Lines of Business. Enter into any business, either directly or through
any Subsidiary, except for those businesses in which Holdings and its
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Transactions) or that are reasonably related, incidental, ancillary or
complementary thereto.

8.16    Holding Company. In the case of Holdings, engage in any business or
activity other than (a) the ownership of all outstanding Capital Stock in the
Borrower, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative activities as a member of the consolidated
group of companies, that includes the Loan Parties, (d) the execution and
delivery of the Loan Documents to which it is a party and the performance of its
obligations thereunder, (e) the incurrence of Indebtedness permitted to be
incurred by Holdings pursuant to Section 8.2, (f) the consummation of any
Permitted Acquisition, so long as any assets acquired in connection with such
Permitted Acquisition are owned by the Borrower or a Subsidiary of the Borrower
immediately following such Permitted Acquisition, (g) Restricted Payments
permitted to be made or received by Holdings under Section 8.6, (h) the
consummation of a Qualified Public Offering or any other issuance of its Capital
Stock, (i) any transaction that Holdings is expressly permitted or contemplated
to enter into or consummate under this Section 8, and (j) activities incidental
to the businesses or activities described in clauses (a) through (i) of this
Section 8.16.

 

96



--------------------------------------------------------------------------------

SECTION 9. EVENTS OF DEFAULT

9.1    Events of Default. If any of the following events shall occur and be
continuing:

(a)    the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, fee or any
other amount payable hereunder or under any other Loan Document, within five
(5) days after any such interest or other amount becomes due in accordance with
the terms hereof; or

(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c)    any Loan Party shall default in the observance or performance of any
agreement contained in Section 7.4(a) (with respect to the Borrower only),
Section 7.7(a) or Section 8 of this Agreement; or

(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in clauses(a) through (c) of this Section 9.1), and such
default shall continue unremedied for a period of thirty (30) days after any
such days after notice to the Borrower from the Administrative Agent; or

(e)    any Group Member (i) defaults in making any payment of any principal of
any Material Indebtedness (including any Guarantee Obligation or Hedge Agreement
that constitutes Material Indebtedness, but excluding the Loans) on the
scheduled or original due date with respect thereto; or (ii) defaults in making
any payment of any interest on any such Material Indebtedness beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) defaults in the observance or performance of
any other agreement or condition relating to any such Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Material Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Material Indebtedness to become due prior to its stated maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder or (in
the case of any such Material Indebtedness constituting a Guarantee Obligation)
to become payable; or

(f)    (i) any Group Member (other than an Immaterial Subsidiary) shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member (other than an Immaterial Subsidiary) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member (other than an Immaterial Subsidiary) any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of the assets of the Group
Members, taken as a whole, that results in the entry of an order for any such
relief that shall not have been vacated, discharged, or stayed or bonded pending
appeal within sixty (60) days after any such days from the entry thereof; or
(iv) any Group Member (other than an Immaterial Subsidiary) shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or

 

97



--------------------------------------------------------------------------------

(g)    (i) any failure to satisfy the minimum funding standard under Section 412
of the Code or Section 302 of ERISA, whether or not waived, shall occur with
respect to any Single Employer Plan or any Lien in favor of the PBGC or a Single
Employer Plan or Multiemployer Plan shall arise on the assets of the Borrower or
any Commonly Controlled Entity, (ii) a Reportable Event shall occur, or
proceedings shall commence under Section 4042 of ERISA to have a trustee
appointed, or a trustee shall be appointed, with respect to a Single Employer
Plan, (iii) any Single Employer Plan shall be terminated under Section 4041(c)
of ERISA, (iv) any withdrawal by the Borrower or any Commonly Controlled Entity
from a Single Employer Plan subject to Section 4063 of ERISA during a plan year
in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) shall occur or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA shall occur, (v) any Group Member or
any Commonly Controlled Entity shall, or is reasonably likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, (vi) any failure to make a required
contribution to a Multiemployer Plan shall occur, (vii) the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Single Employer Plan, or (viii) any Group Member shall engage in
any nonexempt “prohibited transaction” (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) involving any Plan; and, in each case, in
clauses (i) through (viii) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

(h)    one or more judgments or decrees shall be entered against any Group
Member and the same shall not have been vacated, discharged, stayed or bonded
pending appeal for a period of thirty (30) consecutive days and any such
judgments or decrees is for the payment of money, individually or in the
aggregate (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage), of $20,000,000 or more; or

(i)    any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Subsidiary of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
(except to the extent the loss of perfection or priority results from the
failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing Collateral or to file Uniform Commercial
Code continuation statements); or any Loan Party or any Subsidiary of any Loan
Party shall so assert in writing; or

(j)    the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Subsidiary of any Loan Party shall so assert in writing; or

(k)    a Change of Control occurs; or

(l)    (i) any of the Obligations of the Loan Parties under the Loan Documents
for any reason shall cease to be “senior debt,” “senior indebtedness,”
“designated senior debt,” “guarantor senior debt” or “senior secured financing”
(or any comparable term) under, and as defined in, any Junior Financing
Documentation, (ii) the subordination provisions set forth in any Junior
Financing Documentation shall, in whole or in part, cease to be effective or
cease to be legally valid, bonding and enforceable against the holders of any
Junior Financing, if applicable, or (iii) any Loan Party or any Subsidiary of
any Loan Party, shall assert any of the foregoing in writing;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (f) above with respect to the Borrower or Holdings, automatically the
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents shall immediately become due and payable, and (B) if such event
is any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of

 

98



--------------------------------------------------------------------------------

the Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to 102% the aggregate then
undrawn and unexpired amount of such Letters of Credit. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts or other demands for payment drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired (without any pending drawing thereon) or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents in accordance with the Guarantee and Collateral
Agreement. After all such Letters of Credit shall have expired (without any
pending drawing thereon) or been fully drawn upon, all Reimbursement Obligations
shall have been satisfied and all other obligations of the Borrower hereunder
and under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto). Except as expressly provided
above in this Section 9.1, presentment, demand, protest and all other notices of
any kind are hereby expressly waived by the Borrower.

9.2    Borrower’s Right to Cure. Notwithstanding anything to the contrary
contained in Section 9.1, in the event of any Event of Default or potential
Event of Default under the covenant set forth in Section 8.1 with respect to any
fiscal quarter, at any time during such fiscal quarter and until the expiration
of the tenth (10th) Business Day after the date on which financial statements
are required to be delivered with respect to the applicable fiscal quarter
hereunder, if Holdings receives a Specified Equity Contribution, Holdings may
apply the amount of the net cash proceeds thereof to increase Consolidated
EBITDA with respect to such applicable quarter; provided, that (i) such net cash
proceeds (x) are actually received by Holdings as cash equity other than
Disqualified Capital Stock (including through capital contribution of such net
cash proceeds to Holdings) and contributed as cash equity to the Borrower no
later than ten (10) Business Days after the date on which financial statements
are required to be delivered with respect to such fiscal quarter hereunder and
(y) are Not Otherwise Applied; (ii) in each period of four consecutive fiscal
quarters, there shall be at least two fiscal quarters in which no Specified
Equity Contribution is made, (iii) no more than five Specified Equity
Contributions shall be made in the aggregate during the term of this Agreement;
(iv) the amount of any Specified Equity Contribution shall be no more than the
amount required to cause Holdings to be in pro forma compliance with Section 8.1
for any applicable period; (v) all Specified Equity Contributions shall be
disregarded for purposes of determining any baskets with respect to the
covenants contained in this Agreement, the calculation of the Available Amount
and the determination of the Applicable Margin and Commitment Fee Rate;
(vi) there shall be no pro forma reduction in Indebtedness with the proceeds of
any Specified Equity Contribution for determining compliance with Section 8.1
for the applicable fiscal quarter in which such Specified Equity Contribution
was received; and (vii) upon the Administrative Agent’s receipt of a written
notice from the Borrower that the Borrower intends to make a Specified Equity
Contribution (a “Notice of Intent to Cure”), until the tenth (10th) Business Day
following the date on which financial statements for the fiscal quarter to which
such Notice of Intent to Cure relates are required to be delivered pursuant to
Section 7.1, neither the Administrative Agent (nor any sub-agent therefor) nor
any Lender shall exercise any right to accelerate the Loans or terminate the
Revolving Commitments or any Incremental Revolving Commitments, and none of the
Administrative Agent (nor any sub-agent therefor) nor any Lender or Secured
Party shall exercise any right to foreclose on or take possession of the
Collateral or any other right or remedy under the Loan Documents, solely on the
basis of the relevant Event of Default under Section 8.1; provided, that the
Borrower may not request any borrowing or issuance of any Letter of Credit
during such period.

SECTION 10. THE AGENTS

10.1    Appointment.

(a)    Each Lender (and, if applicable, each other Secured Party) hereby
irrevocably designates and appoints each Agent as the agent of such Lender (and,
if applicable, each other Secured Party) under this Agreement and the other Loan
Documents, and each such Lender (and, if applicable, each other Secured Party)
irrevocably authorizes such Agent, in such capacity, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms of this Agreement and the other Loan Documents, together
with such other

 

99



--------------------------------------------------------------------------------

powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary elsewhere in this Agreement, no Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender or other Secured Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against any
Agent.

(b)    Each of the Secured Parties hereby irrevocable designates and appoints
JPMorgan as collateral agent of such Secured Party under this Agreement and the
other Loan Documents, and each such Secured Party irrevocably authorizes the
Collateral Agent, in such capacity, to take such action on its behalf as are
necessary or advisable with respect to the Collateral under this Agreement or
any of the other Loan Documents, together with such powers as are reasonably
incidental thereto. The Collateral Agent hereby accepts such appointment.

10.2    Delegation of Duties. Each Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

10.3    Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, members, partners, employees, agents, attorneys-in-fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders or any other Secured
Party for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or any Specified Hedge Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agents under or in connection with, this Agreement or any other Loan Document or
any Specified Hedge Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any Specified Hedge Agreement or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document or any Specified Hedge
Agreement, or to inspect the properties, books or records of any Loan Party.

10.4    Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent shall deem and treat the Lender specified in the
Register with respect to any amount owing hereunder as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent. Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders or the
Majority Facility Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Agents shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders or the Majority Facility Lenders), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans and all other Secured Parties.

10.5    Notice of Default. No Agent shall be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder unless such Agent
has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this

 

100



--------------------------------------------------------------------------------

Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement); provided, that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Secured Parties.

10.6    Non-Reliance on Agents and Other Lenders. Each Lender (and, if
applicable, each other Secured Party) expressly acknowledges that neither the
Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates have made any representations or warranties to
it and that no act by any Agent hereafter taken, including any review of the
affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by any Agent to any Lender or any
other Secured Party. Each Lender (and, if applicable, each other Secured Party)
represents to the Agents that it has, independently and without reliance upon
any Agent or any other Lender or any other Secured Party, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their affiliates
and made its own decision to make its Loans hereunder and enter into this
Agreement, any Specified Hedge Agreement or any Specified Cash Management
Agreement. Each Lender (and, if applicable, each other Secured Party) also
represents that it will, independently and without reliance upon any Agent or
any other Lender or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, any Specified Hedge Agreement or
any Specified Cash Management Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or any other Secured Party with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

10.7    Indemnification. To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section 11.5 to be paid by it to any
Agent Related Party (or any sub-agent thereof), each Lender severally agrees to
pay to such Agent Related Party (or any such sub-agent thereof) such Lender’s
Aggregate Exposure Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that (a) the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any Agent Related Party (or any such sub-agent thereof) and (b) no
Lender shall be liable for the payment of any portion of such unreimbursed
expense or indemnified loss, claim, damage, liability or related expense that is
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section 10.7 shall survive the payment of the Loans and all
other amounts payable hereunder.

10.8    Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letters of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender,” “Lenders,” “Secured
Party” and “Secured Parties” shall include each Agent in its individual
capacity.

10.9    Successor Administrative Agent. The Administrative Agent and the
Collateral Agent may resign as Administrative Agent and Collateral Agent,
respectively, upon ten (10) Business Days’ notice to the Lenders and the
Borrower. If the Administrative Agent or Collateral Agent, as applicable, shall
resign as Administrative Agent or Collateral Agent, as applicable, under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 9.1(a) or Section 9.1(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent or Collateral Agent, as applicable, and the
term “Administrative Agent” or “Collateral Agent,” as applicable, shall

 

101



--------------------------------------------------------------------------------

mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s or Collateral Agent’s, as applicable, rights,
powers and duties as Administrative Agent or Collateral Agent, as applicable,
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or Collateral Agent, as applicable, or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent or Collateral Agent, as
applicable, by the date that is ten (10) Business Days following a retiring
Administrative Agent’s or Collateral Agent’s, as applicable, notice of
resignation, the retiring Administrative Agent’s or Collateral Agent’s, as
applicable, resignation shall nevertheless thereupon become effective and the
Required Lenders shall assume and perform all of the duties of the
Administrative Agent or Collateral Agent, as applicable, hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. After any retiring Administrative Agent’s or Collateral Agent’s, as
applicable, resignation as Administrative Agent or retiring Collateral Agent’s
resignation as Collateral Agent, as applicable, the provisions of this
Section 10 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent or Collateral Agent, as
applicable, under this Agreement and the other Loan Documents.

10.10    Agents Generally. The Joint Lead Arrangers shall not have any duties or
responsibilities hereunder in its capacity as such.

10.11    Lender Action. Each Lender agrees that it shall not take or institute
any actions or proceedings, judicial or otherwise, for any right or remedy
against any Loan Party or any other obligor under any of the Loan Documents, the
Specified Hedge Agreements or the Specified Cash Management Agreements
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceeds, or otherwise commence any remedial procedures, with respect
to any Collateral or any other property of any such Loan Party, without the
prior written consent of the Administrative Agent; provided, that the foregoing
shall not prohibit any Lender from filing proofs of claim during the pendency of
a proceeding relative to any Loan Party under any bankruptcy or other debtor
relief law.

10.12    Withholding Tax. To the extent required by any applicable law (as
determined in good faith by the Agent), an Agent may withhold from any payment
to any Lender under any Loan Document an amount equal to any applicable
withholding Tax. If the IRS or any Governmental Authority asserts a claim that
the Agent did not properly withhold Tax from any amount paid to or for the
account of any Lender for any reason (including because the appropriate form was
not delivered or was not properly executed, or because such Lender failed to
notify the Agent of a change in circumstances that rendered the exemption from,
or reduction of, withholding Tax ineffective), such Lender shall indemnify and
hold harmless the Agent (to the extent that the Agent has not already been
reimbursed by the Borrower and without limiting or expanding the obligation of
the Borrower to do so) for all amounts paid, directly or indirectly, by the
Agent as Tax or otherwise, including any penalties, additions to Tax or interest
thereon, together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the Agent.
The agreements in this Section 10.12 shall survive the resignation and/or
replacement of the Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Loans and the repayment, satisfaction or
discharge of all obligations under this Agreement. For the avoidance of doubt,
for purposes of this Section 10.12, the term “Lender” shall include the Issuing
Lender.

SECTION 11. MISCELLANEOUS

11.1    Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party to the relevant Loan Document may, or, with the written consent
of the Required Lenders, the Administrative Agent and each Loan Party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that

 

102



--------------------------------------------------------------------------------

(i)    the consent of each Lender directly and adversely affected thereby (but
not the consent of the Required Lenders) shall be required for any waiver,
amendment or modification that forgives the principal amount or extends the
final scheduled date of maturity of any Loan, extends the scheduled date of any
amortization payment in respect of any Term Loan, reduces the stated rate of any
interest or forgives or reduces any interest or fee payable hereunder (except in
connection with the waiver of applicability of any post-default increase in
interest rates, which waiver shall be effective with the consent of the Required
Lenders), extends the scheduled date of any payment thereof, or increases the
amount or extends the expiration date of any Lender’s Commitment; provided, that
neither any amendment, modification or waiver of a mandatory prepayment required
hereunder, nor any amendment of Section 4.2 or any related definitions,
including Asset Sale, Excess Cash Flow, or Recovery Event, shall constitute a
reduction of the amount of, or an extension of the scheduled date of, any
principal installment of any Loan or Note or other amendment, modification or
supplement to which this clause (i) is applicable; and

(ii)    no such waiver and no such amendment, supplement or modification shall,
without the consent of all Lenders:

(A)    eliminate or reduce the voting rights of any Lender under this
Section 11.1 without the written consent of such Lender;

(B)    reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release Holdings or all or substantially
all of the Subsidiary Guarantors from their obligations under the Guarantee and
Collateral Agreement, in each case, without the written consent of all Lenders;

(C)    reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility;

(D)    amend, modify or waive any provision of Section 10 or any other provision
in any manner which increases the obligations or diminishes the rights of any
Agent without the written consent of each Agent adversely affected thereby;

(E)    [reserved];

(F)    amend, modify or waive any provision of Sections 3.7 to 3.15 or any other
provision hereof in any manner which increases the obligations or diminishes the
rights of the Issuing Lender without the written consent of each Issuing Lender;

(G)    change the order of application set forth in Section 6.5 of the Guarantee
and Collateral Agreement;

(H)    amend, modify or waive any provision of Section 4.8(a), 4.8(b) or 4.8(c)
in any manner; and

(I)    release all or substantially all of the Guarantors or the Collateral
without the written consent of all Lenders, except as otherwise may be provided
in this Agreement or the other Loan Documents.

 

103



--------------------------------------------------------------------------------

(iii)    no such waiver, amendment, supplement or modification shall, without
the written consent of the Required Revolving Lenders, amend, modify or waive
Section 6.2 if the effect of such amendment, modification or waiver is to
require the Revolving Lenders to make Revolving Loans when such Revolving
Lenders would not otherwise be required to do so.

In the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided.
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans plus accrued
interest, fees and expenses related thereto, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans) and (d) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing.

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all (or all affected) Lenders (including
all Lenders under a single Facility), the consent of the Required Lenders (or
Majority Facility Lenders, as the case may be) is obtained, but the consent of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained being referred to as a “Non-Consenting Lender”), then,
so long as the Administrative Agent is not a Non-Consenting Lender, the
Administrative Agent or a Person reasonably acceptable to the Administrative
Agent shall have the right but not the obligation to purchase at par from such
Non-Consenting Lenders, and such Non-Consenting Lenders agree that they shall,
upon the Administrative Agent’s request, sell and assign to the Administrative
Agent or such Person, all of the Term Loans and Revolving Commitments of such
Non-Consenting Lenders for an amount equal to the principal balance of all such
Term Loans and/or outstanding Revolving Loans held by such Non-Consenting
Lenders and all accrued interest and fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment and Assumption. In addition to the foregoing, the Borrower may
replace any Non-Consenting Lender pursuant to Section 4.13.

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated), modified or supplemented with the written
consent of the Administrative Agent and the Borrower (a) to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or Issuing Lender,
(b) to add one or more additional credit facilities with respect to Incremental
Term Loans to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, as applicable, and the accrued interest and fees in respect
thereof and (c) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders; provided, that the conditions set forth in Section 2.4 are satisfied.

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definitions of “Required Lenders” and
“Majority Facility Lenders” will automatically be deemed modified accordingly
for the duration of such period); provided,

 

104



--------------------------------------------------------------------------------

that, subject to the limitations set forth in the first paragraph of this
Section 11.1, any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.

11.2    Notices.

(a)    All notices and other communications provided for hereunder shall be
either (i) in writing (including telecopy or e-mail communication) and mailed,
telecopied or delivered or (ii) as and to the extent set forth in Section
11.2(b) and in the proviso to this Section 11.2(a), in an electronic medium and
as delivered as set forth in Section 11.2(b):

If to the Borrower:

Lantheus Medical Imaging, Inc.

331 Treble Cove Road

North Billerica, MA 01862

Attention: Jack Crowley, Chief Financial Officer

Email: jack.crowley@lantheus.com

Telephone: 978-671-8734

Telecopier: 978-671-8688

with a copy to:

Lantheus Medical Imaging, Inc.

331 Treble Cove Road

North Billerica, MA 01862

Attention: Michael Duffy, SVP, General Counsel and Secretary

Email: michael.duffy@lantheus.com

Telephone: 978-671-8408

Fax No.: 978-671-8724

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Andrew J. Yoon

E-mail: andrew.yoon@weil.com

Telephone: 212-310-8689

Fax No.: (212) 310-8007

If to the Administrative Agent or Collateral Agent:

JPMorgan Chase Bank, N.A.

Attention: Susan Thomas

10 South Dearborn St., L2

Chicago, IL 60608

Phone: 312-732-7982

Fax: 844-490-5663

Email: jpm.agency.cri@jpmorgan.com

 

105



--------------------------------------------------------------------------------

with a copy to:

JPMorgan Chase Bank, N.A.

Attention: Justin Back

186 Wood Ave South, Floor 2

Iselin, NJ 08830

Phone: 732-650-3875

Fax: 407-218-5259

Email: justin.back@jpmorgan.com

or, as to any party, at such other address as shall be designated by such party
in a written notice to the other parties; provided, however, that materials and
information described in Section 11.2(b) shall be delivered to the
Administrative Agent in accordance with the provisions thereof or as otherwise
specified to the Borrower by the Administrative Agent. All such notices and
other communications shall, when mailed, be effective four days after having
been mailed by regular mail, one (1) Business Day after having been mailed by
overnight courier, and when telecopied or E-mailed, be effective when properly
transmitted, except that notices and communications to any Agent pursuant to
Sections 2, 3, 4, 6 and 10 shall not be effective until received by such Agent.
Delivery by telecopier of an executed counterpart of a signature page to any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof.

(b)    The Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing, borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any default or event of
default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent to an electronic address specified by the
Administrative Agent to the Borrower (the “Platform”). In addition, the Borrower
agrees to continue to provide the Communications to the Agents in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

(c)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE ADMINISTRATIVE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS, EXCEPT TO THE EXTENT
THE LIABILITY OF SUCH PERSON IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “ADMINISTRATIVE AGENT PARTIES”) HAVE ANY LIABILITY TO THE
BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent

 

106



--------------------------------------------------------------------------------

for purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on the Platform and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Administrative Agent shall provide the Borrower with a
reasonable opportunity to review any information proposed to be distributed to
the Lenders and, if the Borrower advises the Administrative Agent that any such
information should be not be distributed to Public Lenders, then the
Administrative Agent will not post such information on that portion of the
Platform designated for such Public Lenders unless the Borrower otherwise
consents. The Borrower hereby agrees that (x) unless clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof, the Administrative Agent shall be
entitled to treat any Borrower Materials as being suitable only for posting on a
portion of the Platform not marked as “Public Investor”, (y) by marking Borrower
Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
and (z) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated as “Public Investor”.
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains material non-public information: (1) the Loan
Documents and (2) notification of changes in the terms of the Facility.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws. In the event that any Public Lender has determined for itself
to not access any information disclosed through the Platform or otherwise, such
Public Lender acknowledges that (i) other Lenders may have availed themselves of
such information and (ii) neither the Borrower nor any of its Affiliates nor the
Administrative Agent has any responsibility for such Public Lender’s decision to
limit the scope of the information it has obtained in connection with this
Agreement and the other Credit Documents.

11.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding and so
long as the Commitments of any Lender have not been terminated.

 

107



--------------------------------------------------------------------------------

11.5    Payment of Expenses.

(a)    The Borrower agrees (i) to pay or reimburse each Agent and the Joint Lead
Arrangers for all of their reasonable and documented out-of-pocket costs and
expenses associated with the syndication of the Facilities and incurred in
connection with the preparation, negotiation, execution and delivery, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents, any security arrangements in connection therewith and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable invoiced fees and disbursements of counsel to such parties
(provided, that, unless there is a conflict of interest, such fees and
disbursements shall not include fees and disbursements for more than one primary
counsel and one local counsel in each relevant jurisdiction) and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Closing Date (in the case of amounts to
be paid on the Closing Date) and from time to time thereafter as such parties
shall deem appropriate, (ii) to pay or reimburse each Lender and Agent for all
its reasonable documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, or during any
workout or restructuring, including the reasonable and invoiced fees and
disbursements of counsel to such parties (provided, that such fees and
disbursements shall not include fees and disbursements for more than one primary
counsel and one local counsel in each relevant jurisdiction), (iii) to pay,
indemnify, and hold each Lender and each Agent harmless from, any and all
recording and filing fees, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(iv) to pay, indemnify, and hold each Lender and Agent and the Joint Lead
Arrangers and their respective affiliates (including, without limitation,
controlling persons) and each member, partner, director, officer, employee,
advisor, agent, affiliate, successor, partner, member, representative and assign
of each of the forgoing (each, an “Indemnitee”) harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents (regardless of
whether any Loan Party is or is not a party to any such actions or suits) and
any such other documents or each Letter of Credit, including any of the
foregoing relating to the use of proceeds of the Loans or any Letter of Credit,
and the reasonable and documented fees, disbursements and other charges of one
legal counsel to such Indemnitees taken as a whole (and, if applicable, one
local counsel to such persons taken as a whole in each appropriate jurisdiction
and, in the case of a conflict of interest, one additional local counsel in each
appropriate jurisdiction to all affected Indemnitees taken as a whole) in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document; provided, that this clause (iv) shall not
apply with respect to Taxes, other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim (all the foregoing in this clause
(iv), collectively, the “Indemnified Liabilities”); provided, that the Borrower
shall not have any obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the bad faith, gross negligence or willful misconduct of, or
material breach of any Loan Documents by, such Indemnitee or its controlled
affiliates, officers or employees acting on behalf of such Indemnitee or any of
its controlled affiliates. Statements payable by the Borrower pursuant to this
Section 11.5 shall be submitted to the Chief Financial Officer, at the address
of the Borrower set forth in Section 11.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section 11.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

(b)    To the fullest extent permitted by applicable law, neither the Borrower
nor any Indemnitee shall assert, and each of the Borrower and each Indemnitee
does hereby waive, any claim against any party hereto, on any theory of
liability, for special, indirect, exemplary, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided, that
the foregoing shall not limit the indemnification obligations of the Borrower
under clause (a) above. No Indemnitee shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, except to the
extent such damages are

 

108



--------------------------------------------------------------------------------

found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the bad faith, gross negligence or willful misconduct of,
or material breach of any Loan Documents by, such Indemnitee or its controlled
affiliates, officers or employees acting on behalf of such Indemnitee or any of
its controlled affiliates in connection with the Transactions.

(c)    The Borrower shall not, without the prior written consent of the
Indemnitee, settle, compromise, consent to the entry of any judgment in or
otherwise seek to terminate any proceeding in respect of which indemnification
may be sought hereunder (whether or not any Indemnitee is a party thereto)
unless such settlement, compromise, consent or termination (i) includes an
unconditional release of each Indemnitee from all liability arising out of such
proceeding and (ii) does not include a statement as to, or an admission of,
fault, culpability, or a failure to act by or on behalf of such Indemnitee.

11.6    Successors and Assigns; Participations and Assignments.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder, except (w) to an assignee in accordance with the
provisions of Section 11.6(b), (x) by way of participation in accordance with
the provisions of Section 11.6(e), (y) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.6(g) or (z) to an
Affiliated Lender in accordance with the provisions of Section 11.6(h) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, express or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors as assigns permitted hereby, Participants to the extent provided in
Section 11.6(e) and, to the extent expressly contemplated hereby, the Affiliates
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)    Any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it);
provided, that any such assignment shall be subject to the following conditions:

(i)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $1,000,000 (in the case of the Term Facility) and $5,000,000 (in the
case of the Revolving Facility), in each case, unless otherwise agreed by the
Borrower and the Administrative Agent otherwise consent (such consent not to be
unreasonably withheld or delayed); provided, that no such consent of the
Borrower shall be required if an Event of Default under Section 9.1(a) or
(f) has occurred and is continuing;

(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate tranches of Loans (if any) on a
non-pro rata basis;

(iii)    no consent shall be required for any assignment except to the extent
required by clause (b)(i) of this Section and, in addition, the consent of:

(A)    the Borrower (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) an Event of Default under Section 9.1(a) or (f) has

 

109



--------------------------------------------------------------------------------

occurred and is continuing at the time of such assignment or (y) such assignment
is in respect of the Term Facility and is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided, that, in each case, the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received written notice thereof; and

(B)    the Administrative Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (x) the Term Facility
if such assignment is to an Assignee that is not a Lender, an Affiliate of a
Lender or an Approved Fund or (y) the Revolving Facility if such assignment is
to an Assignee that is not a Lender with a Revolving Commitment, an Affiliate of
such Lender or an Approved Fund with respect to such Lender; and

(C)    in the case of any assignment of a Revolving Commitment, the Issuing
Lender;

(iv)    except in the case of assignments pursuant to clause (c) below, the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption via an electronic settlement system acceptable to
the Administrative Agent (or, if previously agreed with the Administrative
Agent, manually), together with a processing and recordation fee of $3,500
(provided, that such fee may be waived or reduced in the sole discretion of the
Administrative Agent), and the Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an administrative questionnaire;

(v)    no assignment shall be permitted to be made to Holdings, the Borrower or
any of their Subsidiaries, except pursuant to Section 4.1(b);

(vi)    no assignment shall be permitted to be made to a natural person;

(vii)    no assignment shall be permitted to be made to a Disqualified
Institution; and

(viii)    assignments to Affiliates of the Borrower shall be subject to clause
(h) below.

Except as otherwise provided in clause (c) below, subject to acceptance and
recording thereof pursuant to clause (d) below, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.9, 4.10, 4.11 and 11.5; provided,
with respect to such Section 4.10, that such Lender continues to comply with the
requirements of Sections 4.10 and 4.10(e)). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.6(e).

Notwithstanding the foregoing, each Loan Party and the Lenders acknowledge and
agree that the Administrative Agent shall not have any responsibility or
obligation to determine whether any Lender or potential Lender is a Disqualified
Institution and the Administrative Agent (solely in its capacity as such) shall
have no liability with respect to any assignment made to a Disqualified
Institution. In addition, the Loan Parties acknowledge that the Administrative
Agent may upon the request of a Lender provide the list of Disqualified
Institutions to such Lender.

If any assignment or participation under this Section 11.6 is made to any
Disqualified Institution, then the Borrower may, at its sole expense and effort,
upon notice to the applicable Disqualified Institution and the Administrative
Agent, (A) terminate any Commitment of such Disqualified Institution and repay
all obligations of the Borrower

 

110



--------------------------------------------------------------------------------

owing to such Disqualified Institution, (B) in the case of any outstanding Term
Loans, purchase such Term Loans by paying the lesser of (x) par and (y) the
amount that such Disqualified Institution paid to acquire such Term Loans, in
the case of clauses (x) and (y), plus accrued interest thereon, accrued fees an
all other amounts payable to it hereunder; provided, that, such Term Loans shall
be automatically and permanently canceled immediately upon acquisition by the
Borrower and/or (C) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 11.6), all of its interests, rights and obligations under this Agreement
to one or more eligible Assignees; provided, that, (I) in the case of clause
(B), the applicable Disqualified Institution has received payment of an amount
equal to the lesser of (1) par and (2) the amount that such Disqualified
Institution paid for the applicable Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the Borrower, and
(II) in the case of clause (C), the relevant assignment shall otherwise comply
with this Section 11.6 (except that no registration and processing fee required
under this Section 11.6 shall be required with any assignment pursuant to this
paragraph). Nothing in this Section 11.6 shall be deemed to prejudice any right
or remedy that Holdings or the Borrower may otherwise have at law or equity.

(c)    Notwithstanding anything in this Section 11.6 to the contrary, a Lender
may assign any or all of its rights hereunder to an Affiliate of such Lender or
an Approved Fund of such Lender without (a) providing any notice (including,
without limitation, any administrative questionnaire) to the Administrative
Agent or any other Person or (b) delivering an executed Assignment and
Assumption to the Administrative Agent; provided, that (A) such assigning Lender
shall remain solely responsible to the other parties hereto for the performance
of its obligations under this Agreement, (B) the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such assigning Lender in connection with such assigning
Lender’s rights and obligations under this Agreement until an Assignment and
Assumption and an administrative questionnaire have been delivered to the
Administrative Agent, (C) the failure of such assigning Lender to deliver an
Assignment and Assumption or administrative questionnaire to the Administrative
Agent or any other Person shall not affect the legality, validity or binding
effect of such assignment and (D) an Assignment and Assumption between an
assigning Lender and its Affiliate or Approved Fund shall be effective as of the
date specified in such Assignment and Assumption.

(d)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of and interest owing with respect to the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). Subject to the penultimate sentence of this clause (d), the
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Lender and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In the case of an assignment to an Affiliate of a Lender
or an Approved Fund pursuant to clause (c), as to which an Assignment and
Assumption and an administrative questionnaire are not delivered to the
Administrative Agent, the assigning Lender shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register (a “Related Party
Register”) comparable to the Register on behalf of the Borrower. The Register or
Related Party Register shall be available for inspection by the Borrower, the
Issuing Lender and any Lender (with respect to the Commitments of, and principal
amount of and interest owing with respect to the Loans and L/C Obligations owing
to such Lender only) at the Administrative Agent’s office at any reasonable time
and from time to time upon reasonable prior notice. Except as otherwise provided
in clause (c) above, upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, the Assignee’s
completed administrative questionnaire (unless the Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in Section
11.6(b)(iv) and any written consent to such assignment required by Section
11.6(b), the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. Except as
otherwise provided in clause (c) above, no assignment shall be effective for
purposes of this Agreement unless and until it has been recorded in the Register
(or, in the case of an assignment pursuant to clause (c) above, the applicable
Related Party Register) as provided in this clause (d). The date of such
recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.”

(e)    Any Lender may, at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the

 

111



--------------------------------------------------------------------------------

Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) no participation shall be permitted to be made to Holdings or any of its
Subsidiaries or Affiliates, nor any officer or director of any such Person or a
natural person or Disqualified Institution (which list of Disqualified
Institutions shall be made available upon request). Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided, that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that requires the
consent of each Lender directly affected thereby pursuant to the proviso to the
second sentence of Section 11.1. Subject to clause (f) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.9, 4.10 and 4.11 to the same extent as if it were a Lender (subject
to the requirements and obligations of those sections and Section 4.12 and 4.13,
and it being understood that the documentation required under Section 4.10(e)
shall be delivered solely to the participating Lender) and had acquired its
interest by assignment pursuant to clause (b) of this Section. To the extent
permitted by applicable law, each Participant also shall be entitled to the
benefits of Section 11.7(b) as though it were a Lender; provided, that such
Participant shall be subject to Section 11.7(a) as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register complying with the
requirements of Sections 163(f), 871(h) and 881(c)(2) of the Code on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided, that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in the Loans or other
obligation under this Agreement) to any Person except to the extent such
disclosure is necessary to establish that such Loan or other obligation is in
registered form under Section 5f.103-1(c) of the Treasury regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(f)    A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such Participant’s entitlement to a greater payment results from a
change in Requirements of Law occurring after the sale of such participation.

(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, any central bank or any other Person, and this Section shall not
apply to any such pledge or assignment of a security interest or to any such
sale or securitization; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(h)    Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement to an Affiliated Lender subject to the
following limitations:

(i)    Affiliated Lenders will not receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in meetings attended solely by the Lenders and the
Administrative Agent, other than the right to receive notices of borrowings,
notices of prepayments and other administrative notices in respect of its Loans
or Commitments required to be delivered to Lenders pursuant to Section 2;

(ii)    any purchase by an Affiliated Lender shall require that such Affiliated
Lender clearly identify itself as an Affiliated Lender in any Assignment and
Assumption executed in connection with such purchase or sale and each such
Assignment and Assumption shall contain customary “big boy” representations but
no requirement to make representations as to the absence of any material
nonpublic information;

 

112



--------------------------------------------------------------------------------

(iii)    Affiliated Lenders may not purchase Revolving Loans by assignment
pursuant to this Section 11.6; and

(iv)    the aggregate principal amount of Term Loans purchased by assignment
pursuant to this Section 11.6 and held at any one time by Affiliated Lenders may
not exceed 25% of the original principal amount of all Term Loans then
outstanding.

(i)    Each Affiliated Lender that is not a Debt Fund Affiliate, in connection
with any (i) consent (or decision not to consent) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document, (ii) other action on any matter related to any Loan
Document or (iii) direction to the Administrative Agent, Collateral Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document, agrees that, except with respect to any
amendment, modification, waiver, consent or other action described in clause
(i) of the first proviso of Section 11.1 or that adversely affects such
Affiliated Lender in any respect as compared to other Lenders, shall be deemed
to have voted its interest as a Lender without discretion in such proportion as
the allocation of voting with respect to such matter by Lenders who are not
Affiliated Lenders. The Borrower and each Affiliated Lender hereby agrees that
if a case under Title 11 of the United States Code is commenced against the
Borrower, the Borrower, with respect to any plan of reorganization that does not
adversely affect any Affiliated Lender in any material respect as compared to
other Lenders, shall seek (and each Affiliated Lender shall consent) to
designate the vote of any Affiliated Lender and the vote of any Affiliated
Lender with respect to any such plan of reorganization of the Borrower or any
Affiliate of the Borrower shall not be counted. Each Affiliated Lender hereby
irrevocably appoints the Administrative Agent (such appointment being coupled
with an interest) as such Affiliated Lender’s attorney-in-fact, with full
authority in the place and stead of such Affiliated Lender and in the name of
such Affiliated Lender, from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (i).

11.7    Sharing of Payments; Set-off.

(a)    Except to the extent that this Agreement expressly provides for payments
to be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefited Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall become due and payable pursuant
to Section 9, receive any payment of all or part of the Obligations owing to it,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 9.1(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest. Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a director creditor of each Loan Party in the
amount of such participation to the extent provided in clause (b) of this
Section 11.7.

(b)    In addition to any rights and remedies of the Lenders provided by law,
subject to Section 10.11, each Lender shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower, and to
the extent permitted by applicable law, upon the occurrence of any Event of
Default which is continuing, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case, whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

113



--------------------------------------------------------------------------------

(c)    Notwithstanding anything to the contrary contained herein, the provisions
of this Section 11.7 shall be subject to the express provisions of this
Agreement which require or permit differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders.

11.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed counterpart hereof.

11.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

11.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

11.12    Submission To Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;

(b)    consents that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address set forth
in Section 11.2 or on the signature pages hereof, as the case may be, or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto; and

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

11.13    Acknowledgments. The Borrower hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

 

114



--------------------------------------------------------------------------------

(b)    each Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates. Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its affiliates, on the other. The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person. Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Loan Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Loan Party, in connection with such transaction or the process leading thereto;
and

(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

11.14    Releases of Guarantees and Liens.

(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, each of the Administrative Agent and the Collateral Agent is
hereby irrevocably authorized by each Secured Party (without requirement of
notice to or consent of any Secured Party except as expressly required by
Section 11.1) to take any action requested by the Borrower having the effect of
releasing any Collateral or Guarantee Obligations (i) to the extent necessary to
permit consummation of any sale, transfer, or exclusive license contemplated by
clause (j) of the definition of the term “Excluded Asset” (other than a sale or
transfer to a Loan Party) not prohibited by any Loan Document (including,
without limitation, (A) the release of any Subsidiary Guarantor from its
obligations if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder and (B) the release of any Collateral to the
extent such Collateral becomes an Excluded Asset) or that has been consented to
in accordance with Section 11.1; provided, that no such release shall occur if
(x) such Subsidiary Guarantor continues to be a guarantor in respect of any
Junior Financing or Incremental Facility or (y) such Collateral continues to
secure any Junior Financing or Incremental Facility or (ii) under the
circumstances described in clause (b) below.

(b)    At such time as (i) the Loans, the Reimbursement Obligations and the
other Obligations (other than Unasserted Contingent Obligations) shall have been
paid in full or Cash Collateralized and (ii) the Commitments have been
terminated and no Letters of Credit shall be outstanding (or shall have been
Cash Collateralized or backstopped to the reasonable satisfaction of the Issuing
Bank), the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent, the
Collateral Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person. At such time, the Collateral Agent shall take such actions as are
reasonably necessary, at the cost of the Borrower, to effect each release
described in this Section 11.14 in accordance with the relevant provisions of
the Security Documents.

11.15    Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as

 

115



--------------------------------------------------------------------------------

confidential in accordance with its customary procedures; provided, that nothing
herein shall prevent any Agent or any Lender from disclosing any such
information (a) to any Agent, any other Lender, any Affiliate of a Lender or any
Approved Fund (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential) other than any Disqualified
Institution, (b) subject to an agreement to comply with confidentiality
provisions at least as restrictive as the provisions of this Section 11.15, to
any actual or prospective Transferee or any direct or indirect counterparty to
any Hedge Agreement (or any professional advisor to such counterparty), (c) to
its employees, directors, members, partners, agents, attorneys, accountants and
other professional advisors or those of any of its affiliates (it being
understood that the Person to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed (other than as a result
of a disclosure in violation of this Section 11.15), (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender or (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document; provided, that, unless specifically prohibited by
applicable law or court order, each Lender shall notify the Borrower of any
request by any Governmental Authority or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such Governmental Authority) for
disclosure of any such non-public information prior to disclosure of such
information. For the avoidance of doubt, in no event shall any disclosure of any
non-public information be made to Person that is a Disqualified Institution at
the time of disclosure.

11.16    WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.16.

11.17    Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it may be required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Patriot Act.

11.18    Conflicts. Notwithstanding anything to the contrary contained herein or
in any other Loan Document, in the event of any conflict or inconsistency
between this Agreement and any other Loan Document, the terms of this Agreement
shall govern and control.

11.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

116



--------------------------------------------------------------------------------

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

117



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

LANTHEUS MEDICAL IMAGING, INC., as Borrower By:  

/s/ Jack Crowley

  Name:   Jack Crowley   Title:   Chief Financial Officer and Treasurer LANTHEUS
HOLDINGS, INC., as Holdings By:  

/s/ Jack Crowley

  Name:   Jack Crowley   Title:   Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent, Issuing
Lender and a Lender By:  

/s/ Justin Back

  Name:   Justin Back   Title:   Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Revolving Lender By:  

/s/ Mehul Patel

  Name:   Mehul Patel   Title:   Director

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as a Lender By:  

/s/ Kent Davis

  Name:   Kent Davis   Title:   Managing Director

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Schedule 1.1

COMMITMENTS

 

Initial Term Lenders

   Initial Term Commitment  

JPMorgan Chase Bank, N.A.

   $ 275,000,000     

 

 

 

Total:

   $ 275,000,000     

 

 

 

Initial Revolving Lenders

   Initial Revolving Commitment  

JPMorgan Chase Bank, N.A.

   $ 30,000,000  

Citizens Bank, N.A.

   $ 22,500,000  

Wells Fargo Bank, National Association

   $ 22,500,000     

 

 

 

Total:

   $ 75,000,000     

 

 

 

 

1



--------------------------------------------------------------------------------

Schedule 5.4

CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES

None.

 

2



--------------------------------------------------------------------------------

Schedule 5.15

SUBSIDIARIES

(a) Subsidiaries:

 

Entity Name

  Owner   Jurisdiction   Ownership
Percentage

Lantheus Medical Imaging, Inc.

  Lantheus Holdings, Inc.   Delaware   100%

Lantheus MI Real Estate, LLC

  Lantheus Medical Imaging, Inc.   Delaware   100%

Lantheus MI Radiopharmaceuticals, Inc.

  Lantheus Medical Imaging, Inc.   Puerto Rico   100%

Lantheus MI Canada, Inc.

  Lantheus Medical Imaging, Inc.   Ontario, Canada   100%

Lantheus MI UK Limited

  Lantheus Medical Imaging, Inc.   England and Wales   100%

(b) Joint Ventures: None.

 

3



--------------------------------------------------------------------------------

Schedule 5.19

UCC FILING JURISDICTIONS

 

Entity Name

   Jurisdiction of
Organization    Filing Office

Lantheus Holdings, Inc.

   Delaware    Secretary of State

Lantheus Medical Imaging, Inc.

   Delaware    Secretary of State

Lantheus MI Real Estate, LLC

   Delaware    Secretary of State

 

4



--------------------------------------------------------------------------------

Schedule 8.2

EXISTING INDEBTEDNESS

 

1. Indebtedness related to the Liens listed on Schedule 8.3.

 

2. Indebtedness in connection with the following Capital Lease outstanding as of
the Closing Date:

 

Entity

   Lender    Type of Debt    Total
Commitments
as of 3/15/17  

Lantheus Medical Imaging, Inc.

   Ricoh USA, Inc.    Capital Lease    $ 197,153           

 

 

 

Total:

         $ 197,153           

 

 

 

 

3. Indebtedness related to the Investment listed on item 2 of Schedule 8.7.

 

5



--------------------------------------------------------------------------------

Schedule 8.3

EXISTING LIENS

Liens related to the Indebtedness listed on item 2 of Schedule 8.2 and the
following Liens:

 

Debtor

  Jurisdiction   Type of
Filing
Found   Secured
Party   Collateral   Original
File Date     Original
File Number     Amdt.
File Date   Amdt.
File Number

Lantheus Medical Imaging, Inc.

  Delaware   UCC   Thermo Fisher Financial
Services, Inc.   Equipment     09/16/2014       2014 3700366     n/a   n/a

 

6



--------------------------------------------------------------------------------

Schedule 8.5

DISPOSITIONS

None.

 

7



--------------------------------------------------------------------------------

Schedule 8.7

EXISTING INVESTMENTS

 

1. Investments listed on Schedule 5.15.

 

2. Guarantee by Lantheus Holdings, Inc. of obligations under that certain Lease
Agreement, dated as of February 15, 1995 (as amended, restated amended and
restated, supplemented and/or otherwise modified from time to time), by and
among Lantheus MI Canada, Inc., as assignee of the lease, and Tealco Management
Inc., as landlord.

 

8



--------------------------------------------------------------------------------

Schedule 8.9

TRANSACTIONS WITH AFFILIATES

None.

 

9



--------------------------------------------------------------------------------

Schedule 8.14

CLAUSES RESTRICTING SUBSIDIARY DISTRIBUTIONS

None.

 

10



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ASSUMPTION

[            , 20[    ]]

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 30, 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among LANTHEUS
MEDICAL IMAGING, INC., a Delaware corporation (the “Borrower”), LANTHEUS
HOLDINGS, INC., a Delaware corporation, as Holdings, the several banks and other
financial institutions or entities from time to time parties thereto (each, a
“Lender” and collectively, the “Lenders”), and JPMORGAN CHASE BANK, N.A., as
administrative agent and collateral agent (in such capacities, and together with
its successors and permitted assigns in such capacities, the “Administrative
Agent” and the “Collateral Agent,” respectively) and Issuing Lender. Capitalized
terms used herein that are not defined herein shall have the meanings given to
them in the Credit Agreement.

[The][Each] Assignor identified on Schedule l hereto ([the][each, an]
“Assignor”) and [the][each] Assignee identified on Schedule 1 hereto
([the][each, an] “Assignee”) agree as follows:

1.    [The][Each] Assignor hereby irrevocably sells and assigns to [the
Assignee][the respective Assignees] without recourse to [the][any] Assignor, and
[the][each] Assignee hereby irrevocably purchases and assumes from [the
Assignor][the respective Assignors] without recourse to [the][any] Assignor, as
of the Assignment Effective Date (as defined below), the interest[s] described
in Schedule 1 hereto ([the][each, an] “Assigned Interest”) in and to [the
Assignor’s][the respective Assignors’] rights and obligations under the Credit
Agreement with respect to the Facilities contained in the Credit Agreement as
are set forth on Schedule 1 hereto, in the principal amount for the Facilities
as set forth on Schedule 1 hereto.

2.    [The][Each] Assignor (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that (i) [the][such] Assignor is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assignor has full organizational power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby and (iii) the interest being
assigned by [the][such] Assignor hereunder is free and clear of any lien,
encumbrance or other adverse claim; (b) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower, any of its respective Subsidiaries or any other obligor or the
performance or observance by the Borrower, any of its respective Subsidiaries or
any other obligor of any of their respective obligations under the Credit
Agreement or any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto; and (c) attaches any Notes held by it
evidencing the Facilities and (i) requests that the Administrative Agent, upon
request by [the][any] Assignee, exchange the attached Notes, if any, for a new
Note or Notes payable to [the][the relevant] Assignee and (ii) if [the][any]
Assignor has retained any interest in the Facilities, requests that the
Administrative Agent exchange the attached Notes, if any, for a new Note or
Notes payable to [the][the relevant] Assignor, in each case, in amounts which
reflect the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Assignment Effective Date).

 

Ex. A-1



--------------------------------------------------------------------------------

3.    [The][Each] Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Assumption and has full
organizational power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; (b) confirms that it has received a copy of
the Credit Agreement, together with copies of the financial statements delivered
pursuant to Section 5.1 thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption; (c) agrees that it will, independently and
without reliance upon [the][any] Assignor, the Agents or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Agents to take such action as agent on its behalf and to exercise such powers
and discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents by the terms thereof, together with such powers as are incidental
thereto; (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including, if it is organized under the laws of a jurisdiction outside
the United States, its obligations pursuant to Section 4.10(e)(B) of the Credit
Agreement; (f) confirms that it satisfies the requirements set forth in Section
11.6(b) [and (h)]1 of the Credit Agreement; (g) represents and warrants that it
is sophisticated with respect to decisions to acquire assets of the type
represented by [the][the relevant] Assigned Interest and either it, or the
person exercising discretion in making its decision to acquire [the][the
relevant] Assigned Interest, is experienced in acquiring assets of such type;
and (h) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to Sections 4.10(e)(B)
and 11.6(e) of the Credit Agreement, duly completed and executed by [the][such]
Assignee.

4.    The effective date of this Assignment and Assumption shall be the
Effective Date of Assignment and Assumption or the Trade Date described in
Schedule 1 hereto (the “Assignment Effective Date”). Following the execution of
this Assignment and Assumption, it will be delivered to the Administrative Agent
for acceptance by it and recording by the Administrative Agent pursuant to the
Credit Agreement, effective as of the Assignment Effective Date (which shall
not, unless otherwise agreed to by the Administrative Agent, be earlier than
five (5) Business Days after the date of such acceptance and recording by the
Administrative Agent).

5.    Upon such acceptance and recording, from and after the Assignment
Effective Date, the Administrative Agent shall make all payments in respect of
[the][each] Assigned Interest (including payments of principal, interest, fees
and other amounts) to [the][the relevant] Assignor for amounts which have
accrued to but excluding the Assignment Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Assignment
Effective Date.

6.    From and after the Assignment Effective Date, (a) [the][each] Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment and Assumption, have the rights and obligations of a Lender
thereunder and under the other Loan Documents and shall be bound by the
provisions thereof and (b) [the][each] Assignor shall, to the extent provided in
this Assignment and Assumption, relinquish its rights and be released from its
obligations under the Credit Agreement, (and, to the extent this Assignment and
Assumption covers all of [the][such] Assignor’s rights and obligations under the
Credit Agreement, [the][such] Assignor shall cease to be a party to the Credit
Agreement but shall continue to be entitled to the benefits of Sections 4.9,
4.10, 4.11 and the indemnity provisions of Section 11.5 of the Credit Agreement;
provided, to the extent applicable, that [the][such] Assignor continues to
comply with the requirements of Sections 4.10(e)(A) and (B) of the Credit
Agreement).

 

 

1  Include if [the][any] Assignee is an Affiliated Lender.

 

Ex. A-2



--------------------------------------------------------------------------------

This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed by one or more of the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Assignment and Assumption by facsimile
transmission or electronic mail (in “.pdf” or similar format) shall be effective
as delivery of a manually executed counterpart hereof. This Assignment and
Assumption and the rights and obligations of the parties under this Assignment
and Assumption shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York without regard to conflict of law
principles that would result in the application of any law other than the law of
the State of New York.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

Ex. A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:  

 

  Name:   Title: [NAME OF ASSIGNOR] By:  

 

  Name:   Title:

 

Ex. A-4



--------------------------------------------------------------------------------

[THE][EACH] ASSIGNEE HAS EXAMINED THE LIST OF DISQUALIFIED INSTITUTIONS AND
(I) REPRESENTS AND WARRANTS THAT (A) IT IS NOT IDENTIFIED ON SUCH LIST AND
(B) IT IS NOT AN AFFILIATE OF ANY INSTITUTION IDENTIFIED ON SUCH LIST AND
(II) ACKNOWLEDGES THAT ANY ASSIGNMENT MADE TO AN AFFILIATE OF A DISQUALIFIED
INSTITUTION SHALL BE SUBJECT TO SECTION 11.6 OF THE CREDIT AGREEMENT.

 

ASSIGNEE[S] [NAME OF ASSIGNEE] By:  

 

  Name:   Title: [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

Ex. A-5



--------------------------------------------------------------------------------

ACCEPTED: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Title: [CONSENTED TO]:1 [LANTHEUS MEDICAL IMAGING, INC., as Borrower]
By:  

 

  Name:   Title: [JPMORGAN CHASE BANK, N.A., as Administrative Agent] By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

 

1  See Section 11.6(b) of the Credit Agreement to determine whether the consent
of the Borrower and/or Administrative Agent is required.

 

Ex. A-6



--------------------------------------------------------------------------------

Schedule 1 to

Assignment and Assumption

Name of Assignor[s]:                                          
                      

 

                                                                    
                                

Name of Assignee[s]:                                          
                       

 

                                                                    
                                 

[Indicate if [the][any] Assignee is an Affiliated Lender]

[Effective Date of Assignment and Assumption] [Trade Date]2:

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans
for all Lenders  

[Term Facility/ Revolving Facility]

  

[Commitment/Loan]

      [$                      ] 

 

Principal

Amount Assigned

   Commitment/Loans
Percentage Assigned3

$[                     ]

   [    .**        ]%

 

[Name of Assignee[s]]    [Name of Assignor[s]]

By:                                                                   
                   

Name:

Title:

  

By:                                                                   
               

Name:

Title:

By:                                                                   
                   

Name:

Title:

  

By:                                                                   
               

Name:

Title:

 

 

2  To be completed if Assignor[s] and Assignee[s] intend that the minimum
assignment amount is to be determined as of the Trade Date.

3  Calculate the Commitment/Loans Percentage that is assigned to at least 9
decimal places and show as a percentage of the aggregate Commitments/Loans of
all Lenders.

 

Ex. A-7



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

COMPLIANCE CERTIFICATE

[            , 20[    ]]

This Compliance Certificate is delivered pursuant to that certain Amended and
Restated Credit Agreement, dated as of March 30, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among LANTHEUS MEDICAL IMAGING, INC., a Delaware
corporation (the “Borrower”), LANTHEUS HOLDINGS, INC., a Delaware corporation,
as Holdings, the several banks and other financial institutions or entities from
time to time parties thereto and JPMORGAN CHASE BANK, N.A., as administrative
agent and collateral agent (in such capacities, and together with its successors
and permitted assigns in such capacities, the “Administrative Agent” and the
“Collateral Agent,” respectively) and Issuing Lender. Capitalized terms used
herein that are not defined herein shall have the meanings given to them in the
Credit Agreement.

The undersigned hereby certifies on behalf of the Borrower, in [his][her]
capacity as [                    ] of the Borrower, and not individually, and
without assuming any personal liability, as follows:

1.    I am the duly elected, qualified and acting [                    ] of the
Borrower.

2.    I have reviewed and am familiar with the contents of this Compliance
Certificate.

3.    I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Group Members during
the accounting period covered by the financial statements to be delivered
pursuant to Section 7.1[(a)/(b)] of the Credit Agreement for the fiscal
[quarter/year] ended [                    ], attached hereto as Attachment 1
(the “Financial Statements”). Such review did not disclose, and I have no
knowledge of the existence, as of the date of this Compliance Certificate, of
any Default or Event of Default[, except as set forth below].

4.    Attached hereto as Attachment 2 are the computations showing compliance
with the covenant set forth in Section 8.1 of the Credit Agreement.

5.    To the extent not previously disclosed and delivered to the Administrative
Agent and the Collateral Agent, attached hereto as Attachment 3 is a listing of
any Intellectual Property which is the subject of a United States federal
registration or federal application (including Intellectual Property included in
the Collateral which was theretofore unregistered and becomes the subject of a
United States federal registration or federal application) acquired by any Loan
Party [since the date of the most recent list delivered pursuant to this Section
5][since the Closing Date].

6.    [The amount of Excess Cash Flow for the most recent Excess Cash Flow
Payment Period was $[        ] and the amount of the payment required pursuant
to Section 4.2(c) of the Credit Agreement on the Excess Cash Flow Application
Date for such Excess Cash Flow Payment Period is $[        ].]1

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

 

1  To be included only in the Compliance Certificate delivered in connection
with the delivery of financial statements pursuant to Section 7.1(a) for any
fiscal year.

 

Ex. B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I, the undersigned, have executed this Compliance
Certificate on behalf of the Borrower as of the date first written above.

 

LANTHEUS MEDICAL IMAGING, INC.

By:

 

 

 

Name:

 

Title:

 

Ex. B-2



--------------------------------------------------------------------------------

Attachment 1 to

Compliance Certificate

FINANCIAL STATEMENTS

[Attached]

 

Ex. B-3



--------------------------------------------------------------------------------

Attachment 2 to

Compliance Certificate

CONSOLIDATED LEVERAGE RATIO

The information described herein pertains to the period from [            ],
20[    ] to [            ], 20[    ].

[Attached]

 

Ex. B-4



--------------------------------------------------------------------------------

Attachment 3 to

Compliance Certificate

INTELLECTUAL PROPERTY

[Attached]

 

Ex. B-5



--------------------------------------------------------------------------------

EXHIBIT B-1

[FORM OF]

BORROWING NOTICE

[            , 20[    ]]1

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent under the

Credit Agreement referred to below

Attention: jpm.agency.cri@jpmorgan.com

Re:    Lantheus Medical Imaging, Inc.

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 30, 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among LANTHEUS
MEDICAL IMAGING, INC., a Delaware corporation (the “Borrower”), LANTHEUS
HOLDINGS, INC., a Delaware corporation, as Holdings, the several banks and other
financial institutions or entities from time to time parties thereto (each, a
“Lender” and collectively, the “Lenders”), and JPMORGAN CHASE BANK, N.A., as
administrative agent and collateral agent (in such capacities, and together with
its successors and permitted assigns in such capacities, the “Administrative
Agent” and the “Collateral Agent,” respectively) and Issuing Lender. Capitalized
terms used herein that are not defined herein shall have the meanings given to
them in the Credit Agreement.

The Borrower hereby gives you irrevocable notice, pursuant to Section [2.2][3.2]
of the Credit Agreement of its request of a borrowing (the “Proposed Borrowing”)
under the Credit Agreement and, in that connection, sets forth the following
information:

1.    The date of the Proposed Borrowing is [            ], 20[    ] (the
“Borrowing Date”).

2.    The aggregate principal amount of [Term Loans][Revolving Loans] is
$[        ], of which $[        ] consists of Base Rate Loans and $[        ]
consists of Eurodollar Loans having an initial Interest Period of [         ]
months.

[The undersigned hereby certifies as to the following:

(i)    each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents are true and correct in all material respects on
and as of the Borrowing Date as if made on and as of the Borrowing Date, except
to the extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date; and

 

 

1  Notice must be received by the Administrative Agent (a) in the case of any
Initial Term Loans or Initial Revolving Loans requested to be made on the
Closing Date, prior to 11:00 a.m., New York City time, on the anticipated
Closing Date or (b) in the case of any Loans requested to be made after the
Closing Date, prior to (i) 1:00 p.m., New York City time, three (3) Business
Days prior to the requested Borrowing Date in the case of Eurodollar Loans or
(ii) 11:00 a.m., New York City time, on the requested Borrowing Date in the case
of Base Rate Loans; provided, that any such notice of a borrowing of Base Rate
Loans to finance payments required to be made pursuant to Section 3.5 of the
Credit Agreement may be given not later than 1:00 p.m., New York City time, on
the date of the proposed borrowing.

 

Ex. B-1-1



--------------------------------------------------------------------------------

(ii)    no Default or Event of Default has occurred and is continuing on the
Borrowing Date or after giving effect to the extensions of credit requested to
be made on the Borrowing Date.]2

To the extent the Borrower requests funding arrangements to fund a Eurodollar
Loan above (such request for a Eurodollar Loan being the “Funding
Arrangements”), the Borrower hereby agrees to comply with the provisions set
forth in Section 4.11 of the Credit Agreement with respect to the Funding
Arrangements and, to the extent provided in such Section 4.11, the Borrower
agrees to compensate each of the Lenders and the Administrative Agent upon
written request for all losses, costs and expenses (other than losses of
profits) which such Lenders and the Administrative Agent sustain as a result of
the Funding Arrangements, whether or not any such Eurodollar Loan is ever made
as contemplated by such Funding Arrangements and whether or not the Credit
Agreement is executed and delivered by the intended parties thereto.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

 

2  Subject to “SunGard” or “certain funds” conditionality pursuant to Sections
2.4(d) and 3.16(d).

 

Ex. B-1-2



--------------------------------------------------------------------------------

LANTHEUS MEDICAL IMAGING, INC. By:  

 

  Name:   Title:

 

Ex. B-1-3



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

GUARANTEE AND COLLATERAL AGREEMENT

[Attached]

 

Ex. C-1



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF]

INTERCREDITOR AGREEMENT (JUNIOR LIENS)

[Attached]

 

Ex. D-1-1



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF]

INTERCREDITOR AGREEMENT (PARI PASSU)

[Attached]

 

Ex. D-2-1



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

TERM NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                    

New York, New York

            , 20    

FOR VALUE RECEIVED, the undersigned, LANTHEUS MEDICAL IMAGING, INC., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
[                    ] (the “Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, the principal
amount of [                ] DOLLARS ([$        ]) or, if less, the unpaid
principal amount of the Term Loan of the Lender to the Borrower. The principal
amount shall be paid in the amounts and on the dates specified in Section 2.3 of
the Credit Agreement. The Borrower further agrees to pay interest in like money
at such Funding Office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 4.5 of the Credit
Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, the Type and amount of the Term Loan and
the date and amount of each payment or prepayment of principal with respect
thereto, each conversion of all or a portion thereof to another Type, each
continuation of all or a portion thereof as the same Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto. Each
such endorsement shall constitute prima facie evidence of the accuracy of the
information absent manifest error. The failure to make any such endorsement or
any error in any such endorsement shall not affect the obligations of the
Borrower in respect of the Term Loan.

This Note (a) is one of the Notes referred to in the Amended and Restated Credit
Agreement, dated as of March 30, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, LANTHEUS HOLDINGS, INC., a Delaware
corporation, as Holdings, the several banks and other financial institutions or
entities from time to time parties thereto and JPMORGAN CHASE BANK, N.A., as
administrative agent and collateral agent (in such capacities, and together with
its successors and permitted assigns in such capacities, the “Administrative
Agent” and the “Collateral Agent,” respectively) and Issuing Lender, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.

Upon the occurrence and during the continuation of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note may become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 

Ex. E-1-1



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS NOTE SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

Ex. E-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above.

 

LANTHEUS MEDICAL IMAGING, INC., as Borrower By:  

 

  Name:   Title:

 

Ex. E-1-3



--------------------------------------------------------------------------------

Schedule A

to Term Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

 

Amount of

Base Rate

Loans

 

Amount

Converted to

Base Rate

Loans

 

Amount of

Principal of

Base Rate

Loans

Repaid

 

Amount of

Base Rate

Loans

Converted to

Eurodollar

Loans

 

Unpaid

Principal

Balance of

Base Rate

Loans

 

Notation

Made By

                                                           

 

Ex. E-1-4



--------------------------------------------------------------------------------

Schedule B

to Term Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF

EURODOLLAR LOANS

 

Date

 

Amount of
Eurodollar
Loans

 

Amount

Converted to

Eurodollar

Loans

 

Interest

Period and

Eurodollar

Rate with

Respect

Thereto

 

Amount of

Principal of

Eurodollar

Loans

Repaid

 

Amount of

Eurodollar

Loans

Converted

to Base Rate

Loans

 

Unpaid

Principal

Balance of

Eurodollar

Loans

 

Notation

Made By

                                                                     

 

Ex. E-1-5



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

REVOLVING NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

New York, New York

                , 20     

FOR VALUE RECEIVED, the undersigned, LANTHEUS MEDICAL IMAGING, INC., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
[                ] (the “Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, on the Initial
Revolving Termination Date, the principal amount of each Revolving Loan made by
the Lender to the Borrower. The Borrower further agrees to pay interest in like
money at such Funding Office on the unpaid principal amount hereof from time to
time outstanding at the rates and on the dates specified in Section 4.5 of the
Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, the Type and amount of each Revolving
Loan made pursuant to the Credit Agreement and the date and amount of each
payment or prepayment of principal with respect thereto, each conversion of all
or a portion thereof to another Type, each continuation of all or a portion
thereof as the same Type and, in the case of Eurodollar Loans, the length of
each Interest Period with respect thereto. Each such endorsement shall
constitute prima facie evidence of the accuracy of the information absent
manifest error. The failure to make any such endorsement or any error in any
such endorsement shall not affect the obligations of the Borrower in respect of
any Revolving Loan.

This Note (a) is one of the Notes referred to in the Amended and Restated Credit
Agreement, dated as of March 30, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, LANTHEUS HOLDINGS, INC., a Delaware
corporation, as Holdings, the several banks and other financial institutions or
entities from time to time parties thereto and JPMORGAN CHASE BANK, N.A., as
administrative agent and collateral agent (in such capacities, and together with
its successors and permitted assigns in such capacities, the “Administrative
Agent” and the “Collateral Agent,” respectively) and Issuing Lender, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.

Upon the occurrence and during the continuation of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note may become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 

Ex. E-2-1



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS NOTE SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

Ex. E-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above.

 

LANTHEUS MEDICAL IMAGING, INC., as Borrower By:  

 

  Name:   Title:

 

Ex. E-2-3



--------------------------------------------------------------------------------

Schedule A

to Revolving Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

 

Amount of

Base Rate

Loans

 

Amount

Converted to

Base Rate

Loans

 

Amount of

Principal of

Base Rate

Loans

Repaid

 

Amount of

Base Rate

Loans

Converted to

Eurodollar

Loans

 

Unpaid

Principal

Balance of

Base Rate

Loans

 

Notation

Made By

                                                           

 

Ex. E-2-4



--------------------------------------------------------------------------------

Schedule B

to Revolving Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF

EURODOLLAR LOANS

 

Date

 

Amount of
Eurodollar
Loans

 

Amount

Converted to

Eurodollar

Loans

 

Interest

Period and

Eurodollar

Rate with

Respect

Thereto

 

Amount of

Principal of

Eurodollar

Loans

Repaid

 

Amount of

Eurodollar

Loans

Converted

to Base Rate

Loans

 

Unpaid

Principal

Balance of

Eurodollar

Loans

 

Notation

Made By

                                                                     

 

Ex. E-2-5



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

JOINT CLOSING CERTIFICATE

[            ], [        ]

This Joint Closing Certificate (this “Certificate”) is delivered pursuant to
(i) that certain Amended and Restated Credit Agreement, dated as of the date
hereof (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among LANTHEUS
MEDICAL IMAGING, INC., a Delaware corporation (the “Borrower”), LANTHEUS
HOLDINGS, INC., a Delaware corporation (“Holdings”), the several banks and other
financial institutions from time to time parties thereto (each, a “Lender” and
individually and collectively, the “Lenders”), and JPMORGAN CHASE BANK, N.A, as
administrative agent for the Lenders and collateral agent for the benefit of the
Secured Parties. Capitalized terms used herein without definition shall have the
meanings ascribed to them in the Credit Agreement.

The undersigned, [                    ], being the duly elected, qualified and
acting [                    ] of each of the Borrower, Holdings and Lantheus MI
Real Estate, LLC, a Delaware limited liability company (together with the
Borrower and Holdings, each, a “Loan Party” and collectively, the “Loan
Parties”), hereby certifies on behalf of each Loan Party, in such capacity as an
officer of each Loan Party, and not individually, and without assuming any
personal liability as follows:

1.    Attached hereto as Exhibit A is a true and complete copy of the
certificate of formation or certificate of incorporation, as applicable, of each
Loan Party (each, a “Charter Document”), together with all amendments thereto,
as in effect on the date hereof, certified as of a recent date by the Secretary
of State of each such Loan Party’s jurisdiction of organization. Such Charter
Documents have not been amended, repealed, modified or restated since the date
of the last amendment thereto shown on the attached certificate, and such
Charter Documents are in full force and effect on the date hereof, and no action
for any amendment to such Charter Documents or for the dissolution of any Loan
Party has been taken since such date.

2.    Attached hereto as Exhibit B is a true and complete copy of the by-laws or
limited liability company agreement, as applicable, of each Loan Party (each, a
“Governing Document”), as in effect at all times since the adoption thereof to
and including the date hereof. Such Governing Agreements have not been amended,
repealed, modified or restated (other than as attached hereto) and such
Governing Agreements are in full force and effect on the date hereof.

3.    Attached hereto as Exhibit C is a true and complete copy of the unanimous
written consent of the board of directors or sole member, as applicable, of each
Loan Party duly executed by the board of directors or sole member, as
applicable, of each Loan Party (the “Written Consent”), authorizing (A) in the
case of the Borrower, the borrowings under the Credit Agreement and, in the case
of each Loan Party, the transactions contemplated by the Loan Documents to which
such Loan Party is or will be a party, (B) the execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
or will be a party and the execution and delivery of the other documents to be
delivered by such Loan Party in connection with the Credit Agreement and any
other Loan Documents to which such Loan Party is or will be a party and (C) the
execution and delivery of the other documents to be delivered by such Loan Party
in connection with the Credit Agreement. Such Written Consent has not in any way
been amended, modified, revoked or rescinded and is in full force and effect on
the date hereof.

4.    Attached hereto as Exhibit D is a list of persons who are now, and were,
as of the execution and delivery of the Credit Agreement and the other Loan
Documents, duly elected and qualified

 

Ex. F-1



--------------------------------------------------------------------------------

officers of each Loan Party, holding the offices indicated next to their
respective names, and the signatures appearing opposite their respective names
are the true and genuine signatures of such officers, and each such officer is
duly authorized to execute and deliver, on behalf of such Loan Party, the Loan
Documents to which such Loan Party is a party and any certificate or other
document to be delivered by such Loan Party pursuant to such Loan Documents.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

Ex. F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate,
in the name of and on behalf of each Loan Party, to be effective as of the date
first above written.

 

By:  

 

Name:   Title:  

I, the undersigned, [                    ], being the duly elected, qualified
and acting [                    ] of each Loan Party, solely in my capacity as
an officer of each Loan Party and not individually, and without assuming any
personal liability, do hereby certify that [                    ] is the duly
elected and qualified [                    ] of each Loan Party and that the
signature set forth above is such officer’s true and genuine signature.

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of the date
first above written.

 

By:  

 

Name:   Title:  

 

Ex. F-3



--------------------------------------------------------------------------------

EXHIBIT A

CHARTER DOCUMENTS

See attached.

 

Ex. F-4



--------------------------------------------------------------------------------

EXHIBIT B

GOVERNING DOCUMENTS

See attached.

 

Ex. F-5



--------------------------------------------------------------------------------

EXHIBIT C

WRITTEN CONSENT

See attached.

 

Ex. F-6



--------------------------------------------------------------------------------

EXHIBIT D

INCUMBENCY

LANTHEUS HOLDINGS, INC.

LANTHEUS MEDICAL IMAGING, INC.

LANTHEUS MI REAL ESTATE, LLC

 

NAME

   TITLE    SIGNATURE [                                         ]   
[                                         ]   

 

[                                         ]   
[                                         ]   

 

 

Ex. F-7



--------------------------------------------------------------------------------

EXHIBIT G

[RESERVED]

 

Ex. G-1



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

SOLVENCY CERTIFICATE

[            ], 20[    ]

The undersigned, [                    ], a [financial officer] of LANTHEUS
HOLDINGS, INC., a Delaware corporation (“Holdings”) and LANTHEUS MEDICAL
IMAGING, INC., a Delaware corporation (the “Borrower”), is familiar with the
properties, businesses, assets and liabilities of Holdings and its subsidiaries
and is duly authorized to execute this certificate (this “Solvency Certificate”)
on behalf of Holdings.

This Solvency Certificate is delivered pursuant to Section 6.1(k) of that
certain Amended and Restated Credit Agreement, dated as of March 30, 2017 (the
“Credit Agreement”), among Holdings, the Borrower, the several banks and other
financial institutions or entities from time to time parties thereto (each, a
“Lender” and collectively, the “Lenders”), and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent (in such capacities, and together with
its successors and permitted assigns in such capacities, the “Administrative
Agent” and the “Collateral Agent”, respectively) and Issuing Lender. Capitalized
terms used herein that are not defined herein shall have the meanings given to
them in the Credit Agreement.

As used herein, “Company” means Holdings and its Subsidiaries on a consolidated
basis.

1.    The undersigned certifies, on behalf of Holdings and the Borrower and not
in his individual capacity, that he has made such investigation and inquiries as
to the financial condition of Holdings and its Subsidiaries as the undersigned
deems necessary and prudent for the purposes of providing this Solvency
Certificate. The undersigned acknowledges that the Administrative Agent and the
Lenders are relying on the truth and accuracy of this Solvency Certificate in
connection with the making of the Loans under the Credit Agreement.

2.    The undersigned certifies, on behalf of Holdings and the Borrower and not
in his individual capacity, that (a) the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Solvency Certificate were made in good faith and were based on assumptions
reasonably believed by Holdings and the Borrower to be fair in light of the
circumstances existing at the time made; and (b) for purposes of providing this
Solvency Certificate, the amount of contingent liabilities has been computed as
the amount that, in the light of all the facts and circumstances existing as of
the date hereof, represents the amount that can reasonably be expected to become
an actual or matured liability.

BASED ON THE FOREGOING, the undersigned certifies, on behalf of Holdings and the
Borrower and not in his individual capacity, and without assuming any personal
liability, that, on the date hereof, after giving effect to the Transactions
(and the Loans made or to be made and other obligations incurred or to be
incurred on the Closing Date):

(i)    the fair value of the property of the Company is greater than the total
amount of liabilities, including contingent liabilities, of the Company;

(ii)    the present fair salable value of the assets of the Company is greater
than the amount that will be required to pay the probable liability of the
Company on the sum of its debts and other liabilities, including contingent
liabilities;

 

Ex. H-1



--------------------------------------------------------------------------------

(iii)    the Company has not, does not intend to, and does not believe (nor
should it reasonably believe) that it will, incur debts or liabilities beyond
the Company’s ability to pay such debts and liabilities as they become due
(whether at maturity or otherwise); and

(iv)    the Company does not have unreasonably small capital with which to
conduct the businesses in which it is engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

Ex. H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the first date written above, solely in his capacity as the Chief Financial
Officer of Holdings and the Borrower and not in his individual capacity.

 

LANTHEUS HOLDINGS, INC. By:  

 

  Name:   Title: LANTHEUS MEDICAL IMAGING, INC. By:  

 

  Name   Title:

 

Ex. H-3



--------------------------------------------------------------------------------

EXHIBIT I

[RESERVED]

 

Ex. I-1



--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF]

DISCOUNT RANGE PREPAYMENT NOTICE

Date: [            ], 20[    ]

To: [                    ], as Auction Agent

Ladies and Gentlemen:

This Discount Range Prepayment Notice is delivered to you pursuant to Section
4.1(b)(iii)(A) of that certain Amended and Restated Credit Agreement, dated as
of March 30, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among LANTHEUS
MEDICAL IMAGING, INC., a Delaware corporation (the “Borrower”), LANTHEUS
HOLDINGS, INC., a Delaware corporation (“Holdings”), the several banks and other
financial institutions or entities from time to time parties thereto (each, a
“Lender” and collectively, the “Lenders”), and JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Credit Agreement.

Pursuant to Section 4.1(b)(iii)(A) of the Credit Agreement, the Group Member
hereby requests that [each Lender][each Lender of the [            ], 20[    ]1
tranche[s] of the [        ]2 Class Term of Loans] submit a Discount Range
Prepayment Offer. Any Discounted Loan Prepayment made in connection with this
solicitation shall be subject to the following terms:

1.    This Borrower Solicitation of Discount Range Prepayment Offers is extended
at the sole discretion of the Group Member to [each Lender][each Lender of the
[            ], 20[    ]3 tranche[s] of the [        ]4 Class of Term Loans].

2.    The maximum aggregate principal amount of the Discounted Loan Prepayment
that will be made in connection with this solicitation is [$[        ] of Loans]
[$[        ] of the [            ], 20[    ]5 tranche[(s)] of the [        ]6
Class of Term Loans] (the “Discount Range Prepayment Amount”).7

3.    The Group Member is willing to make Discounted Loan Prepayments at a
percentage discount to par value greater than or equal to [[    ]% but less than
or equal to [    ]% in respect of the Term Loans] [[    ]% but less than or
equal to [    ]% in respect of the [            ], 20[    ]8 tranche[(s)] of the
[        ]9 Class of Term Loans] (the “Discount Range”).

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., New York City time, on the date that is the third (3rd) Business Day
following the date of delivery of this notice pursuant to Section 4.1(b)(iii)(A)
of the Credit Agreement.

 

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans.

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans.

5  List multiple tranches if applicable.

6  List applicable Class(es) of Term Loans.

7  Minimum of $5,000,000 in the aggregate and whole increments of $500,000 in
excess thereof.

8  List multiple tranches if applicable.

9  List applicable Class(es) of Term Loans.

 

Ex. J-1



--------------------------------------------------------------------------------

The Group Member hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [            ], 20[    ]10 tranche[s] of the
[            ]11 Class of Term Loans] as follows:

1.    Holdings, the Borrower and their Subsidiaries do not have any material
non-public information with respect to Holdings, the Borrower, their
Subsidiaries and their respective securities for purposes of United States
securities laws that has not been disclosed to the Lenders (other than Lenders
that do not wish to receive material non-public information with respect to
Holdings, the Borrower, any of their Subsidiaries or Affiliates).

2.    This offer is being been made pursuant to the provisions of Section 4.1(b)
of the Credit Agreement.

3.    [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Loan Prepayment as a result of a prepayment made by a
Group Member on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Group Member was notified
that no Lender was willing to accept any prepayment of any Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable.]12

The Group Member acknowledges that the Auction Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

The Group Member requests that the Auction Agent promptly notify each Lender
party to the Credit Agreement of this Discount Range Prepayment Notice.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

10  List multiple tranches if applicable.

11  List applicable Class(es) of Term Loans.

12  Insert applicable representation.

 

Ex. J-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

[NAME OF APPLICABLE GROUP MEMBER] By:  

 

  Name:   Title:

Enclosure: Form of Discount Range Prepayment Offer

 

Ex. J-3



--------------------------------------------------------------------------------

EXHIBIT K

[FORM OF]

DISCOUNT RANGE PREPAYMENT OFFER

Date: [            ], 20[    ]

To: [                    ], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Amended and Restated Credit Agreement,
dated as of March 30, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation, as the Borrower,
LANTHEUS HOLDINGS, INC., a Delaware corporation, as Holdings, the several banks
and other financial institutions or entities from time to time parties thereto
(each, a “Lender” and collectively, the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as Administrative Agent, Collateral Agent and Issuing Lender and (b) that
certain Discount Range Prepayment Notice, dated, [            ], 20[    ] from
the applicable Group Member (the “Discount Range Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Discount Range Prepayment Notice or, to
the extent not defined therein, in the Credit Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to Section
4.1(b)(iii)(A) of the Credit Agreement, that it is hereby offering to accept a
Discounted Loan Prepayment on the following terms:

1.    This Discount Range Prepayment Offer is available only for prepayment on
[the Term Loans] [the [            ], 20[     ]1 tranche[s] of the [        ]2
Class of Term Loans] held by the undersigned.

2.    The maximum aggregate principal amount of the Discounted Loan Prepayment
that may be made in connection with this offer shall not exceed (the “Submitted
Amount”):

[Term Loans - $[        ]

[[            ], 20[    ]3 tranche[s] of the [        ]4 Class of Term Loans -
$[        ]]

3.    The percentage discount to par value at which such Discounted Loan
Prepayment may be made is [[    ]% in respect of the Term Loans] [[    ]% in
respect of the [            ], 20[    ]5 tranche[(s)] of the [        ]6
Class Term of Loans] (the “Submitted Discount”).

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans][[            ], 20[    ]7 tranche[s] of the
[        ]8 Class of Term Loans] indicated above

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans.

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans.

5  List multiple tranches if applicable.

6  List applicable Class(es) of Term Loans.

7  List multiple tranches if applicable.

8 

List applicable Class(es) of Term Loans.

 

Ex. K-1



--------------------------------------------------------------------------------

pursuant to Section 4.1(b)(iii)(A) of the Credit Agreement at a price equal to
the Applicable Discount and in an aggregate outstanding amount not to exceed the
Submitted Amount, as such amount may be reduced in accordance with the Discount
Range Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

Ex. K-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

 

Ex. K-3



--------------------------------------------------------------------------------

EXHIBIT L

[FORM OF]

SOLICITED DISCOUNTED PREPAYMENT NOTICE

Date: [            ], 20[    ]

To: [                    ], as Auction Agent

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 4.1(b)(iv)(A) of that certain Amended and Restated Credit Agreement,
dated as of March 30, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation, as the Borrower,
LANTHEUS HOLDINGS, INC., a Delaware corporation, as Holdings, the several banks
and other financial institutions or entities from time to time parties thereto
(each, a “Lender” and collectively, the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as Administrative Agent, Collateral Agent and Issuing Lender. Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Credit Agreement.

Pursuant to Section 4.1(b)(iv)(A) of the Credit Agreement, the Group Member
hereby requests that [each Lender][each Lender of the [            ], 20[     ]1
tranche[s] of the [        ]2Class of Term Loans] submit a Solicited Discounted
Prepayment Offer. Any Discounted Loan Prepayment made in connection with this
solicitation shall be subject to the following terms:

1.    This Borrower Solicitation of Discounted Prepayment Offers is extended at
the sole discretion of the Group Member to [each Lender][each Lender of the
[            ], 20[     ]3 tranche[s] of the [         ]4 Class of Term Loans].

2.    The maximum aggregate amount of the Discounted Loan Prepayment that will
be made in connection with this solicitation is (the “Solicited Discounted
Prepayment Amount”):5

[Term Loans - $[        ]]

[[             ], 20[    ]6 tranche[s] of the [        ]7 Class of Term Loans -
$[        ]]

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., New York time on the date that is the third (3rd) Business Day
following delivery of this notice pursuant to Section 4.1(b)(iv)(A) of the
Credit Agreement.

 

 

1  List multiple tr anches if applicable.

2  List applicable Class(es) of Term Loans.

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans.

5  Minimum of $5,000,000 in the aggregate and whole increments of $500,000 in
excess thereof.

6  List multiple tranches if applicable.

7  List applicable Class(es) of Term Loans.

 

Ex. L-1



--------------------------------------------------------------------------------

The Group Member requests that the Auction Agent promptly notify each Lender
party to the Credit Agreement of this Solicited Discounted Prepayment Notice.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

Ex. L-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE GROUP MEMBER] By:  

 

  Name:   Title:

Enclosure: Form of Solicited Discounted Prepayment Offer

 

Ex. L-3



--------------------------------------------------------------------------------

EXHIBIT M

[FORM OF]

SOLICITED DISCOUNTED PREPAYMENT OFFER

Date: [            ], 20[    ]

To: [                    ], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Amended and Restated Credit Agreement,
dated as of March 30, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation, as the Borrower,
LANTHEUS HOLDINGS, INC., a Delaware corporation, as Holdings, the several banks
and other financial institutions or entities from time to time parties thereto
(each, a “Lender” and collectively, the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as Administrative Agent, Collateral Agent and Issuing Lender and (b) that
certain Solicited Discounted Prepayment Notice, dated [            ], 20[    ],
from the applicable Group Member (the “Solicited Discounted Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Solicited Discounted Prepayment Notice or,
to the extent not defined therein, in the Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by no later than 5:00 p.m., New York time, on the third (3rd)
Business Day following your receipt of this notice.

The undersigned Lender hereby gives you irrevocable notice, pursuant to Section
4.1(b)(iv)(A) of the Credit Agreement, that it is hereby offering to accept a
Discounted Loan Prepayment on the following terms:

1.    This Solicited Discounted Prepayment Offer is available only for
prepayment on the [Term Loans][[             ], 20[     ]1 tranche[s] of the
[        ]2 Class of Term Loans] held by the undersigned.

2.    The maximum aggregate principal amount of the Discounted Loan Prepayment
that may be made in connection with this offer shall not exceed (the “Offered
Amount”):

[Term Loans - $[        ]]

[[            ], 20[     ]3 tranche[s] of the [        ]4 Class of Term Loans -
$[        ]]

3.    The percentage discount to par value at which such Discounted Loan
Prepayment may be made is [[     ]% in respect of the Term Loans] [[    ]% in
respect of the [            ], 20[    ]5 tranche[(s)] of the [        ]6
Class of Term Loans] (the “Offered Discount”).

 

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans.

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans.

5  List multiple tranches if applicable.

6  List applicable Class(es) of Term Loans.

 

Ex. M-1



--------------------------------------------------------------------------------

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [[            ], 20[    ]7 tranche[s] of the
[        ]8 Class of Term Loans] pursuant to Section 4.1(b)(iv)(A) of the Credit
Agreement at a price equal to the Applicable Discount and in an aggregate
outstanding amount not to exceed the Offered Amount, as such amount may be
reduced in accordance with the Solicited Discount Proration, if any, and as
otherwise determined in accordance with and subject to the requirements of the
Credit Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

7  List multiple tranches if applicable.

 

Ex. M-2



--------------------------------------------------------------------------------

EXHIBIT N

[FORM OF]

ACCEPTANCE AND PREPAYMENT NOTICE

Date: [            ], 20[    ]

To: [                    ], as Auction Agent

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to
(a) Section 4.1(b)(iv)(B) of that certain Amended and Restated Credit Agreement,
dated as of March 30, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation (the “Borrower”),
LANTHEUS HOLDINGS, INC., a Delaware corporation (“Holdings”), the several banks
and other financial institutions or entities from time to time parties thereto
(each, a “Lender” and collectively, the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as Administrative Agent, Collateral Agent and Issuing Lender and (b) that
certain Solicited Discounted Prepayment Notice, dated [            ], 20[    ],
from the applicable Group Member (the “Solicited Discounted Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Solicited Discounted Prepayment Notice or,
to the extent not defined therein, in the Credit Agreement.

Pursuant to Section 4.1(b)(iv)(B) of the Credit Agreement, the Group Member
hereby irrevocably notifies you that it accepts offers delivered in response to
the Solicited Discounted Prepayment Notice having an Offered Discount equal to
or greater than [[    ]% in respect of the Term Loans] [[    ]% in respect of
the [            ], 20[    ]1 tranche[(s)] of the [        ]2 Class of Term
Loans] (the “Acceptable Discount”) in an aggregate amount not to exceed the
Solicited Discounted Prepayment Amount.

The Group Member expressly agrees that this Acceptance and Prepayment Notice
shall be irrevocable and is subject to the provisions of Section 4.1(b)(iv)(B)
of the Credit Agreement.

The Group Member hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [            ], 20[    ]3 tranche[s] of the
[        ]4 Class of Term Loans] as follows:

1.    Holdings, the Borrower and their Subsidiaries do not have any material
non-public information with respect to Holdings, the Borrower, their
Subsidiaries and their respective securities for purposes of United States
securities laws that has not been disclosed to the Lenders (other than Lenders
that do not wish to receive material non-public information with respect to
Holdings, the Borrower, any of their Subsidiaries or Affiliates).

2.    This offer is being been made pursuant to the provisions of Section 4.1(b)
of the Credit Agreement.

3.    [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Loan Prepayment as a result of a prepayment made by a
Group Member on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date of any Group Member’s
election not to accept any Solicited Discounted Prepayment Offers made by a
Lender.]5

 

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans.

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans.

5  Insert applicable representation.

 

Ex. N-1



--------------------------------------------------------------------------------

4.    The Group Member acknowledges that the Auction Agent and the relevant
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

The Group Member requests that the Auction Agent promptly notify each Lender
party to the Credit Agreement of this Acceptance and Prepayment Notice.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

Ex. N-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

[NAME OF APPLICABLE GROUP MEMBER] By:  

 

  Name:   Title:

 

Ex. N-3



--------------------------------------------------------------------------------

EXHIBIT O

[FORM OF]

SPECIFIED DISCOUNT PREPAYMENT NOTICE

Date: [            ], 20[    ]

To: [                    ], as Auction Agent

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 4.1(b)(ii)(A) of that certain Amended and Restated Credit Agreement,
dated as of March 30, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation (the “Borrower”),
LANTHEUS HOLDINGS, INC., a Delaware corporation (“Holdings”), the several banks
and other financial institutions or entities from time to time parties thereto
(each, a “Lender” and collectively, the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as Administrative Agent, Collateral Agent and Issuing Lender. Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Credit Agreement.

Pursuant to Section 4.1(b)(ii)(A) of the Credit Agreement, the Group Member
hereby offers to make a Discounted Loan Prepayment [to each Lender][to each
Lender of the [            ], 20[    ]1 tranche[s] of the [        ]2 Class of
Term Loans] on the following terms:

1.    This Borrower Offer of Specified Discount Prepayment is available only [to
each Lender] [to each Lender of the [            ], 20[    ]3 tranche[s] of the
[        ]4 Class of Term Loans].

2.    The aggregate principal amount of the Discounted Loan Prepayment that will
be made in connection with this offer shall not exceed [$[        ] of Term
Loans][$[        ] of the [            ], 20[    ]5 tranche[(s)] of the
[        ]6 Class of Term Loans] (the “Specified Discount Prepayment Amount”).7

3.    The percentage discount to par value at which such Discounted Loan
Prepayment will be made is [[    ]% in respect of the Term Loans] [[    ]% in
respect of the [            ], 20[    ]8 tranche[(s)] of the [        ]9
Class of Term Loans] (the “Specified Discount”).

To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., New York
time, on the date that is the third (3rd) Business Day following the date of
delivery of this notice pursuant to Section 4.1(b)(ii)(A) of the Credit
Agreement.

 

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans.

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans.

5  List multiple tranches if applicable.

6  List applicable Class(es) of Term Loans.

7  Minimum of $5.0 million and whole increments of $500,000.

8  List multiple tranches if applicable.

9  List applicable Class(es) of Term Loans.

 

Ex. O-1



--------------------------------------------------------------------------------

The Group Member hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [            ], 20[    ]10 tranche[s] of the
[        ]11 Class of Term Loans] as follows:

1.    Holdings, the Borrower and their Subsidiaries do not have any material
non-public information with respect to Holdings, the Borrower, their
Subsidiaries and their respective securities for purposes of United States
securities laws that has not been disclosed to the Lenders (other than Lenders
that do not wish to receive material non-public information with respect to
Holdings, the Borrower, any of their Subsidiaries or Affiliates).

2.    This offer is being been made pursuant to the provisions of Section 4.1(b)
of the Credit Agreement.

3.    [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Loan Prepayment as a result of a prepayment made by a
Group Member on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Borrower was notified
that no Lender was willing to accept any prepayment of any Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable.]12

The Group Member acknowledges that the Auction Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

The Group Member requests that the Auction Agent promptly notify each Lender
party to the Credit Agreement of this Specified Discount Prepayment Notice.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

10  List multiple tranches if applicable.

11  List applicable Class(es) of Term Loans.

12  Insert applicable representation.

 

Ex. O-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE GROUP MEMBER] By:  

 

  Name:   Title:

Enclosure: Form of Specified Discount Prepayment Response

 

Ex. O-3



--------------------------------------------------------------------------------

EXHIBIT P

[FORM OF]

SPECIFIED DISCOUNT PREPAYMENT RESPONSE

Date: [            ], 20[    ]

To: [                    ], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Amended and Restated Credit Agreement,
dated as of March 30, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation, as the Borrower,
LANTHEUS HOLDINGS, INC., a Delaware corporation, as Holdings, the several banks
and other financial institutions or entities from time to time parties thereto
(each, a “Lender” and collectively, the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as Administrative Agent, Collateral Agent and Issuing Lender and (b) that
certain Specified Discount Prepayment Notice, dated [            ], 20[    ],
from the applicable Loan Party (the “Specified Discount Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Specified Discount Prepayment Notice or,
to the extent not defined therein, in the Credit Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to Section
4.1(b)(ii)(A) of the Credit Agreement, that it is willing to accept a prepayment
of the following [Term Loans] [[            ], 20[    ]1 tranche[s] of the
[        ]2 Class of Term Loans - $[        ]] held by such Lender at the
Specified Discount in an aggregate outstanding amount as follows:

[Term Loans - $[        ]]

[[            ], 20[    ]3 tranche[s] of the [        ]4 Class of Term Loans -
$[        ]]

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans][[            ], 20[    ]5 tranche[s] the
[        ]6 Class of Term Loans] pursuant to Section 4.1(b)(ii)(A) of the Credit
Agreement at a price equal to the [applicable] Specified Discount in the
aggregate outstanding amount not to exceed the amount set forth above, as such
amount may be reduced in accordance with the Specified Discount Proration, and
as otherwise determined in accordance with and subject to the requirements of
the Credit Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans.

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans.

5  List multiple tranches if applicable.

6  List applicable Class(es) of Term Loans.

 

Ex. P-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

 

Ex. P-2



--------------------------------------------------------------------------------

EXHIBIT Q-1

[FORM OF]

TAX STATUS CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 30, 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among LANTHEUS
MEDICAL IMAGING, INC., a Delaware corporation (the “Borrower”), LANTHEUS
HOLDINGS, INC., a Delaware corporation (“Holdings”), the several banks and other
financial institutions or entities from time to time parties thereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent and Issuing
Lender. Capitalized terms used herein that are not defined herein shall have the
meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 4.10(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) no payments in connection with any Loan
Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-United States person status on IRS Form W-8BEN-E or
W-8BEN, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[NAME OF LENDER]

 

By:  

 

 

Name:

Title:

  Date: [        ] [    ], 20[    ]

 

Ex. Q-1-1



--------------------------------------------------------------------------------

EXHIBIT Q-2

[FORM OF]

TAX STATUS CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 30, 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among LANTHEUS
MEDICAL IMAGING, INC., a Delaware corporation (the “Borrower”), LANTHEUS
HOLDINGS, INC., a Delaware corporation (“Holdings”), the several banks and other
financial institutions or entities from time to time parties thereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent and Issuing
Lender. Capitalized terms used herein that are not defined herein shall have the
meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 4.10(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-United States person status on IRS Form W-8BEN-E or W-8BEN, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date: [        ] [    ], 20[    ]

 

Ex. Q-2-1



--------------------------------------------------------------------------------

EXHIBIT Q-3

[FORM OF]

TAX STATUS CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 30, 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among LANTHEUS
MEDICAL IMAGING, INC., a Delaware corporation (the “Borrower”), LANTHEUS
HOLDINGS, INC., a Delaware corporation (“Holdings”), the several banks and other
financial institutions or entities from time to time parties thereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent and Issuing
Lender. Capitalized terms used herein that are not defined herein shall have the
meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 4.10(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members claiming the portfolio interest exemption (“Applicable
Partners/Members”) is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its Applicable Partners/Members is a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none
of its Applicable Partners/Members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code and (vi) no
payments in connection with any Loan Document are effectively connected with the
undersigned’s or its Applicable Partners’/Members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or W-8BEN,
as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E or
W-8BEN, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date: [            ] [    ], 20[    ]

 

Ex. Q-3-1



--------------------------------------------------------------------------------

EXHIBIT Q-4

[FORM OF]

TAX STATUS CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 30, 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among LANTHEUS
MEDICAL IMAGING, INC., a Delaware corporation (the “Borrower”), LANTHEUS
HOLDINGS, INC., a Delaware corporation (“Holdings”), the several banks and other
financial institutions or entities from time to time parties thereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent and Issuing
Lender. Capitalized terms used herein that are not defined herein shall have the
meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 4.10(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members claiming the portfolio interest exemption (“Applicable
Partners/Members”) is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its Applicable Partners/Members is a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none
of its Applicable Partners/Members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code and (vi) no
payments in connection with any Loan Document are effectively connected with the
undersigned’s or its Applicable Partners’/Members’ conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN-E or W-8BEN, as applicable or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN-E or W-8BEN, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent in writing, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date: [        ] [    ], 20[    ]

 

Ex. Q-4-1